Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 1 of 156




                                 LINITED STATES DISTzuCT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.:

   CAROLINA RAMOS DOMINGUEZ,

          Plaintiff,

   vs

   GULFSTREAM PARK RACING ASSOCIATION,
   fNC., SAFFIE JOSEPH JR. RACING, INC. and
   SAFFIE JOSEPH, JR., individually,

          Defendants.


              CnnTIFICATION PURSUANT TO 28 U.S.C. QQ 1446(a) AND 1447(b)
          NOW INTO COURT, through undersigned counsel, comes Defendant GULFSTREAM

   PARK RACING ASSOCIATION, INC. ("Defendant") herein, who hereby certifies that the

   process, pleadings, motions, and orders attached hereto are all the process, pleadings, motions

   and orders contained in the state court action entitled Carolina Ramos Dominguez v. Gulfstream

   Park Racing Association, Inc., Saffie Joseph Jr. Racing, Inc. and Saffie Joseph,.,/r., Case No.

    20I7-21758-CA-01, and further, that, at present, the only parties to this action are Plaintiff

    Carolina Ramos Dominguez, represented by Jason S. Remer, Esq. and Miriam Brooks, Esq.,

    Remer   & Georges-Pierre, PLLC, 44 West Flagler Street, Suite 2200, Miami, FL          33130,


    Defendant Gulfstream Park Racing Association, Inc., represented by Andrew L. Rodman, Esq.,

    Stearns Weaver     Miller Weissler Alhadeff & Sitterson, P.A., Museum Tower, 150 West Flagler

    Street, Suite 2200, Miami, Florida 33130, and Defendants Saffie Joseph Jr. Racing, Inc. and

    Saffie A. Joseph, Jr., represented by represented by Ernesto S. Medina, Esq., 782 NW 42nd

    Ave., Suite 350, Miami, FL 33126-5550.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 2 of 156



                                                Respectfully submitted,

                                                STEARNS WEAVER MILLER WEISSLER
                                                ALHADEFF & SITTERSON, P.A.
                                                Museum Tower, Suite 2200
                                                150 West Flagler Street
                                                Miami, Florida 33130
                                                Telephone: (305) 789-3200
                                                Fax: (305) 789-3395
                                                Attorneys for Gulfstream Park Racing Association,
                                                Inc.

                                                           q/Andrew   T,   Rodman
                                                       ANDREW L. RODMAN
                                                       Florida Bar No. 0192198
                                                       E-mail : ar odman@stearnsweaver. com




                                    CERTIFICATE OF SERVICE

          I   HEREBY CERTIFY that on January 16, 2019,I electronically filed the foregoing

   document with the Clerk of Court using CM/ECF.            I also certify that the foregoing document   is


   being served this day on all counsel of record or pro se parties identified on the Service List in

   the manner specified, either via transmission of Notices of Electronic Filing generated by

   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

   to receive Notices of Electronic Filing.

                                                s/Andrew L. Rodman
                                                ANDREW L. RODMAN, ESQ.




                                                       2
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 3 of 156




                                                            SERVICE LIST

                                                 CASE NO.
                                        United States District Court, Southern District of Florida



   Jason S. Remer, Esq.
    Florida Bar No. 0165580
   j remer@rgpattorneys. com
    Miriam Brooks, Esq.
    Florida Bar No. ll8l44
    mbrooks@rgpattorneys. com
    REMER & GEORGES-PIERRE, PLLC
    44 West Flagler Street, Suite 2200
    Miami, FL 33130
    Tel: 305-416-5000
    Fax:305-416-5005
   At t o r ney s for   P   I ai   nt   iff
   Service via CfuI/ECF and E-mail


   Emesto S. Medina, Esq.
   Florida Bar No. 299855
   Emedina0653 @yahoo.com
   782 NW 42nd Ave,, Suite 350
   Miami, FL 33126-5550
   Tel: 305-260-0541
   At t o r ney fo r D efendant s,
   Saffie Joseph Jr. Racing, Inc. and Saffie A' Joseph, Jr
   Service via CMECF and E-mail




    #7107144 vL
                                                                     J
   Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 4 of 156
Filing # 61326122 E-Filed 0910512017 02:40:09 PM

   FORM 1.997. CIVIL COVER SHEET

   The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
   or other documents as required by law, This form must be filed by the plaintiff or petitioner for the use of the Clerk of
   Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
   completion.)


                    CASE STYLE
                                           IN THE CIRCUIT COURT OF THE      ELEVENTH          JUDICIAL CIRCUIT,
                                                          MIAMI-DADE
                                                                                                                                cfr
                                            IN AND FOR                    COUNTY, FLORIDA


                                                                         ZCNo.:_t7-zt73z
                                                                         Case
                                                                         Judge:
   CAROLINA RAMOS DOMINGUEZ
   Plaintiff
                   VS.
   CALDER RACE COLLRSE. INC. SAIIFIE JOSEPH JR. RACING. INC" SAI]FIE                             A   JOSEPH. JR
   Defendant


       II.          TYPE OF CASE

                                                                                  n   Non-homestead residentialforeclosure
               n   Condominium                                                        $250,00 or more
               n   Contracts and indebtedness                                     n   Other real property actions $0 - $50,000
               n   Eminent domain                                                 n   Other real property actions $50,001 - $249,999
               n   Auto negligence                                                n   Other real property actions $250,000 or more
               n   Negligence - other
                                                                                  n   Professionalmalpractice
                   n     Business governance
                                                                                        tr      Malpractice   -   business
                   n     Business torts
                                                                                        n
                   n     Environmentalffoxictort
                                                                                                Malpractice   -   medical

                   n     Third party indemnification
                                                                                        n       Malpractice   -   other professional

                   n     Construction defect
                                                                                  X   Other

                   n     Mass tort
                                                                                        n       AntitrusUTrade Regulation

                   n     Negligent security
                                                                                        n       Business Transaction

                   n     Nursing home negligence
                                                                                        n       Circuit Civil - Not Applicable

                   n     Premises liability - commercial
                                                                                        tr      Constitutionalchallenge-statuteor
                                                                                                ordlnance
                   n     Premises liability - residential
                                                                                         n      Constitutional challenge-proposed
               n    Products liability                                                          amendment
               n    Real Property/Mortgage foreclosure                                  !       Corporate Trusts
                   n     Commercial foreclosure $0 - $50,000                            X       Discrimination-employmentorother
                   n     Commercial foreclosure $50,001 - $249,999                      n       lnsurance claims.
                   tr    Commercial foreclosure $250,000 or more                        !       lntellectual property
                   n     Homestead residential foreclosure $0 - 50,000                  n       Libel/Slander
                   !     Homestead residential foreclosure $50,00'1 -                   n       Shareholder derivative action
                         $249,999                                                       n       Securities litigation
                   n     Homestead residential foreclosure $250,000 or
                                                                                        n       Trade secrets
                         more
                   n     Non-homestead residential foreclosure $0 -
                                                                                        n       Trust litigation
                         $50,000
                    n    Non-homesteadresidentialforeclosure
                         $50,001 - $249,999
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 5 of 156



                                                    COMPLEX BUSINESS COURT

       This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
       Administrative Order. Yes n No X


                REMEDIES SOUGHT (check allthat apply):
                    X Monetary;
                    ! Non-monetary declaratory or injunctive relief;
                    X       Punitive

       IV       NUMBER oF CAUSES OF ACTIoN:               (   )
                (Specify)


                J


       V        IS THIS CASE A CLASS ACTION LAWSUIT?
                    !    Yes
                    XNo
       VI       HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                    XNo
                    n    Yes    - lf "yes" list all related cases by name, case number and court


        vil     IS JURY TRIAL DEMANDED IN COMPLAINT?
                     X Yes
                     nNo


I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Jason S    Remer          FL Bar No.: 165580
          Attorney or   party                                                 (Bar number, if attorney)

        Jason S Remer 09105/2017
               (fype or Print     name)                                          Date
   Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 6 of 156
Filing # 61326122 E-F lled       09 I 0 5 I 20   17 02 40 :09 PM



                                                                       IN THE CTRCUIT COURT OF THE
                                                                       ELEVENTH JUDICIAL CIR.CU IT,
                                                                       IN AND FOR MIAMLDADE
                                                                       COIINTY, FLORID.A.

                                                                       CASE NO.

         CAROLINA NAMOS DOMINGUEA
         And other similarly situatpd irtdividrials,

                 Plaintiff(s),

         v

         C,AI"DER RACE COURSE, INC., a Florida
         Profit Corporation, SAFFIE JOSEPH
         JR. RACINGT INC., a Florida Profit
         Cor-poration, and SAFFIE A. JOSEPII,
         JR., individually;

                  Defendants.



                                                        COMPLAINT
                                       (OPT-IN PURSUANTTo 29 U.S,C g ?16(8))

                 COMES NOW the               Plaintiff CAROLINA RAMOS, and other similarly              situated

         irrdividuals, by and through the undersigned, counsel, hereby sues Defendant, CALDER RACE

         COURSE; lNC., a Florida Profit Corporation, Defendant, SAFFIE JOSEPH JR RACING, INC,

         a Florida Profit Coqporation, and Defendant, SAFFIE A. JOSEPH, JR., individually;
         (collectively herein referred to as ("Defendants'), and in support states as follows:

                                                  GENERAL ALLEqATIONS

         1   ,   This is aq action by the Plaintiff for darhages exceeding   $I   5,000.00 excluding attorneys'

                 fees or Costs, for unpaid wages undsr the Fair Lab.or Standards       Act, 29 U,S.C.   $$.   201-

                 219   ("IttsA").

         2.      This Court has jurisdiction over Plaintiff s FLSA clairns pursuant to the 29 U.S.C, $ 216.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 7 of 156




     J     Plaintiff was, at all times relevant to this agtion, a resid-ent of Broward County Florida,

           within the jurisdiction of thjs Houprable Court. Plaintiff is covered employee for

           purposes of the FLSA,

     4.    Defendant, CATDER RACE COURSE, fNC.,                        a Florida Profit Corporation, has a

           location and operates            in   Miami-Dade County, Florida where Piaintiff worked for

           Defendant, and at all times material hereto, was and is engaged in interstate comrnerce             .



     5.    Defendant, SAFFIE JOSEPH JR. RACING, INC., a Florida Profit Corporation, has a

           location and operates            in   Mianti-Dade County, Florida where Plaintiff worked for

           Defendant,      ar-rd at   all times material hereto, was ancl is engaged ig interstate commerqe.

     6,    Defendant, SAFFIE A, JOSPEH, JR., is a corporate offiser, and exercised operational

           oontrol over the activities of the coqporate Defendant, SAFFIE JOSEPH JR. RACING,

           INC,

     7     Both corporate Defendants CALDER RACE COURSE, INC. and SAFFIE JOSPEH JR.

           RACING, INC. acted directiy or indirectly, to such an extent, in the interest of each other

           in   relation    to the adrninistration of       ernployees,   like PLAINTIFF, and as subh, a

           commonality between the corporate DEFENDANTS exist.

     8     Venue is ploper in Nliami-Dade County because all of the actions that form the basis of

           thiB Complaint occurred within Miarni-Dade County and payment was due in Miami-

           Dade County.

     9,    Alt    conditions precedent for the filing          of this ac,tion before this Court   have been

           pieviously rnet, including the exhaustipn of all pertinent adrninistrativs procedutes and

           remedies.

                           TAC,IUAL ALLEG^A,TIONS COMMON TO ALL COUNTS
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 8 of 156




     10.    Piaintiff performed work for Defendants from on or about January 3, ZAI4, tluough on or

            abourt   MaI 25,2011   as a non-exempt horse grbomer.


     11.    While ernployed, Plaintiff was required to follow all rules and regulations set forth by the

            Corporate DEFEND.A.NTS, was recprired           to wear identification for the Calder Race

            Track, and was requiled to undergo backgronnd and criminal checks per Calder                R.ace


            Track' s requirernents.

     12.    Plaintiff, by virrue   of Plaintiffs   rate   of pay and/or job duties was a         non-exempt

            emPloYee,

     13,    Plaintiff wotked seven days per week and approximately I0 hours per day.

     14,    Plaintiff typically reseivsd $700.00 per week where Plaintiff was paid approximately

            $300.00 in cash and $400.00 in a check.

     15.    Throughout Plaintiffls employment with Defeudants, Plaintiff did not receive proper

            payrnent for all hours,worked.

     16.    Defendants had, or should have had      full knowledge of all   hor,rrs   worked by Plaintiff and

            including thqse hours worked in exoess of forty (40) in a given work week"

      17.   Plaintiff,was nol paid at the propef overtirne rate for hours wotked in excess of forty (40)

            each week, as proscribed by the Iaws of the Unlted States,

     18.    Plaintiff claims there is other similady situated current and former horse groomers

            working, or previously working, for Eefendants,

     19,    Plaintiffl and other sirnilarly-situated current and former horse groonrers of Defe.nddnts,

            perfornred sirnilarly duties for'Defendants and were subject          to similar   polioies. as to

            compentation.

     20.    Blaintiff and other sinrilarly-situated current and fortner holse groomers of Defendants,

            would benefit fro.m joinirtg this collective action alleged herein.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 9 of 156




                                                  COUNT I
                              lYage & Hour  Federal Std,tulory Violqtion against
                                      C.4,LDER RACE COURSE, INC,

     2.1.   PlaintilTre-adopts each and every factual allegatior,r as stated in paragraphs         I   through 20

            of this Complaint as if set out in full herein.

     22.    This action is brought by Plaintiff to recover from Defendant unpaid overtime wage

            ccmpensation, as      well as an additjqnai amount as liquidated               darnageq, costs, and

            reasonabie attorney's fees under the provisions of 29 U.S.C. $ 2Al et seq.

     23.    Jurisdiction is conferred on this Court by Title 29 U.S,C. $ 216(b).

     24,    At all times pertirrent to this Cornplaint, corporate Defbndant operated as an organization

            which sells andlor markets its services and/or goods to custoorers from throughout the

            Uhited States ,and also provides its services for goods sold and transported ftom across

            state lines   of other slaJes, and the corporate Defendant obtains and sOlicits funds from

            non-Flotida sources, accgpts fi"urds                from non-Florida sourcesr usos         telephonio

            transmissions going over state lines to do its business, tfansmits funds outside the State         of

            Florida, and o-therwise.regularly engages in interstate,corrmerce, particulally with respect

            to its employees.

     25.    Upon infqrmation and belief, at aU times mateiial hereto, coqporate Defendant's.annual

            gfoss xevenue exceeded $500,000 per annum on its own, or as part of a joint enterprise

            with the other corporate Defendant named herein, or which are as of yet unknown but

            will be revealed through further discovery. To the extent that oorporate                   Defendant

            operated as     parl of   a   joint   enterprise,   it did so with corporate entities that performed
            r€lated activities, under the common control                 of the individual Defendanf, and for
            cornmon business purposes related to the work perfor'ned by Plaintiff for Defendant.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 10 of 156




      26. By reason of the foregoing, the Defendant is and was, during all times hercafter
             mentioned, an enterprise engaged in c-ommerce           or in the production of      goods for

             commerceas definedin $$ 3 (l) and 3($ of theFL$A,29 U.S.C. $ 203(r) and203(s).

             Defendant's business activities involve those to which the Fair Labor Standards               .A.ct


             applies. The Piairrtiff's work fol the Defendant likewise affects interstate commerce.

      27.    Plaintiff seeks to recover fol unpaid wages accumulated frorn the date of hire and/or

             ftom three (3) years from the date of the filing of this complaint.

      28.    Defendant knew and/or showed reckless disregard             of the provislons of the FLSA
             conceriling the payment of overtime wages as required by the Fair Labor Standards Act

             atrd remain    owing Plaintiff these unpaid wages since the cornmencement of Plaintiff           s


             employment with Defendant as set forth above. As such, Plaintiff is entitled to recover

             double damages,

      29.    To the extent. that Defendant never posted any notice, as required by the Fair Labor

             Standards    Act and Federal Law, to inform employees of their federal rights to overtime

             and minimum wage payments, the statute         of limitations for Plaintiff s FLSA claims       is

             equitably tolled. See, e.g,, Cruz v. Maypa, 773 F.3d I38, I47 (4th Cir. z}:tr) (extending

             failure-to-post tolling in the,ADEA conlext to the FLSA); Ytt G. Ke v. Saigon Grill, [nc,,

             595 F, Supp. 2d24A,259 (S.D,N.Y. 2008) ("[F]ailure tq provide required nofice of the

             governing legal requirements rnay be a sufficient basis for tolting."); Kamens y, Summit

             Stainless,   \nc.,586 F. Supp. 324,328 (8,D. Pa. 1984) ("An employer's failure to post a

             statutoriiy required notice of this type tolls the running of any period of limitations.").

      WIIEREIiORE, Plaintiff respectfully prays for the following relief against Defendant:

             A. Adjudgc     and decree that Defendant has violated the FLSA and has done so        willftlly,
                intentionally and with reckless disregard for Plaintiff   s   rights;
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 11 of 156




            B. .Award Plaintiff actual damages:in            the amount shown to be due for unpaid overtime

                 \ryage compensation for hours worked          in excess of forty (40) weekly, r;rlith intorest;

            C., Award Plaintiffan equal anourt irl double darnages/liquidated dgrnages;

            D. Award Flaintiffthe          costs of tliis action, together with a reasonable atfotneysi fees;

            E. Glant Plaintiff       such additional relief as the Court deems just and propff under lhe

                 circumstances; and

            F.   Grant Plaintiff a trial,by jury.

                                                          COUI\'T II-
                              Wage &        IIour
                                             Federal Siatutory Violation ugainst
                                      SAFFIE TOSEPH JR RACING,INC.

      30.   Flaintiffre-adopts each and evety factual allegation as stated in paragraphs              1 through 20

            of this complaint as     if   set out in full herein.

      31.   This action is brought by Ptafurtiff to rec.over from Defendant unpaid oveftime wage

            compensation, as         well as an additional amount as liquidated damageg, costs, and

            reasonable afiomey's fees under the provisions of 29 U.S.C. $ 201, et seq.

      32.   Jurisdiction is conferred on this Court by Title 29 U.S.C, $ 216(b).

      33.   At all times pertinent to this Complaint, corporate Defendant oporated as an orgarizaLian

            whieh sells ,and/or markets its services and/or goods to custorners from tluoughout the

            United States and also provides its services for goods sold and transported from across

            slate lines   of other   stateq, and the corporate Defendant obtains and solioits fund,s from

            non'Florida soulces, accepts funds from non-Florida sources; qses telgphonic

            hansmissions going ovsr state lines tb do its business, transmits funds outside the State              of

            Florida, and otherwise regularly engages in interstate commerce, particularly with respect

            to its employees.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 12 of 156




      34    Upon inforrnation and belief, at all times rnatgrial he,reto, oorporate Defendant's.arurual

            gross revenue exceeded $500,000 per annum on its own,. or as part                     ofajoint    enteqprise


            with the other corporate Defendant named herein, or which frb as of yet unknown but

            will be re.vealed tfuough further discovery. To thq extent that corporate                        Defbndant

            oporated as part      of   a   joint   enterprise,   it did so with      corporate entities that performed

            related activities, under the cornrnon contrql                      of the individual Defendant, and for

            common business purposes related to the work performed by                     Plaintifffor Defendant.

      35.   By reason of the foregoing, the Defendant is and was, during all times                             hereafter

            mentioned, an enterprise engaged               in    comrnerce        or in the production of    goods for

            commerce as defined            in $$ 3 (r)   and 3(s)   of   tiee   FLSA, 29 U.S.C. g 203(r) and 203(s).

            Defendant's business activities involve those to which thE Fair Labor Standards As1

            applies. The Plaintiff s work f.or the Defendant likewise affects interstale comrrerce..

      36.   Plaintif.f seeks to recover for unpaid wages accumulated from the date of hire an#or

            from three (3) years f,rom the date of,the filing of this complaint.

      37.   Defendant knew and/or showed lEckless disfegard                          of the provisions of the FLSA
            concernrng the   p.   ayment of overtime wagps as required by the Fair Labor Starrdards Act

            and remain owing Plaintiff these unpaid wages since the cornmencement                          of Plaintiffs

            employment ra'ith Defendant as sst forth above. As such, Plaintiff is entitled to Tecover

            double damages.

      38.   To the e tent that Defendant never posted any notice,                      as .required   by the Fair Labor

            Standards   Act and Federal Law, tp inform ernplayees of their federal rights to ovefiime

            and minim.um wago payments, the statute                 of limitations for Flaintiffls FLSA claims        is

            equitably tolled. See, e.g.,Cruzv. Maypa,773 F.3d 138, 147 (4th Cir. 2014) (extending

            failure-to-post toliing in the ADEA context to the FLSA); Yu G, Ke v. Saigon G,rill, Inc.,
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 13 of 156




             5g5 F. Supp. Zd 240,259 (S.D.N.Y. 2003) ("[F]ailurq to provide required notice of the

             governing lsgal requirements may be a sufficient basis for tolling."); Kamens v''Summit

             Stainless,   lnc.,586 F. Supp. 324,328 (E.D. Pa.        1984)   ("An employer's failure to post a

             statutofily required notioe of this type tolls the running of any period of limitations.")'

      WIIEREFORE,. Plaintiffrespecttully prays for the tbllowing relief against Defendant:

             A.   ,A-djudge and decree that Defendant has violated the.FLSA and has done so             willfully,

                  intentionally and with reckless disregard for PlaintifFs rights;

             B.   A.ward Plaintiff actual daryrages in the amount shown to be due for trrrpaid overtime

                  wage compeRsation fbr hours workedin excess of forty (40) weekly, with interest;

             C, Award Plaintiff     an equal amount in double damagesfliquidated dam4ges;


             D.   ,Award Piaintiffthe costs of this aotion, together with     a   reasonable attornelrs' fees;

             E.   Grant Plaintiff such additional reiief as the Court deems. just and proper under the

                  circumstances; and

             F.   GrantPlaintiff   a   trial by jury,


                                                        CO     ilI
                                llage & Ilbur Federal Statutory Violation ngninst
                                               SAFFIE A. JOSEPH, JR.

      29.    Plaintiffre:adopts each and every factual allegation as stated in paragraphs I th,rough 20

             of this complaint as if set out in full herein.

      30.    At the times mentioned, Defer:dant was, and is now, the Owner of colpoiate Defendant,

              SAFFIE JOSEPH JR. RACING,INC,

      31.     Defendant was an employer of Plaintiff within the meaning              of Section 3(d) of the "Fait

              Labor Standards Ac.r" 129 U.$,C. $ 203(d)1, in that this individual Defendant acted

              direetly in the interests of Def€ndant employer in relation to the employees of Defendant

              emplo yer,   including Plaintiff.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 14 of 156




      32.    Defendant had operational control of the business and is thus jointly liable for Plaintiffls

             damages.

      33.    Defendant      willfully and intentionaliy refused to properly pay PlaintifPs               wages as

             required by the Iaw of the United States as set forth above and remains owing Plaintiff

             these wages since the commencement         of Plaintiffs' emplolnnent with Defendant as set

             forth ahove.

      WIfiREX'OR-E, Plaintiff tespectfirlly prays for tire following telief        ag-ainst Defendant:

             A. Adjudge arrd dspree      that Defendant has violated the FLSA and has done so            willfully,

                  intentionally and with teckless disregard for Plaintiff    s   rights;

             B. Adjudge axd dscree. that Defendant exhibited            operational control and, as $uph, is

                  jointly and sevorally responsible for the damage at issue;:

             C. Award Plaintiff     actual damages in the arnqunJ shtlwn to be duE for unpaitl overtime

                  wage compensation for hours worked,in excess of forty (40) weekly, wilh interest;

             D. Award Plaintiff,an      equal amount in double damages/liquidated damages;

             E. Award Plaintilf    the costs of this action, together   with a reasonable attorneys' fees;

             F.   Grant Piaintiff such additional relief as the Court d.eems just and proper under the

                  circumstances; arid

             G. Grant Plaintiff a trial by jury.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 15 of 156




                                                JURY DEMAND.

      Plaintiffdemands trial !y jury of all iss.ues triable as of right by jury

      Dated: ff- Zg'           ll

                                                              Rospectfully submitted,




                                                              Jason            ,, Esq
                                                              Florida Bar No. 165580
                                                              REMER & GEORGES-PIERRE, PLLC
                                                              44 West Flagler St., Suite 2200
                                                              Miami, FL 33130
                                                              Telephone: 305-41 6-5000
                                                              Faesimile: 3'05-4 l6-5005
                                                              jremer@r gpattomeys.cgm
                                                              bshulman@rgpattomeys.cosl
                                                              ts@gpattomevs.corn
                                                              ad,@tgBattorneVs.com
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 16 of 156
Filing # 61911460 E-Filed 0912512017 07:19:02 AM

                                         CNEI IUSTICE INITIATIVE PILOT PROJECT
                                Eleventh Judicial Circuit/NaUonal CenEr fior State Courts
           C-ongratulations! Case number 2OL7-O2L758-CA-01 has been blind-filed                               to a      division whidt is
   participating in a national pilot project to rcduce cost and delay in civiljustice.

           The Circuit Cvil Division of the Eleventh Circuit is foftunate to have been selected as a grant rccipient to
   pilot the active team case management component with the goal of more efficient and effective justice, with
   less waste of time and money. In order to assure full statistical reprcsentation of the docket, therc is no opt-
   out prccedure.
          The following is an overuiew of what this means for you and this Gase:
        The rules fior the pilot prcject do not deviate from the Florida Rules of Cvil Procedure and the Florida Rules
   of Judicial Mministration, but compliance will be monitored and enforced to ensure that therc are not long
   periods of inactivity.
        you may be contacted fiom time to time by murt staff Case Managerc, who will repoft to the coutt the
   status of your case. You should trmt these C-ase Managers as an arm of the couft.

        Each case will receive a customized case management order based on information provided by all                          attomep
   in your case management report(s) and confierences.

       The Court will provide access to the couft at periodic junctures to assurc that you are not experiencing
   delay in moving the case fiorward because you are waiting for hearing dates. These will be set as Case
   Management Conferences under F.R.C.P. 1.20p, so that all pending matters may be resolved at that time'

        1. If this case is uncontested, you must:
                 a. Be required to file the necessary documents and motions to prosecute the case on a timely basis.
                 b. Failure to timely file necessary documents and motions will result in the issuance of an order to
                       show cause why the case should not be dismissed. Your client will be requircd to attend anv
                       show cause hearing.

        2.   If this   case is contested,    you must:
                 a. Diligenily prosecute    and defiend this case;
                 b.    Gather your facts and witnesses prcmptly;
                 c.    Evaluate and plan, from commencement, the most efficient and effective manner to secure the
                       information you need and to accurately determine the length of time needed for discovery, The
                       more infiormation you provide, the morc input you will have on the deadlines that will be set in
                       this case;
                 d. Meet and Confer directly with opposing     counsel by phong in person, or by email before you file
                       a motion to see if the issue(s) can be resolved or narowed; you must certiry in motions filed
                       that a meet and confer has occured and/or state with specificity the attempts made to meet
                        and confer;
                 e. promptly set motions and objections for hearing when they are filed. Failure to set motions                       for
                        hearing may result in disposition by the couft on the papers, without a hearing;
                 f,     Counsel should use the e><-parte discovery procedures in Adminisbative Order 06-09 where there
                        has been no response to discovery. The procedure may be fiound at:
                       !rttffi/{w.j.u-d,{!..'f!es-ur-"tg'pgsL&dmiq}SmUlv..s..-&d-qr5/-k86:"0-?--:
                       .E-x.Vs.?Sga.r_rpye?S_S_qtisny.s.Z@qgq?_0eEffiF.ely.d-CI_D_rscsy"ery.%.aQ.gvdys?.CISdisns..sdj
                 g.     Comply with discovery deadlines and pnVilege log rcquirements;
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 17 of 156



              h.   Schedule mediation well in advance of the trial period in older to avoid unnecessary trial
                   preparation expense; and
              i.   Assume the case is going to trial during the first trial settirg and prcpare accordingly, as the
                   parties are expected to comply with discovery deadlines set in the Case Management Order.

     3.   If this case is contested, the court will:
              a.   Issue a customized case management order based on the infiormation provided by all the
                   attomeys, which will include a discovery schedule with deadlines and a prcjected, tentative but
                   realistic trial date;
              b.   Strictly enforce the discovery schedule and deadlines;
              c.   Issue orders for Case Management Confurences, in which the clients are required to appear in
                   pe6on, whenever the case is not progressing according to the case management oder so that
                   counsel can explain the rcason fior delays; and
              d.   As soon as the case is at issue, issue the trial order for a firm trial date consistent with the case
                   management plan. Please remember, lack of preparation will not be grounds to continue a case
                   where parties have friled to comply with the Case Management Order.

       This project arose fiom a three year effort by the Confercnce of Chief Justices, the National Center for
State Courts, and the Institute for the Advancement of the American Legal System to establish evidencebased
best pmctices to reduce cost and delay in civil litigation. The report prcpared as a result of this three year efbft
may be rcad in its entirety at:

http;1/..ry*trry*nffic,,q-rgd$jtess{e/ss.n-tfftfm!.qmsltes/qi-v-iliu.sise-::lnjtia.Ei-v-e/hsm-elefi:'Repsr$'a.$Px

        We welcome your input, suggestions, collaboration and participation in this project. We believe that by
testing these innovative approacheq we will demonstrate that meaningful, timely and cost-eftctive justice can
be delivered in state court. Please share Uris communication with your clients' so they understand
what they can elpect from the Court and what we expect from you.
          Please email any questions to: giip-gQiudltflggUffi.,.gm

Thank you fior your cooperation.




Judge   M
                      #t   Div,02
                                                                           JE
                                                                        Judge Thomas          Rebull, Div. 13




Judge                        Div, 30                                     Judge                           34


                                                                                    I

                            Judge Jen                     t                   Judge,           Civil Div.
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 18 of 156
Filing # 62211619 E-Filed 0912912017 03:41:16 PM



                                                        RHTURN            Q!:sEllvlcH

     State of Florida                                       County of MIAMI-DADE                                                                 Circult Coart

     Gase Numbe r: 2017 -217 5B'CA-0   1




     Plaintiff:
     CAROLINA RAMO$ DOMINGUEZ
     v$.
     Defendant:
     CALDf;R R.AGE COURSE,INC, ET. AL.'

     For:
     Jason S. Remer
     REMER & GEORGES-FIERRE, PLLC
     44 West Flagler Stroet
     Ste 2200
     Miami, FL 33130
                                                                              pm to be served on CALDER RACE
     Received by oJF $ERVICE$, lNC. on the 27th day of september,2ol7 at 4:35
     COURSE,   iI,'IC,, TZOO S. PINE ISLAND RD, PLANTATION, FL 33324'

     l, ANDRFW KARP, do hereby affirm that on the 28th day of $eptember, 2017 al2:30
                                                                                     pm, l:

     CORpORATE - REGI$TERED AGENT: served by detivering a true copy of thg SIMIVIO*NS AND COMPLAINT
     with the date and hour of servico endorsed thereon by me, to: DONNA MOCH EMPLOYEE AT CT
                                                                                                             FL
     CORpORATION $ySTEM is Registered Agent At the address of: 1200 S. PINE ISLAND RD, PLANTATION,
     gg3z4 for CALDER RAGE ccuRb€, tNC., and informed said person of the contents therein, in compliance with
     s*ate statutes,



     I CERT|FY rHAT I AM OVER THE AGE OF 18, HAVE NO TNTEREST lN Tf q ABOIE ACIION,
                                                                                     AND THAT I AM A
                               APPOINTED BY  TH:E SHERIFF, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT
     SFECI,qT PiOCCSS SERVER
                                             pENALTv oF pERJURY, I DEOLARE THAT I HAVE READ THE
     tN wHtcH pRocrss wAs senvED. "UNDER
      Fodecbiruc (DocUMENTi AND THAT THE FAcTS STATED lN lr ARE TRUE' 92.525'




                                                                                                           KARP
                                                                                           sPS #260

                                                                                            OJF SERVICES, INC,
                                                                                            13727 S.W. 152nd Street
                                                                                            P.H|.8.354
                                                                                            Miarni, FL 33177
                                                                                            (786) 2e3-5750

                                                                                            Our Job Serial Number: OJF-20170n2427


                                           CopFighl@ 199?-2017 Doldbase Setuicoe, inc. " PmcBss $erver'$ ToolboxVT'29




                                                                                                                  ff r lllll   I   r   ilillilrilililillll   lll lll
         Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 19 of 156
                                                                                                                   Sl*rd-
                                                                                                                           {trg

     Fv-                                                                      IN THE CIRCUIT COURT OF THE
                                                                              ELEVENTH ruDICIAL CIRCUIT,
                                                                              IN AND FOTT MIAMI-NADH
                                                                              COTINTY, FLORIDA

                                                                               CASE NO,
                                                                                              1tfl. f+   -ffi|?58 -lfr^gl

                CAROIJI{ A RAIVIOS D OMI${GUEU'
                And o.thst similatly sit.uated individuals'

                          Plaintiff{s),

                v

                CALDSR RACS COURSE, fNC,, a Florida
                Profit Corporation, SAFFIB JOSEPH
                                                                   W                 DATE..

                                                                                      NiTiALIi:
                                                                                                  T+ 1't       'itt'tt''qtf
                                                                                                                   0
                fn. nacinc, rNc., aFloridaProfrt
                Corporatioq and SAFFIA A' JOSEPII,
                JR,,:individually;

                           Defendant(s),

.          it
:i                                                  SUIVIMONS IN A       CIVIL CASS
-i .;1 t.+]
:) !r'   iTl
   'r-.{ ri5
-
                 TOI                       CALDER RACE C0IJIISE' INC.
                                           R;d-"*d a!*t, cr conPoRATIoN svsTaM
ii v',   '"-r
                                           t2O0 South Pine Island Ragd
'."r +n, lrl
     t,i tfl                               Plarttation, Ftorida 313V4
., LYi
                                                            to serve trpon PLAINTIFF'S ATTORNEY
                      YOU AS.EHEREBY SUMMCINED and required
 "'
-\
         ^{d

         fl}
                                                  JASON S.REMER,E$Q'
                                                  REMER & GEORSES-FIERRE, PLLC'
                                                  ++ WEST FLACLER STREET' S'TE' 22OO
                                                  Ii4IAMI, FL 33130

                                                                          uPon you, within 20-4PYs after $erviee of this
                    an answer to the complaint which i.s herewith served
                    summons upon your exolusive of tho dayofservice'
                                                                        IfYou feil to do so, judgment by default will be
                                                                                          alsP tile Your an$wer with tho
                    taken against You for         demanded in tha comPlaint' You must
                    Clerk qf this Court w    a reasonable period of time after ssrvtss.




                    @Y)




                                                                                                                     1?tar
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 20 of 156
Filing # 63117307 E-Filed 1012012017 A1:55.22PM


                       IN THE CIRCUIT COURT OF THE llth JUDICIAL CIRCUIT
                            IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                          CASE No.:2017-21758 CA 01

        CAROLINA RAMOS DOMINGUEZ,

                Plaintiff,

        vs.

        CALDER RACE COURSE' INC., et. al.

                Defendants.


                             NOTICE OF APPEARANCE AND
          REMER & GEORGES.PIERRE. PLLC'S DESIGNATION OF E.MAIL ADDRESSES
         PURUSANT TO RULE 2.516 OF FLORIDA RULES OF.IUDICIAL ADMINISTRATION

                PLEASE TAKE NOTICE that the undersigned, BRODY                          M. SHULMAN'            hereby

         appears as Attorney   of Record on behalf of the Plaintiff in the above-styled cause.                   The

         undersigned requests that copies of all pleadings, notices, correspondence, and communications

         of any type, be furnished to him in accordance therewith.

                Further, Remer   &   Georges-Pierre, PLLC, as counsel for Plaintiff hereby designates the

         following primary email addresses to be used for mandatory electronic service pursuant to Rule

         2.516 of the Florida Rules of Judicial Administration:

                                        PRIMARY E.MAIL ADDRESSES


                      Jason S. Remer, Esq                                j   remer@ rgpattorneys. com
                                                                              ng@ryp-al-tpirpJ.q,qQ.m.



                    Brody M. Shulman, Esq                              bshtrl man   (D r   gpattorneys. com



                    Miriam Colmenarez, Esq                           l1colgr.gp 4r-ez   @   rgpatlepqvs.conl
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 21 of 156




     Date: LO|2O|IT

                                       Respectfully submitted,

                                        REMER & GEORGES-PIERRE, PLLC
                                        44 West Flagler Street, Suite 2200
                                        Miami, FL33130
                                        Telephone: (305)416-5000
                                        Facsimile: (305)416-5005

                                       By: /s/ Brody M. Shulman
                                            Jason S. Remer, Esq.
                                           Fla. Bar No.: 0165580
                                           Brody M. Shulman, Esq.
                                           Fla. Bar No.: 092044
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 22 of 156




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY      that a true and correct copy   of the foregoing was uploaded to the

     MyFl web portal on October 20,2017.
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 23 of 156
Fiting # 63117307 E-Filed 1012012017 01.55.22PM


                       IN THE CIRCUIT COURT OF THE llth JUDICIAL CIRCUIT
                            IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                          CASE No.z2017-21758 CA 01

        CAROLINA RAMOS DOMINGUEZ,

                Plaintiff,

        vs.

         CALDER RACE COURSE, INC., et. al.

                Defendants.


                             NOTICE OF APPEARANCE AND
          REMER & GEORGES.PIERRE, PLLC'S DESIGNATION OF E.MAIL ADDRESSES
         PURUSANT TO RULE 2.516 OF FLORIDA RULES OF.IUDICIAL ADMINISTRATION

                PLEASE TAKE NOTICE that the undersigned, BRODY                      M. SHULMAN,        hereby

         appears as Attorney   of Record on behalf of the Plaintiff in the          above-styled cause. The

         undersigned requests that copies of all pleadings, notices, correspondence, and communications

         of any type, be furnished to him in accordance therewith.

                Further, Remer   &   Georges-Pierre, PLLC, as counsel for Plaintiff hereby designates the

         following primary email addresses to be used for mandatory electronic service pursuant to Rule

         2,516 of the Florida Rules of Judicial Administration:

                                        PRIMARY E.MAIL ADDRESSES


                      Jason S. Remer, Esq.                              iremer@r                 com
                                                                           !9.@'Igpat!p-!r9J.!,qpq]



                     Brody M. Shulman, Esq                            bshulsta!-@   rypaltertrey$elo


                    Miriam Colmenarez, Esq.                          mcolmenarez (Drqoattolnevs.conl
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 24 of 156




      Date: IOl2OlIT

                                       Respectfully submitted,

                                        REMER & GEORGES.PIERRE, PLLC
                                        44 West Flagler Street, Suite 2200
                                        Miami, FL33130
                                        Telephone: (305)416-5000
                                        Facsimile: (305)416-5005

                                        Bv: /s/ Brodv M. Shulman
                                            Jason S. Remer, Esq.
                                           Fla. Bar No.: 0165580
                                           Brody M. Shulman, Esq
                                           Fla. Bar No.: 092044
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 25 of 156




                                   CERTIFICATE OF SERVICE

            I HEREBY CERTIFY      that a true and correct copy of the foregoing was uploaded to the

      MyFl web portal on October 20,2017.
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 26 of 156
Filing # 63117307 E-Filed 1012012017 01'.5522PM



                     IN TTIE CIRCUIT COURT OF THE 1.1.h JUDICIAL CIRCUIT
                          IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                       CASE No.: 201?-21758 CA 0l

       CAROLINA RAMOS DOMINGUBZ,

              Plaintiff,

       vs.

       CALDER RACE COURSE,INC.,              ef. aI.


              Defendants.
                                                              I

                                     MOTION FOR COIIRT DEFAULT

               COMES NOW, tlie Plaintiff, CAROLINA R,A,MOS DOMINGTJET,, by and tlrrough

       undersigned counsel and pursuant to Fla, R. Civ. P. 1,500, hereby lnoves for entry of a default by

       the Court against the Defendant CALDER RACE COURSE' INC, for f'ailure to serve any

       paper on the undersigned or   file any paper    as   reguired. Ploof of service ls attaohed hereto   as

       gxhiliit A.

               Dated this: October 20,2017

                                                                  Respectful   ly subnritted,

                                                                  /p/"Brody IVL S.bulman
                                                                  Jason S. Renrer, Esq.
                                                                  Florida Bar No,: 0165580
                                                                  Brody M. Shulman, Esq.
                                                                  Florida Bar No.; 092044

                                                                  Remer & Georggs-Pierrg, PLLC
                                                                  44 West Flaglei' S.treet. Suite 2200
                                                                  Mianri, FL 33130
                                                                  (305) 4l 6-5000- Telephone
                                                                  (305) 4l 6-5005- Facsimile
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 27 of 156




                                  gERTIFICATE     0r   SERVIqE

           I HEREBY CERTIFY that a truo     and correct copy of the foregoing was sent on October

    2,2AI7 vjaU.S. Mail to the following:

    CALDER RACE COURSE, INC
    Tlvou;gh its Regis.tered Agent
    1200 S. Pine Island Road
    Plantation,.FL33324



                                                     /s/ Brodv M. Shulman
                                                     Jason S. Reiner, Esq.
                                                     I'lorida Bai. No.: 0165580
                                                     Brody M. Shulman, Esq.
                                                     Florida Bar N.o.: 092fi44
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 28 of 156




                            EXHIBIT A
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 29 of 156




                                                              RE      .rtJ Rl)I,,o    t   $ERVlc. E


                                                                  County of MIAMI-DADE                                                                 Gircuit Court
 $tate of Florida

 Gase   Num.bq   r: 2017 :217 58-cA-0   1



 Plaintifi:
 CAROLINA RAMO$ DOMINGUEZ
 vs,
 Def€ndant
 GALDER RACE. COURSE, INC; ET- AL',

 For:
 Jason S. Remgr
 REMER & GEORGES-PIERRE, FLLO
 44 West Flaglor Street
 Ste 2200
 Miami, Fl. S3130

 R6cqived by OJF SERVICES; llrl$,'on the 27th day of Seplember, 2017 at4:35 pm to be served on C;ALDER RACE
 couRsE, lHG.,1zo0 s, PINE ISLAND RD, PLANTATION, FL 33324.

  t, ANDREW KARP, do hereby- affirm that on the 28th day                              of $optember,           2O17     at2:30 pm, l:

 CORPORATE, REGISTERED AGENT: sEryed by deliverin$ a true copy of the SUMMONS AND COMPLAINT
 wiih the date and hour of service endorsgd ther9qn by rne' to: DoNNA MOCH EMFLOYEE AT CT
 CORPORATION SYSTEM as Registersd AgentAt the addfess of: 1.?00 $. PINE l$kAND RD, PLANTATION, FL
 gg3t4fgr CALDER RACE gOUR$Ei lNC., and informed said person of the coritenis therOin, in cornpfiahce with
 state statutes,



  I CERTIFY THAT I AM OVERTHE AGE OF 18, HAVE NO INTEREST IhI THE ABOVE ACTION, AND THAT I AM A
  SPECTNI-PNOCESS SERVER APPOINTED BVTHE SHERIFF, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT
  IN WHICH FROCE.SS WAS STNVED, "UNDER PENALTY OF PERJURY, I DECLARE THAT I HAVE READ THE
  FOREGOING (DOCUMENT) AND THAT THE FACTS STATED IN IT ARE TRUE, 92.'525.




                                                                                                    AN
                                                                                                    SPS #260

                                                                                                    oJF SERvtcES, tNC.
                                                                                                    13727 $.W. 152nd Street
                                                                                                    P,M,B,354
                                                                                                    Miaml, FL 33177
                                                                                                    (780) 2s&5750

                                                                                                    Ou r Job Serieil Nurnbe           r:   QJF -2017 01 2427


                                            Copyrlghl   q   1994:?0   l? Da{abtld SsFiiceq, hc, ' procaBs S€ruels Toolbox V7.29




                                                                                                                            llt I ilill    [ilriltilrilililrilil   ilr   lil
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 30 of 156
Filing # 63239728 E-Filed 1012412017 12'3615 PM


                     IN THE CIRCUIT COURT OF TIIE llth JI.IDICIAL CIRCUIT
                          IN AND F'OR MIAMI.DADE COUNTY, FLORIDA

        CAROLINA RAIVIOS DOMINGUEZ

              Plaintffis),
         Y.                                           CASE No.: 17-2I758-CA.0t

        CALDER RACE COURSE,INC. et aI

               Defendants.
                                                 I


                                         NOTICE OF HEARING

        TO: Calder Race Course, Inc.
               Tkough its Registered   .A.gent
               i200 S, Pine Road
               Plantation, FL33324


        YOU ARE HEREBY NOTIFIED that the undersigned has called up for hearing the followihg:

        MATTER: Motion for CourtDefault
        DATE:   Wednesday, November 15,2AI7
        TIME:   9:00am
        .JUDGE: flonorable Judge Rodney Smith
        PLACE: Miami Dade Corrnty Courthouse, 73 West Flagler Street, Miami, FL 33130, DCC 1401


        Dared this 24ti' day of Oetober 2017
                                                         Respectfully submitted,

                                                       /s/: Brodv Shulman
                                                       Jabon Remer, Esq.
                                                       Flor:ida Bar No.: 0165580
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 31 of 156




                                  cERTr['rcArE OF'.,SFRVICE


     I I{EREBY CERTIFY that a true atrd sotect    copy of the foregoing was furnished to;



     TO:   Calder Rase Cowse,Ino,
           Through its Registered Agent
           1200 S. Pine Road
           Plantation, FL38324




                                            By: /g/:-Brady Shulman
                                            Jason Remer, Esq.
                                            Florida Bar Numben 165580
                                            Brody.shulmirn, Esq.
                                            Bar No. 9i.1044
                                            Remer & Georges-fiene, PLLC
                                            44 West Flagler Street, Suite 2200
                                            Miami, FL 3:3130
                                            30s-416-s000
                                            i   re meJ(D.r: g pattomevs,,eom
                                            bshuhn4!(CIrFpaft      o   rney   s.   ca rn
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 32 of 156
Filing # 63212714 E-Filed 1012412017 05:09:19 PM



                          IN THE CIRCUIT COURT OF THE 11th JUDICIAL CIRCUIT
                               IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                                                                          CASE NO,: 2017-21758 CA 01

         CAROLINA RAMOS DOMINGUEZ,

               Plaintiff,
        V


         CALDER RACE COURSE, lNC., a Florida
         Profit Corporation, SAFFIE JOSEPH JR.
         RACING, lNC., a Florida Profit Corporation
         and SAFFIE A. JOSEPH JR., individually,

               Defendant
                                                                             I

                                           NOTICE OF APPEARANCE AND
                                        DESIGNATION OF E.MAIL ADDRESSES

               COLE, SCOTT & KISSANE, P.A. hereby gives notice of its appearance on behalf

         of CALDER RACE COURSE, lNC., and requests that copies of all motions, notices, and

         other pleadings heretofore or hereafter filed or served in this cause be furnished to the

         undersigned.

               COLE, SCOTT & KISSANE, P.A., pursuant to Fla. R. Jud. Admin. 2.516(b)(1XA),

         hereby designates the following primary and secondary e-mail addresses for e-mail

         service in the above-referenced case:



                Primary E-mail:                           Barrv. Postman@cskleoal. com
                                                          N ina. Schm idt@csklesal. com
                Secondary E-mail                          Lesl ie. Varoo@csklega              l.   com




                                                                 Page 1 of 2
                                                      COLE, SCOTT & KISSANE, P.A.
                                                                                                                  .
                ESPERANTE BUILDING . 222 LAKEVIEW AVENUE, SUITE 120 . WEST PALM BEACH, FLORIDA 33401 (561) 383-92M (561) 683-8977 FAX
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 33 of 156




                                                CERTIFICATE OF SERVIGE

            WE HEREBY CERTIFY that a true and correct copy of the foregoing has been
     filed using the Florida Courts ePortal System on this 24th day of October,2017, which
     system will provide a copy by electronic mailto the parties identified on the Service List:

                                                                  COLE SCOTT & KISSANE, P,A.
                                                                  Attorneys for Defendant CALDER RACE
                                                                  COURSE, /NC.
                                                                  222Lakeview Avenue, Suite 120
                                                                  West Palm Beach, FL 33401
                                                                  Tel: (561) 383-9200
                                                                  Fax: (561) 683-8977

                                                                   By;     /s/ Nina C.
                                                                              BARRY A. POSTMAN
                                                                              Fla. Bar No. 991856
                                                                              NINA C. SCHMIDT
                                                                              Fla. Bar No. 1 18900


                                                                   Servi          List


      Brody M. Shulman, Esq.
      Jason S. Remer, Esq.
      Miriam Colmenarez, Esq.
      Remer & Georges-Pierre, PLLC
      44 West Flagler Street, Suite 2200
      Miami, FL 33130
      iremer@ rqpattornevs. com
      no(Orooattornevs.com
      bshu lm an @rgpattornevs. com
      m colm enarez@ro pattornevs. com




                                                                Page 2 of 2
                                                    COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BU|LD|NG . 222 LAKEVIEW AVENUE, SUTTE 120 - WESI PALIM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 34 of 156
Filing # 63315748 E-Filed 1012512017 02'.52:14 PM


                             IN TIIE CIRCUIT COURT OF THE 1lth JUDICIAL CIRCUIT
                                  IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                                                                           CASE NO.: 2017-21758 CA 01

         CAROLINA RAMO             S   DOMINGUEZ,

                Plaintiff,


         CALDER RACE COURSE, INC., a Florida
         Profit Corporation, SAFFIE JOSEPH JR.
         RACING, INC., a Florida Profit Corporation
         and SAFFIE A. JOSEPH JR., individually,

                Defendant.



                     DEFENDANT, CALDER RACE COURSE, INC.'S RESPONSE
                    TO PLAINTIFF'S MOTION FOR DEFAULT AND MOTION FOR
                  EXTENSION OF TIME TO ITESPOND TO PLAINTIFF'S COMPLAINT

                Defendant, CALDER RACE COURSE, INC. (hereinafter "Defendant"), by and through

         its undersigned counsel, hereby responds to Plaintiffls Motion for Default and moves this

         Honorable Court for an extension of time to respond to Plaintiff s Complaint, and as grounds

         therefore, state as follows:

                 1.       The Defendant was served with the Complaint on or about September 28,2017                                             .




                 2.        On October 20,2OIT,Plaintiff filed a Motion for Default against Defendant.

                 3.       Undersigned counsel was not retained until October 24,2017                                         -   after PlaintifFs

         Motion for Default was filed,

                 4.        Accordingly, neither the Clerk nor Court should enter default against Defendant,

                 5.        Further, the undersigned has only recently been provided a copy of the complaint

         and is currently in the process of investigating the PlaintitT s                     claims.      .tsased on the allegations               in


                                                                   Page 1 of 3
                                                        coLE, scoTT & KISSANE,             P.A.
                  ESPERANTE BUILDING - 222 LAKEVIEW AVEN UE, SUITE 120 WEST PALM BEACH, FLORIDA 33401 (561) 383-9200
                                                                      .                                                '   (561) 683-8977 FAx
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 35 of 156




     the Complaint, Defendant intends on removing the action to federal court and requests a 10-day

     extension of time to respond to Plaintiff s Complaint.l

              6.        This is the Defendant's first request for an extension of time to respond to the

     Complaint, and it is made in good faith and not for purposes of delay.

              7.        Undersigned counsel has conferred with opposing counsel in a good faith effort to

     resolve the issues raised by this motion. Opposing counsel has been unresponsive to the

     undersigned counsel's calls and emails.

              WHEREFORE, Defendanl CALDER RACE COURSE, INC., respectfully requests that

      this Honorable Court deny Plaintiff s Motion for Default and grant the Defendant's Motion for

      Extension of Time to Respond to the Plaintiff s Complaint and any other relief deemed just and

      appropriate in light of the foregoing.

                                                     CERTIFICATE OF SERVICE

             WE HEREBY CERTIFY that a true and correct copy of the foregoing has been filed
      using the Florida Courts ePortal System on this 25Ih day of October, 2017, which system will
      provide a copy by electronic mail to the parties identified on the Service List below.

                                                              COLE SCOTT & KISSANE, P.A.
                                                              Attorneysfor Defendant CALDER RACE COURSE,
                                                              INC.
                                                              Z22Lakeview Avenue, Suite 120
                                                              West Palm Beach, FL 33401
                                                              Tel:  (s61) 383-9200
                                                              Fax: (56T) 683-8977
                                                              Bv:    /s/ Nina C. Schmidt
                                                                       BARRY A. POSTMAN
                                                                       Fla. BarNo.991856
                                                                       NINA C. SCHMIDT
                                                                       Fla. Bar No. I 18900

      lThefilingofthismotiondoesnotconstitutealvaiveroftherighttoremove. Estevez-Gonzalezv.Kraft, Inc.,606F
      Supp. 127, 128 (S.D. Fla. 1985).
                                                            Page 2 of 3
                ES'ERANTE BUTLDTNG - 222 LAKEVra,v                   A:rTlF,'rt,-;*bes.4or   (uu,) uuu-e2m - (s61) 683-8e77 FAX
                                                     ^"rfr35#9PT.$
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 36 of 156




                                                                    Service List


      Brody M. Shulman, Esq.
      Jason S. Remer, Esq.
      Miriam Colmenarez, Esq.
      Remer & Georges-Pierre, PLLC
      44 West Flagler Street, Suite 2200
      Miami, FL 33130
      i remer@.rsoattornevs. com

      n sfA.rsD attornev s. com
      b shulman@rspattornevs. com
      mcolmenarez@rgpattorneys. com




                                                                 Page 3 of 3
                                                     COLE, SCOTT & KISSANE, P.A,
               ESPERANTE BUILDING " 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-92M - (561) 683-8977 FAx
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 37 of 156

Filing # 63327623 E-Filed 1012512017 04:19:36 PM


                          IN THE CIRCUIT COURT OF THE 11th JUDICIAL CIRCUIT
                               IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                                                                                 CASE NO.: 2017-21758 CA 01

         CAROLINA RAMOS DOMINGUEZ,

               Plaintiff,
         V


         CALDER RACE COURSE, lNC., a Florida
         Profit Corporation, SAFFIE JOSEPH JR.
         RACING, lNC., a Florida Profit Corporation
         and SAFFIE A. JOSEPH JR., individually,

                Defendant.
                                                                                    I

                                      NOTICE O            FILING NOTICE OF REMOVAL

                Defendant, CALDER RACE COURSE, lNC., a Florida Profit Corporation, by and

         through its undersigned counsel, hereby gives notice of filing its Notice of Removal in

         the United States District Court Southern District of Florida.


                                                  CERTIFICATE OF SERVICE

                WE HEREBY CERTIFY that a true and correct copy of the foregoing has been
         filed using the Florida Courts ePortal System on this 25th day of October, 2017 , which
         system will provide a copy by electronic mailto the parties identified on the Service List:

                                                                          COLE SCOTT & KISSANE, P.A.
                                                                          Attorneys for Defendant CALDER RACE
                                                                          COURSE //VC.
                                                                          222Lakeview Avenue, Suite 120
                                                                          West Palm Beach, FL 33401
                                                                          Tel: (561) 383-9200
                                                                          Fax: (561) 683-8977


                                                                   Page 1 of 2
                                                      COLE, SCOTT & KISSANE, P.A.
                 ESPERANTE BUILDING . 222 LAKEVIEW AVENUE, SUITE   'I   20 . WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 38 of 156




                                                               By;   /s/ Nina C.
                                                                      BARRY A. POSTMAN
                                                                      Fla. Bar No. 991856
                                                                      NINA C. SCHMIDT
                                                                      Fla. Bar No. 118900


                                                               Service List


      Brody M. Shulman, Esq.
      Jason S. Remer, Esq.
      Miriam Colmenarez, Esq.
      Remer & Georges-Pierre, PLLC
      44 West Flagler Street, Suite 2200
      Miami, FL 33130
      iremer@ ropattornevs. com
      ng@ rs p g!!-on eY.9- qo m.
      bshu lm an@ ropattornevs. com
      m co lm   enarez@ rg pattorneys. com




                 ES'ERANTE BU,LD,NG . 222 LAKEV,E*                                    (s61) 3s3.e2oo . (s61) 683.8e77 FAX
                                                     ^rf,?:tr#fft:#?itfoE'rl#;^.*0,
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 39 of 156

Filing # 63375659 E-Filed 1012612017 02:48.13 PM


                               IN THE CIRCUIT COURT OF THE llth JUDICIAL CIRCUIT
                                    IN AND FOR MIAMI DADE COUNTY' FLORIDA

                                                CASE No.:2017-21758 CA 01

         CAROLINA RAMOS DOMINGUEZ,

                   Plaintiff,

         vs.

         CALDER RACE COURSE' INC., et. al.

                   Defendants.


                                       NOTICE OF CANCELLATION OF HEARING

                   COMES NOW the Plaintiff, by and through his undersigned attorney, hereby notifies

         counsel for the Defendant, and Defendants, named in the Certificate          of Service that the hearing

         on    Plaintiff   s   Motion for Court Default, scheduled for Novemb er 75,2017 at 9:00 AM before the

         Honorable Rodney Smith, is hereby cancelled'

         Dated: October 26,2017
                                                            Respectfully submitted,

                                                            REMER & GEORGES-PIERRE, PLLC
                                                            A tt or n ey s for P laintiff
                                                            Courthouse Tower
                                                            44 West Flagler Street
                                                            Suite 2200
                                                            Miami, FL 33130
                                                            Telephone: (305)4 1 6-5000
                                                            Facsimile: (3 05)4 1 6-5005

                                                           By: /s/ Brody M. Shulman
                                                                 Jason S. Remer, Esq.
                                                                 Fla. Bar No.: 0165580
                                                                 Brody M. Shulman, Esq.
                                                                 Fla. Bar No.: 092044
                                                                 Miriam Colmenarez, Esq
                                                                 Fla. Bar No.: 0118144
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 40 of 156




                                    CERTIFICATE OF SERVICE

            I hereby certify that on this 26 October   2017, a true and correct copy the foregoing was

     communicated to counsel for Defendants via the MyFl web portal.


                                                Bv: /s/ Bnodv M. Shulman
                                                        Jason S. Remer, Esq.
                                                        Fla. Bar No.: 0165580
                                                        Brody M. Shulman, Esq.
                                                        Fla. Bar No.: 092044
                                                        Miriam Colmenarez, Esq
                                                        Fla. BarNo.:01l8I44
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 41 of 156

Filing # 63417051 E-Filed 1012712017 11:50:23 AM




     $tate of Flar{da                                        County of MIAMI-DADE                                                                   Circuit Ceurt

     Case Number: 201 7-21 I58-CA.01

     Plaintitf:
     CARCILINA RAMOS OOMINSI.'EZ
     vs,
     DefencJant:
     CALDERRACE COURSf,;IHC, ET, AL.,

     For:
     Jason $. Remer
     RfiMER & GEORGE$-P}ERRE, PLLCI
     44 West Flagler Street
     Ste 2200
     Miami, FL 33130

     Recetved by OJF SERVICES, 1N0,. on the 27th day of Sepiember,2OlT al4:35 pm to be ssrved on SAFFIE "rOSEpH, JR.
     RAOING,lltc,, lOZZ BRICKELL AVE, AFT. 801, MIAMI' FL 33129.

     l, FELIX ONATE, do herehy affirm that on the 1 1th day of October, 2017 at 'l t :17 am, I:

     CORpORATE: served :by delivering a true copy of the $Ult4lVlON$ ANn COMPIA|NT with the dats and hour of service
     endarsedtbereon by ms,'to, MARIiYN MAKO as AGENT of $AFFIE JOSEPf{, JR, F.ACING,.lNC'1205.NE.lSTHAVE, FT.
     LAUDERDALE, FL-33304, and informed said person of the contents therein, in cornpliance with Federal Rules of Civil
     Froced:ure, Flori<Ja $tatute 48,081 or other $tate statute as applicable'


     I CERT|FY     rHAT I AM OVER THE AGE OF 18, HAVE NO TNTERE$r lN TFIE ABOVE A!-rlqry,4ryp-IfJ4T,l AM A SPECIAL
     pnocgss sEnvrn epporureo ni rHE SHbRIFF, lN GooD srANDlNG. iN IHF JlPlgS.Lclrictlll lN wHlcf
     pHoce5s wns SEnvrn.;ut'toEn pENALTy or pERJURY, r DE-cLARE Tt-lAT t I'1AVE READ THH FOREGOING
     (DOCUMENT) AND TFIAT THE FACTS $TATED IN IT ARh. T|TUE' 92'52ti"




                                                                                             FELIX
                                                                                             sPs #473

                                                                                             oJF SERVICE$,lNC.
                                                                                             13727 S.W, 152nd Stre-et
                                                                                             P.M.B.354
                                                                                             Miarni, FL 33177
                                                                                             (788) 293-5750

                                                                                             Our Job $erial Number: OJF-201 701?429


                                                                                        pio.c836 Strysrls'l'ooibot V7 29
                                         Cnpyd,Jht @ i992+Q17 tlstab€sF Sgrvitgs. lnc "




      t                                                                                                              ill   I   Hlr{fir[ ilHHil$tHtff{$lIl   lll lff El{
       Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 42 of 156
                                                                                                                                                                                                I
                                                                                                                                                                               Sn*t             t,

                                                                                                                                                                                4rag
,*f                                                                              .+
                                                                                          I:

                                                                                                                     INTI{H CIRCUIT COURT OF THE
                                                                                                                     ELEVHI\ruTI JUPICIAI" CTRCUJT,
                                                                                                                     IN AND FOR.MIAMI-DA-DE
                                                                                                                     COU]'{TY" F'LORIDA

                                                                                                                     CA$E                   uol? -CIeF(g-{1A*01

                                             cs.rrotlr.{A aA Mo$ D$sdINGUEz,
                                             And other similarly situated individuals"

                                                       Plaintlff(s),

                                             v.                                                                                 ,',oou
                                                                                                                                            "t*|r{       t*?        ,',,*,n.   ll;lld
                                             CALSER HACtr COUR$& IF{C", a F}*rida
                                                                                                                           'i
                                                                                                                                l4:I'iiii t iii:   df, .p !         ,r.,u,=.ff.$
                                             Profit Corpcration, SAFIIIR JOSEPII
                                             JIL RACING, trIdC,, a bllorida Prpfit
                                             Corporation, anci S.A.F'FIII A. JSSEFI{,
                                             JK,    individuaU.y;

                                                       Defeudaut(s).

                                                                                                                                                                    l{ fr'.*
                                  tt.?tn,.

       .c.i                     t....._
                                .,.::i
                                                                                                             I
       -\.    ,;1
               l 1\.
                              I 1l
                                     ''(

                                                                                $UMMON$ XN.A tr}VIL CASR                                  ff.u                *t€                       r   d

                                                                                                                                          ' :ffi.tr*&-w{n,{{r'$Y
   ,                                     i
                              'alr

               :              a.+
  {,., 11 i\ {r.!rr:.
  "rl  ' ._ .."-r!}
  a.:( r-
                                             TS;                       S6.FFIS d0SP&H rR, rL{CIf{G,INC.
 .:;.. ,,                                                              Itegistele{ u.gen! SA}TIE A.,IO$EPH, -IR,
                         ,-   _   _1..



  .i--.: lrj            r,!:
                                                                       ].6Z?*SiicftglXffietue
 t ri                   ljrr {
 ,       rJ:                                                           4+a**t*rrfetn*'
i-)                     :::':                                          Miami, Florida 33129
!J                     zl:.:.*
.*_
'?t
                   's
                                                  }:OtIARE HEREBY SU.MM(}NED and tequiredto                      6erv.e upon     FLAINTIT*I*'S ATTSRNEY

                                                                             JASON S. RHMER, ESQ.
                                                                             REMER & GEORfiSS-PIERRE, FI-LC.
                                                                             44 WEST FI"ACLHR STREET. STE.22OO
                                                                             M]AMI, FL 33130

                                             an answer to tho cornplaint, w-hich is hcrewith served :qp{ln yocj wirhin ?g-&}g aftsr servlcs ,nf this
                                             summons upon'you, exclusive cf the day of service. If you fail to do so, jurlgrnent by delault will be
                                             faken against you for the relisf dernandefl in tlr* ct:mFlsint. You Riust alxo file your ansWer with thc
                                             fllsr:k of thi$. f,ourt within a reasrlnable p*riod uf tirne after service,
                                                                                         1'^1,+:.;:1,,.
                                                                                         t;i;iiiy   li:::l



                                                                                               DA:TE


                                             ($Y)




                                                                                                                                                                          \pnqrq
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 43 of 156

Filing # 63417051 E-Filed 1012712017 11:50:23 AM
                                  r ,! /, , r\t_.i.:   .rlv   rry!-A


                                                                       REIURb{-pr sFBylcE

     State of Florida                                                   Gounty of MIAMI-DADE                                                           Circuit Court

     Case Number : Zfr 17 -21758-CA-0     1



     Flaintiff:
     CARO LII'I,A RAMOS DOM|I'IGUEZ
     vs,
     Oofeodant:
     GALDFR RAC* COURSE, lNC, E.f.                 AL,
     For:
     Jason $. Rerner
     REMER & GEORGE$.PIERRE, PLLC
     44 West Ftagler Slreet
     Ste 2200
     Miami, FL 33130

     Recelved by OJF SERVTCE$. lNC. on ihe 27th day of Septamber, :2017 at 4:35 pm to be cerved on SAFFIE A. JOSEPH, JR'
     .l627 BRTCKELL AVE, APT.801, MlAMl, FL 33129.

     L FELTX o'iiiarr:, do hereby affirm that on the 1{th dayof octobet, 2917                        alii:18     am, l:

     suB$TfTUTE.RES|pENT|AL; $ervedbydeliverjngatruecspyofthe$UMM0NSANDCOMPLAINTw|th!h9.{tle.?ry                   *_
     hour of service endprsed thereon by rne, ta: MARII-YN MAKO as CO"RESIDENT at ihe address of 1205 NE 16TH AVE, Ff.
     LAUDERbALE, FL 33304,1 of the within narned person's usual place of abode, who resides therein, who is {ifteon (15) yoars
     of ,age or older and informed said person uf the contents therein. in cornpliance with state statute$-


     I   CERTIFYTHATI AM OVER THE AGE OF 18. HAVE NO INTEREST IN THF ABOVE ACTICII{. AND THAT I AM A SPECIAL
     pnocHss srnvri{nFeotNreu By rHH sFtERtt*F, lN GooD $J{ND19:IUIHF.Jp.?l9lg-qlqqlr!N lvHlcft
     pnoc*ss wA$ ssRVED. ,uNDfrR pENALTv oF pERJURv, t DEcLARE TFIAT I I'IAVF: READ THE FoREGOING
     {DOCUMENT) AND THAT THE FACTS $TATED lN lT ARE TRUE, 92.525.




                                                                                                            ONATE
                                                                                                   sP$ #473

                                                                                                   OJF $ERVICE$, lltlC.
                                                                                                   137t7 $,lr1l. 152nd $treet
                                                                                                   F,M.B.864
                                                                                                   Miami, FL 33177
                                                                                                   (78S1   293.5750

                                                                                                   Our Job Serial Nurnber: OJF-2017012428


                                                 CoDyrighttl 1B*2-XC17 03tabase $brvice$. hrc. " Fror*ss Sarve/s TtolboKw.?g




                                                                                                                          lil r fiilffi I [ ilE$ilfiIH[t![HrlBilH lt| ffl
 Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 44 of 156                                                                                                          t

                                                                                                                                                                                 GtrcoP-
                                                                                                                                                                                     $lle:
 {/
f\p                                                                                               IN TH.E. CIRCUIT COURT OF TT.IE
                                                                                                  SLEVENT'H JUDICIAL CiRflUITi
                                                                                                  ]N AND IiOR MIAMI.SADA
                                                                                                  COLINTV, FLORII}A

                                                                                                  c*snilro.                       ?${t*lg{}{P                                    -"ft/ *'frI
                                CARO},INA   AAIVT    $S   N   OI{IHGUHT+
                            .Antl silrer similarly sit.ualud individuals,

                                      PiaintilXs),

                               v.                                                                                   .:::lvrtr\qT_.r?.r&.:::4   tt:sttryi(.#


                               CALI),ER RACE CSITRSE, INC'' a Flotida                                                                              *r                            tT.d{"*,
                               Pmfit Cprpuration, SAFPIE J:OSEFH                                        i;Ar'?:;        .t*f"tIf               f               iir"-i:ii .Xt )
                               Jfd RACII'{G, TNC., a Florida Profit
                               Corporation, and SAFFtrE A. JOS$FI,I,
                                                                                                    t   :i"ir t :,.+.;..,*$.   .ft lf .?                      ii),+      s*?':5.
                               JR= individnally;

                                      Defendant(s).
         .rl:
                           t'
         ::il                    '{                               SU.MMSNT$ IN           A CIITI' CASft
                           i.J)
                           r tf
                           :',,So:                    sAli'FIE A. SOSPETI         J$T.                          o
                                                                                                                fiJ
                                                                                                                               yurs NE f L rfu"L
                                                      1d3?*BriskslFrletuE
      ..,.!
                          ii
                          t1
                          : if
                                                      Aprtrnent 801
                                                                                                                                       dr,      t**i^'J+6 ,f                       { sil}#f
                                                      Miami, Flarida 33129
                ,:i.,:.

                          t.:: .i


      f:
      t' 'r
                          ,:i;: YOUARE II.OREBY SUMM{INED                      and required to serve up*n PI-AINTIFF'$,AT-I"ORNEY
                          i.    I
                                                                JA$f}N   S.,   REMER".ESQ,
                                                                REMER & {]EORftES-PIERRS, FLLC.
                                                                44 WEST FT,AGI.F,R ST:REET. STE" 22OO
                                                                h{r4'Ml. FL 33130




                                                                                                                         iili    iilliliii lli*::il     i.::i '''i:tttliijii
                                                                                                                         i','i !i;:ii i:i j; j,:..ii i:ifJ
                                                                                                                                 iti                                   'k
                                                                                                                         iiii+,iii1.,ft il ii"*ii!1.                    t
                                {Bn




                                                                                                                                                                                                   '
                                                                                                                                                                            l;rta*?
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 45 of 156

Filing # 63s2s802 E-Filed I0l3Il20l7 09'.49.57 AM




                                                     IN THE CIRCUIT COURT OF THE I ITH
                                                     JUDICIAL CTRCUIT IN AND FOR MIAMI-DADE
                                                     COUNTY, FLORIDA

                                                      CASENUMBER 2017.021758 CA OI
        CAROLINA RAMOS DOMINGUEZ
        And other similarly situated individuals,
               Plaintiffs,
        vs.
        CALDER RACE COURSE, [NC., A
        Florida Profit Corporation, SAFFIE
        JOSEPH JR. RACING,INC., aFlorida
        Profit Corporation, and SAFFIE A'
        JOSEPH JR., individually,
                Defendants.
                                                I

         DEFENDANTS, SAEFTE JOSEPII JR. RACING,INC,. a Florida Profit C-grporation and

                               MOVTNG TO OUASH SEB.YICE OF PROCESS
                                ANp AAT'IDAVIT rN SUPPORT TImREOnT

               COMES NOW, the Defendants, Saffie Joseph Jr. Racing,lnc., a Florida Profit
        Corporation and Saffie A, Joseph, Jr., individually, by special apPearance, by their undersigned
        counsel and moves to quash service of process as to Plaintiffls Complaint pursuant to Fla. R.
        Civ. Proc. 1.070(e) states as follows:

                l.      The service of prooess effectuated on October    ll,20l7 at 11:00 a,m. upon
                        Marilyn Mackel who resides at 1205 NE 16th Avenue, Fort Lauderdale, Florida
                        33304 is defective and contrary to the applicable Florida Statute set forth below
                        and should be quashed.

                Z,      Section aS.031(1Xa), Florida Statutes which sets forth the requirements for
                        service of Process, Provides:

                                (lXa) Service of original   process is made by delivering a coPy
                                of it to the person to be served with a copy of the complaint,
                                petition, or other initial pleading or paper or by leaving the
                                copies at his or her usual place of abode with any person
                                residing therein who is 15 years of age or older and informing
                                the person oftheir contents'

                                                            1
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 46 of 156




             3        Strict compliance wittr the statutory provisions governing service of process is
                      required in order to obtain jurisdiction over a party, see schupakv sutton Hill
                      ,4ssocs, 710 So. 2d707,798 (Fla. 4th DCA 1998); Sierra Holding, Inc. v Inn
                      Keepers Supply Co.,464 So.2d 1046, 1047 (Fla. 4s DCA 1983)'

             4         Marilyn Mackel is the mother-inJaw of Defendant, Saffie A. Joseph, Jr.. Saffie
                       A. Joseph Ir, does not reside at the above address. Hence, it is not his usual place
                       ofabode.

             5         The said Marilyn Mackel is not the registered agent of Defendant Saffie Joseph
                       Jr. Racing, Inc. and also not authorized to receive service of process on
                       behalf of Defendan! Saffie Joseph, Jr. Racing,Inc'

             6.         The process server also failed to comply with the above statute by not informing
                        Marilyn Mackel of the contents of the complaint which he categorized as a
                        'opackage",

                                                                                    grant this
            WHEREFORE the Defendants respectfully request that this Honorable Court
     motion and quash the service of process'

             I hereby certiS that a true and correct copy ofthe foregoing has been forwarded by
     facsimile thisS/
                       stay of o           b             2017 to:


     Jason S, Remer, Esquire
     Via Email:   i r:-ef   rpr@rgpattornevs'conl

     ERNESTO S. MEDINA, ESQUIRE
     782 NW 42ND Avenue, Suite 6
     Miami, Florida 33126
     (305)           41



     Emesto S. Medina" Esquire
     Fla. BarNo.299855




                                                          2
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 47 of 156




                                                                TO OUASH $r'E!{ICD                                    or Fnltcf,s$
                     Arrm^ur             FI flIPTORT OI FlgrroN

                       L MARILY}{ MACKEL, do
                                             hcrtby                        rrr'tr    r    offira   ttc;
                                                                                                     crscuunbcr l0l ?421?J8 CA 0l
                       TbrEqrilE htolyingda Ecrttcc of the cmrplrinrwirl
                or Oslobsr ll, 2017 * 1 l:00 r'm' w+n rr ftllow;
                                                                            I apened trc sid "Ir $ntrc
                        l.       Tfu pnxtss ocrvu boclc'l oomy fucrend whcn
                                 Jnr+9tr    hatf'I        s*id hNoF

                                                                                      Jo*lh          Rrciag' I $dd 0k
                       2.        I{r glid    tre   hrd   I pull8c        fsr SeIEt             Jr"


                                                                                   I d!*d [bo' \rhtr$'c                               ftt
                       5,        Ht ukrd nc $'ho I wrr utd I sid bis ursthsi+trn"
                                 prcktgp" t td       ift;q'ii;;
                                                             tq                           **u'
                                                                           tbcs bB bDdtd nr llF Dryas and
                                 left.
                                                                                 "'
                        4.       $ffic A' Io6beF}r. dotr                  rrur rcsi'rlc wilh' rnt rrt   l}05   Nl   t.6i Avmua Fqrt
                                 t   sodsrdrl.. Roddr 3]30{.

                         5.      I   ffi   not tht tEgitigndrgsnt fot            Srfio ioscph Ir" Rrcing' hc' ns rnr t udrdd
                                 to rcteiw *ertic+ sf lrq;E$t fsr Srffie
                                                                                            lo*ph Jr' Rtcing lrr'




                 grsn of l'lqrid.E
                 Coutryof Mimi-Drde
                                                                                                                         tot   7
                 8ryott to rnd                     56so**.16631 ceyor

                                                                                                                          of
                 NqarY
                                                                               Notey

                 Tlrduccd     idcdifcdort
                 Iffi;fidoilfi*il             pro'duccd: c        Fhrith rlrivor'o li*ttrc




                                        CRISTIMVILWE
                                 MY   CoriMlssloN * GG 1038S8
                                      EXPIRES: June t0' 202          1
                                                                                      3
                               8o0ed                     Publc Undoltrtlt{fi
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 48 of 156
Filing # 64100180 E-Filedllll3l2017 01:12.37 PM


                          IN THE CIRCUIT COURT OF THE l.lth JUDICIAL CIRCUIT
                               IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                               CASE No.z20t7-21758 CA 01

        CAROLINA RAMOS DOMINGUEZ,

                   Plaintiff,

        vs.

        SAFFIE JOSEPH JR. RACING, INC. and
        SAFFIE JOSEPH' JR., individuallY,

                   Defendants.




                         PLAINTIFF'S MOTION TO FILE AN AMENDED COMPLAINT

                   COMES NOW, the Plaintiff CAROLINA RAMOS DOMINGUEZ ("Plaintiff"'), by and

         through undersigned counsel pursuant            to the Florida   Rules   of Civil Procedure, hereby
         respectfully files this Motion to Amend her Complaint to include newly uncovered Defendant

         and states in support:



              1. Plaintiff's claims in this matter    are brought pursuant to the Fair Labor Standards Acts to

                   recover unpaid wages during her work with Defendants.

              2.   During the course of reviewing Plaintiff's file, Plaintiff's counsel uncovered a new

                   Defendant,       a joint   employer    of Plaintiff:   GULFSTREAM PARK RACING

                   ASSOCIATION, INC.

              3.   This entity is believed to be a joint employer with the current Defendant during the

                   relevant time period with potential liability for Plaintiff's wage and hour claim.

              4. Plaintiff      seeks to amend her complaint to include these newly discovered Defendant.

              5.   Discovery is still in its early stages and no written nor oral discovery has yet occurred.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 49 of 156




         6. Plaintiff   has not filed this motion in bad faith or for a dilatory reason.

         7. A proposed Amended Complaint is attached hereto as Exhibit A.

                                          MEMORANDUM OF LAW

               Florida has    a liberal rule goveming amendments to pleading, which specifically
      states "(l)eave   of court shall be given freely when justice so requires." Fla. R. Civ. P. 1.190(a).

      "Courts should be especially liberal when leave to amend is sought at or before a hearing on

      summary judgment." Laurencio v. Deutsche Bank National Trust Company,65 So. 3d 1190,

      1193 (Fla. 2d DCA 2}ll)(clttoting Bill Williams Air Conditioning & Heating Inc. v. Haymarket

      Co-op.Bank,582 So.2d 302,305 (Fla. l't DCA 1991). Moreover, motions for leave to amend

      "should be granted absent exceptional circumstances." Thompson v. Jared Kane Co.,Inc.,872

      So.2d 356,360 (Fra.2d DCA 2004).

               WHEREFORE, Plaintiff respectfully requests this Honorable Court grant this Motion to

      Amend the Complaint.


      Dated:   IIlI3l17

                                                       Respectfu   lly   submitted,

                                                       /s/ Brody M. Shulman
                                                       Jason S. Remer, Esq
                                                       Florida Bar No.: 0165580
                                                       Brody M. Shulman, Esq.
                                                       Fla. Bar No.: 092044

                                                       REMER & GEORGES-PIERRE, PLLC
                                                       44 West Flagler Street, Suite 2200
                                                       Miami, FL 33130
                                                       Telephone: (305) 4 I 6-5000
                                                       Facsimile: (305) 416-5005
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 50 of 156




                                     CERTIF'ICATE OF SERVICE

            I   hereby certify that on November 73,2017 a true and correct copy the foregoing was

     communicated to counsel for Defendants via Florida's e-Filing electronic service system.


                                                By: /s/ Brody M. Shulman
                                                        Jason S. Remer, Esq.
                                                        Florida Bar Number: 0165580
                                                        Brody M. Shulman, Esq.
                                                        Florida Bar Number: 092044
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 51 of 156




                              EXHIBIT A
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 52 of 156




                      IN THE CIRCUIT COURT OF THE llth JUDICIAL CIRCUIT
                           IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                          C.A.SE No.z 2017-21758    CA 01

      CAROLINA RAMOS DOMINGUEZ,

               Plaintiff,

      YS.


      GULFSTREAM PARK RACING ASSOCIATION, INC.,
      SAFFIE JOSEPH JR. RACING,INC. and
      SAFFIE JOSEPH, JR., individually,

               Defendants.


                                       FIRST AMENDED COMPLAINT

                                                          TO

               COMES NOW the Plaintiff CAROLINA RAMOS, and other similarly situated

      individuals, by and through the undersigned counsel, hereby sues Defendant GULFSTREAM

      PARK RACING ASSOCIATION, INC. a Florida Profit Corporation, Defendant SAFFIE

      JOSEPH JR. RACING, INC., a Florida Profit Corporation, and Defendant SAFFIE A.

      JOSEPII, JR., individually, (collectively herein referred to as "Defendants"), and in support

      states as follows:

                                          GENERAL ALLEGATIONS

      1.    This is an action by the Plaintifffor damages exceeding $15,000.00 excluding attomeys' fees

            or costs, for unpaid wages under the Fair Labor Standards Lct, 29 U.S.C. $$               201-219

            ("FLSA").

      2.    This Court has jurisdiction over Plaintiff s FI,SA claims pttrsttant to the 29   II S C $ 216
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 53 of 156




     3   .   Plaintiff was, at all times relevant to this action, a resident of Broward County Florida, within

             the jurisdiction of this Honorable Court. Plaintiff is covered employee for purposes of the

             FLSA.

      4.     Defendant, GULFSTREAM PARK RACING ASSOCIATION, INC.,                           a Florida Profit

             Corporation, has a location and operates in Miami-Dade County, Florida where Plaintiff

             worked for Defendant, and at all times material hereto, was and is engaged in interstate

             commerce.

      5.     Defendant, SAI'FIE JOSEPH JR. RACING, INC., a Florida Profit Corporation, has                   a


             location and operates in Miami-Dade County, Florida where Plaintiff worked for Defendant,

             and at all times material hereto, was and is engaged in interstate commerce.

      6.     Defendant, SAFFIE A. JOSPEH, JR,, is a corporate officer, and exercised operational control

             over the activities of the corporate Defendant, SAFFIE JOSEPH JR. RACING, INC.

      7.     Both corporate Defendants GULFSTREAM PARK RACING ASSOCIATION, INC.                           and


             SAFFIE JOSPEH JR. RACING, INC. acted directly or indirectly, to such an extent, in the

             interest of each other in relation to the administration of employees, like PLAINTIFF, and as

             such, a commonality between the corporate DEFENDANTS exist.

      8.     Venue is proper in Miami-Dade County because a1l of the actions that form the basis of this

             Amended Complaint occurred within Miami-Dade County and payment was due in Miami-

             Dade County.

         g. All conditions   precedent for the   filing of this action before this Court have been previously

              met, including the exhaustion of all pertinent administrative procedures and remedies.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 54 of 156




                                                         COMMON TO

      10.    Plaintiff performed work for Defendants from on or about January 3,2014, through on or

      about May 25,2017 as a non-exempt horse groomer.

      1l     While employed, Plaintiff was required to follow all rules and regulations set forth by

      Defendants was required to wear identification for the Gulfstream Park Race Track, and was

      required   to   undergo background and criminal checks per Gulfstream Park Race Track's

      requirements.

      12.    Plaintiff, by virfue of Plaintiff s rate of pay and/or job duties was a non-exempt

      employee.

      13     Plaintiff worked seven days per week and approximately l0 hours per day.

      14.    Plaintiff typically received $700.00 per week where Plaintiff was paid approximately

      $300.00 in cash and $400.00 in a check.

      15.    Throughout Plaintiff s employment with Defendants, Plaintiff did not receive proper

      payment for all hours worked.

      16.    Defendants had, or should have had,   full knowledge of all hours worked by Plaintiff   and


      including those hours worked in excess of forty (a0) in a given work week

      17.    Plaintiff was not paid at the proper overtime rate for hours worked in excess of forty (40)

      each week, as proscribed by the laws of the United States.

      18     Plaintiff claims there is other similarly situated current and former horse groomers

      working, or previously working, for Defendants'

      19.    Plaintiff, and other similarly-situated current and former horse groomers of Defendants,

      performed similarly duties      for   Defendants and were subject     to similar policies as to
      compensation.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 55 of 156




      20.    Plaintiff and other similarly-situated curent and former horse groomers of Defendants,

      would benefit from joining this collective action alleged herein.

                                                COUNT I
                                Wage & Hour Federal Statutory Violution against
                              GULF STREAM PARK RACING ASSOCIATION, INC.

      21.    Plaintiff re-adopts each and every factual allegation as stated inparagraphs 1 through 20

      of this Amended Complaint as if set out in full herein.

      22.    This action is brought by Plaintiff to recover from Defendant unpaid overtime wage

      compensation, as well as an additional amount as liquidated damages, costs, and reasonable

      attorney's fees under the provisions of 29 U.S.C. $ 201 et seq.

      23.     Jurisdiction is conferred on this Court by Title 29 U.S.C. $ 216(b).

      24.     At all times pertinent to this Amended Complaint, corporate Defendant           operated as an

      organization which sells and/or markets its services andlor goods to customers from throughout

      the United States and also provides its services for goods sold and transported from across state

      lines of other states, and the corporate Defendant obtains and solicits funds from non-Florida

      sources, accepts funds from non-Florida sources, uses telephonic transmissions going over state

      lines to do its business, transmits funds outside,the State of Florida, and otherwise regularly

      engages in interstate commerce, particularly with respect to its employees.

      25.     Upon information and belief, at all times material hereto, corporate Defendant's annual

      gross revenue exceeded $500,000 per annum on its own, or as part of        a   joint enterprise with the

      other corporate Defendant named herein, or which are as of yet unknown but             will be revealed

      through further discovery. To the extent that corporate Defendant operated as part of a joint

      enterprise,   it did   so with corporate entities that performed related activities, under the common

      control of the individual Defendant, and for common business purposes related to the work

      performed by Plaintiff for Defendant.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 56 of 156




      26. By reason of the foregoing, the Defendant is and was, during all times hereafter
     mentioned, an enterprise engaged in commerce or in the production of goods for commerce as

     defined in gg 3 (r) and 3(s) of the FLSA, 29 U.S.C. $ 203G) and 203(s). Defendant's business

     activities involve those to which the Fair Labor Standards Act applies. The Plaintiff s work for

     the Defendant likewise affects interstate commerce.

     27   .   Plaintiff   seeks to recover   for unpaid wages accumulated from the date of hire andlor from

     three (3) years from the date of the      filing of this Amended Complaint.

      28.     Defendant knew and/or showed reckless disregard                of the provisions of the FLSA

      concerning the payment       of overtime wages as required by the Fair Labor       Standards   Act   and


      remain owing Plaintiff these unpaid wages since the commencement of PlaintifPs employment

      with Defendant as set forth above. As such, Plaintiff is entitled to recover double damages.

      29.     To the extent that Defendant never posted any notice, as required by the Fair Labor

      Standards   Act and Federal Law, to inform employees of their federal rights to overtime             and


      minimum wage payments, the statute of limitations for Plaintiff s FLSA claims is equitably

      tolled. See, e.g.,Cruz v. Maypa,773 F.3d I38, 147 (4th Cir. 2014) (extending failure-to-post

      tolling in the ADEA context to the FLSA); Yu G. Ke v, Saigon Grill, lnc,,595 F. Supp. 2d 240,

      259 (S.D.N.Y. 2008) ("[F]ailure to provide required notice of the governing legal requirements

      may be a sufficient basis for tolling."); Kamens v. Summit Stainless, Inc., 586 F. Supp. 324, 328

      (E.D. Pa. 1984) ("An employer's failure to post a statutorily required notice of this type tolls the

      running of any period of limitations.").

              WIIEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

      A.      Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

      intentionally and with reckless disregard for Plaintiff    s rights;
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 57 of 156




     B.      Award Plaintiff actual damages in the amount shown to be due for unpaid overtime wage

     compensation for hours worked in excess of forby (40) weekly, with interest;

      C.     Award Plaintiff an equal amount in double damagesiliquidated damages;

     D.      Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

     E.      Grant Plaintiff such additional relief as the Court deems just and proper under the

      circumstances; and

      F.     Grant Plaintiff a trial by jury.

                                                  COUNT II
                              Wuge   & Hour Federul Statutory Violution uguinst
                                     SAFFIE JOSEPH IR. RACING,INC.

      30.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs    1 through 20


      of this Amended Complaint as if set out in full herein.

      31.    This action is brought by Plaintiff to recover from Defendant unpaid overtime wage

      compensation, as well as an additional amount as liquidated damages, costs, and reasonable

      attorney's fees under the provisions of 29 U.S,C. $ 20I et seq.

      32.    Jurisdiction is conferred on this Court by Title 29 U.S.C. $ 216(b).

      33.    At all times pertinent to this Amended Complaint,      corporate Defendant operated as an

      organization which sells and/or markets its services and/or goods to customers from throughout

      the United States and also provides its services for goods sold and transported from across state

      lines of other states, and the corporate Defendant obtains and solicits funds from non-Florida

      sources, accepts funds from non-Florida sources, uses telephonic transmissions going over state

      lines to do its business, transmits funds outside the State of Florida, and otherwise regularly

      engages in interstate commerce, particularly with respect to its employees.

      34.     Upon information and belief, at all times material hereto, corporate Defendant's annual

      gross revenue exceeded $500,000 per annum on its own, or as part of      a   joint enterprise with the
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 58 of 156




     other corporate Defendant named herein, or which are as of yet unknown but          will be revealed

     through further discovery. To the extent that corporate Defendant operated as part of a joint

     enterprise,   it did so with corporate entities that performed related activities, under the   common


     control of the individual Defendant, and for common business purposes related to the work

     performed by Plaintiff for Defendant.

     35. By reason of the foregoing,            the Defendant is and was, during all times hereafter

     mentioned, an enterprise engaged in commerce or in the production of goods for commerce             as


      definedin gg 3 (r) and 3(s) of theFLSA,29U.S.C. $ 203G) and203(s). Defendant'sbusiness

      activities involve those to which the Fair Labor Standards Act applies. The Plaintiffls work for

      the Defendant likewise affects interstate commerce.

      36.    Plaintiff   seeks to recover for unpaid wages accumulated from the date   of hire andlor from

      three (3) years from the date of the   filing of this Amended Complaint.

      37.    Defendant knew andlor showed reckless disregard            of the provisions of the FLSA

      conceming the payment of overtime wages as required by the Fair Labor Standards Act and

      remain owing Plaintiff these unpaid wages since the commencement of Plaintiff s employment

      with Defendant as set forth above. As such, Plaintiff is entitled to recover double damages.

      38.     To the extent that Defendant never posted any notice, as required by the Fair Labor

      Standards    Act and Federal Law, to inform employees of their federal rights to overtime         and


      minimum wage payments, the statute of limitations for Plaintiff s FLSA claims is equitably

      tolled. See, e.g,,Cruz v. Maypa,773 F.3d 138, 147 (4th Cir. 2014) (extending failure-to-post

      tolling in the ADEA context to the FLSA); Yu G. Ke v. Saigon Grill,Inc.,595 F. Supp.2d 240,

      259 (S.D.N.Y. 2003) ("[F]ailure to provide required notice of the governing legal requirements

      may be a sufficient basis for tolling."); Kamens v. Summit Stainless, Inc., 586 F. Supp. 324, 328
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 59 of 156




     (E   D   Pa. 1984) ("An employer's failure to post a statutorily required notice of this type tolls the

     running of any period of limitations.").

               WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

     A.        Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

     intentionally and with reckless disregard for Plaintiff   s   rights;

     B.        Award Plaintiff actual damages in the amount shown to be due for unpaid overtime wage

     compensation for hours worked in excess of forty (40) weekly, with interest;

      C.       Award Plaintiff an equal amount in double damages/liquidated damages;

     D.        Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

      E.       Grant Plaintiff such additional relief as the Court deems just and proper under the

      circumstances; and

      F.        Grant Plaintiff atrial by   jrry.

                                               COUNT III
                                Wage & Hour Federal Statutory Violution ugainst
                                         SAFFIE A. JOSEPH, JR

29    Plaintiffre-adopts each and every factual allegation as stated in paragraphs 1 through 20 ofthis

      Amended Complaint as if set out in        full herein.

30    At the times mentioned, Defendant was, and is now, the Owner of corporate Defendant, SAFFIE

      JOSEPH JR. RACING, INC.

31    Defendant was an employer of Plaintiff within the meaning of Section 3(d) of the "Fair Labor

      Standards     Acl'   129 U.S.C.   $ 203(d)1, in that this individual Defendant acted directly in the

      interests of Defendant employer in relation to the employees of Defendant employer, including

      Plaintiff.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 60 of 156




32    Defendant had operational control          of the business and is thus jointly liable for Plaintiffls

      damages.

JJ    Defendant willfully and intentionally refused to properly pay Plaintiff s wages as required by the

      law of the United States as set forth above and remains owing Plaintiff these wages since the

      commencement of Plaintiffs' employment with Defendant as set forth above.

              WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

      A.      Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

      intentionally and with reckless disregard for Plaintiffls rights;

      B.      Adjudge and decree that Defendant exhibited operational control and, as such, is jointly

      and severally responsible for the damage at issue;

      C.      Award Plaintiff actual damages in the amount shown to be due for unpaid overtime wage

      compensation for hours worked in excess of forby (40) weekly, with interest;

      D.      Award Plaintiff an equal amount in double damages/liquidated damages;

      E.      Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

      F.      Grant Plaintiff such additional relief as the Court deems just and proper under the

      circumstances, and

      G.      Grant Plaintiff a trial by jury.


                                                  JURY DEMAND

      Plaintiff demands trial by jury of all issues triable   as of right by   jury
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 61 of 156




     Dated:




                                             Re   spectfully submitted,




                                             Jason S. Remer, Esq
                                             Florida BarNo, 165580
                                             REMER & GEORGES-PIERRE, PLLC
                                             44 West Flagler St., Suite 2200
                                             Miami, FL 33130
                                             Telephone: 305-416-5000
                                             Facsimile: 305-4 1 6-5005
                                             j remer@ rgpattornevs, com

                                             b shulman@rgpattorneys. com
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 62 of 156

Filing # 64155618 E-Filed      IIll4l20I7   11:40:30   AM


                      IN TIIE CIRCUIT COURT OF'TIIE Ilth JUDICIAL CIRCUIT
                            IN AND FOR MIAMI.DADE COTJNTY, FLORIDA

        CAROI,INA RAMOS DOMINGUEZ

               Plaintiff(s),
         v.                                                 CASE No.: 17-21758-CA-01

        CALDER RACE COURSE' INC. et al

               Defendants.



                                        NOTICE OF HEARING

        TO:    Calder Race Courser lnc.
               Through its Registered Agent
               1200 S. Pine Road
               Plantation, FL33324


         YOU ARA HEREBY NOTIT'IED thr*t the undei'sigued has called up fo.rhearing the following:

         NIATTER: Plaintiff s Motion to File Anrended Complaint
         DATE:  Wednesday,December 13.,2017
         TIME:     9:00am
         JU.DGf, : Honorable, Judge Rodney Srnith
         PLACE: Miarni Dade Cor:nfy Courthouse, T3 West Flagler Street, Miami, FL 33130, DCC   1401



         Dated this 14th day ofNovember 2017
                                                               Respectfully submitted,

                                                            /s/: Brodv Ehulman
                                                            Jason Remer, Esq.
                                                            FloLida Bar No,: Q165580
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 63 of 156




                                    CERTIFICATE         OX'   SERVICP


     I IIEREBY CERTIFYthat       a hue and correct copy    of the foregoing waB furnislied tp:


     TO:   Calder Race Coufse,Inc.
           Through its Registered Agent
           1200 S. Pine Road
           Flantation, FL33324




                                               By: /s/: Brody Shulmcm
                                               Jason Remer, Esq.
                                               Florida Bar Number: 165580
                                               Brody Shulrnan, Esq.
                                               Bar No. 92,044
                                               Rerner & Georges-Pierre, PLLC
                                               44 West Flagler S.ffeet, Suite ZZ00
                                               Miami, FL 33130
                                               30s-416-5000
                                               i   ieirrer@rFpattor:reys. eonl
                                               bsh ul man @r sp amollrevs.   coru
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 64 of 156

Filing # 64400513 E-Filed IIl20l20I7 1I:19:18 AM


                        IN THE CIRqUIT COURT OF THE 11'h JUDICIAL CIRCUIT
                             IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                                   CASE No''; 2017-21758 CA    0.1


           CAROLINA RAMOS DOMINGIIEZ,

                     Plaintiff,

           vs.

           SAFFIE JOSEPH JR. RACING,INC. and
           SAFFIE JOSBPH, JR,, incliviclually,

                     Defendants.


                                  gLAINU{E,SIRESEO-NSE IN APP O,SiTIO"
                                                                       NILO
                                                        O-LUASHSELYICE
                     COMES NOW, the Plaintiff, CAROLINA RAMOS D0il{INGIJF.Z, by                              and

           through uudersigned counsel, hereby nesllectfulJy files this Response in Opposition to

           Defendants' MoJions to Quaslr service of pracess and states in support:

           1.    Defendants seek to quash service by arguing that the seryice          of process was invalid
                 under Sections     a8,03I(l)(a). Defendants'     Ar.gument   fails where therb is   no. show.ing

                 of clear and convincing evideqce that substitrfe service was clef,ective.

           2, FiledwiththisResponseistlreaftidavitbyPlaintiff's,precessselverFelixOnatewho
                 personally spoke with Marilyir Mackel, the individual tci whorn substitute
                                                                                            Service was

                 performed. SEe Exhibit B,

           3.    Bassd on the case law, arguments, and affidavit of Mr. Onate, Defendants, Motion
                                                                                                  to

                 Quash should     p-e   denied:.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 65 of 156




                              aRGUMENT ANp MEMO&INDUM                      Q       AW


            r.                  NOT
                    pEFENp_ANTS.TIAVE          _LOi{IUi.CrNq
                    LI4DEI{CW-SEBYLqEjTASrEEECJILE
        Section 48.031( I )(a), Florida Statutes (2013), provides;

                          Service of original process ig made by delivering a copy of
                          it to the person to be served with a copy of the complaint,
                          petitlon, or othei irritial pleading or paper or by leavirrg the
                          copies at his ot' hEr usual place of abode with any person
                          residing therein yho is i5 years of age or olcler and
                          ihforming the person of their- contents.

                 In this mattsr, the Retrrrns of Service on Defendants art valid on its face as it

        contains     all the requisite information.   See Exltibit A   -   Returrc   of   Senice. Fuftlter,

        Defendants make no challertge to the facial validity. Because              of the Returns' facial
        validity,

                          "Fl    defendant rnay not impeach the validlty of the
                          summotts with a simple denial of service, birt rnust present
                          'clear and convincing evidence' to conobor.ate hjs denial."
                          T"lf Corp. v. Gotnel,671 Ss.2d 818, 819 (Fla. 3d DCA
                          1996). See a.lso Slortnowitz v. lyalker, 4Zg So,Zd 7g7.,7gg
                         (Fla. 4th DCA l9B3) (holding thar .,clear and convincing
                         evidenc'o qim'st be presented to corrobora.te the defpndantt
                         denial of service," because per.mitting .,.h defendant to
                         impeach a summons by simply denying service Would
                         create chaog in the judicial system"). See Johnson v,
                         ChristianaTrust, i66 So,.3ct 9a0 (Fla.4,r'DCA ZOIS)

        A   proper mptirod      of   challenging facially valid service    is to   proclilce corroborating

        evidence. Cf. Kenrmerer v. Klasi Assocs.,        Inc' I0B soJd     672,672-74 (Fla.       zod   DCA

        2013.) (finding the defenclant prlesented o'cleaL and eonvincing evidencel'that substituted

        service on her boyfiiond i:n Arizona was irnproper by subruiittilg n,two affielavits in whicli

        she and [her boyfriendl asserled that she was not living at the Arizona address" and

        attaching copies    of her Florida driver's license, ptopefty appmiser records,       ancl property
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 66 of 156




        tax bilt); Carone v. Millenniurh Settleryent's, Inc.,84 So.3d II41,             1   142-4I (Fla. 4h DCA

        2012) (finding defendant preserted "clear ancl qonvincing evidence" that substituted

        service on her fathet was irnproper by submitting her sworlt affidavit, a certified c.qpy of

        the deed to her fatherrs condominiurn, copies of his ddver's license, U,S.p"S,                fofll,   and

        homestead exoinption, and tes.timony froni him,              all demonstrating that he clid not   reside

        with the defendant).

                The Mackel affidavit, as submitted by Defendants, makes a number of conclusory

        allegations withotrt eorrobomting information or evidence. Where DefenrJants                    fail   to

        prqseht any additional evidence to corroborate the allegations macle in the sihgle, ,self-

        selving affidavit, the Motion to Quash shoulcl be.cleniecl. Gonlez,671 So2d at gl9.

        (affirming the denial of appellants' motions tp quash service, bqcause the inclividLral

        appellaut failed to 'sustalrr his '-high bufrlen           of demonstlating the invalidiry of     their
        service" by attacking "the seryice of plocess witlr.uncomoboratecl affidavits that he tlid

        nat residg at the address to which servjce was accepted and that the corporate appellant

        trausacted no businesS at that address'r),

                 To support that selvice tvas propex, Plaintiff submits thatthe adctress utilized fo|

        service was dqrived fr:om the corpomte Defendail's SunBiz page ftat reflrects the
                                                                                          lrort
        Larrderdale address, a residential location, to be the mailing address for the corporation,

       See   ExhibitC.Further,     attaaliecl: is the afficlavit   of plajntifT's process set.ver Felix Onate.

       See Exh.ibit   B, Mr' Onate testifies to his expelierrce and creclentials as. a celtifled       p.ocess

       sefvgr: /e/. Further, Mr, Qnate testifies     he-   pelsonally spoke to Ms. Mackel who confilmed

       she lived at the address and knew the Saffie Joseph, Jr.           Id.Mr'. onate further states avers

       that had Ms. Mackej told him that Defendanr Vargas did not live there, he would nor
                                                                                           have
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 67 of 156




        ssrved the legal documents




         II.      DEFENDANT SAFFIE .IO$-EPII .IR. R.ASJNG, INC. EAILED.-JN
                  VIOT,ATIOTV OF F'T,ORIT}A    ATUTES. TO MAINTAIN A
                  BLc_    ISrERED._ACENT

               Pursuant to Flolida Statutes:

                  (l)    Each corporation shalf have and continuously maintain in this state:
                           (a) A registered of.fice wlrich rnay be ths same as its place of businessl
                            and
                            (b) A reg.istered agent" lvho may be either:
                                    (l) An individual rvho resides        in rhis state whose business office. is
                                    identical viith such registered office

        Fla.   Stat.607'050I(lXbXI);       See $ 48.091(l), FIa. Stat.       (?01I) (iequiring "[etvery Floricta

        corporatiort and every foreign corporation now qualified or hereafter qualifying to transact

        business in this state shali designate lr re-eistereil agent.,.") In review of the SunBiz ftlings

        for Saffie Joseph Racirtg, Inc., the indiviclual Defendant, Saffie Joseph, Jr", was Iisted             as

        the eorporation's registerbd agent for service to occur at L62'7 Brickell Ave, .Apt B0l,

        Miami, FL 33129. See Exlzibit C,This address was iiivestigatecl simultaneously for: service

        on the individual Defe'ndant, Upon anivat, it was discovered that the.corporate Defendant

        faiLed to praperly maintain a registered agent as required by Florida Starutes. As such,

        substltute service is permitted. see Paris v. Pratection, consultants, Inc.,No. 6:09-cv-

        L474ORL28D.AB, 2009 WL 38 17605, at +2 (M.D. Fla. Nov. 16. 2009) (Suo-stiturs, seruice

        is available under state larv if, fcr exampte, service canqot be made on a registered agent

        because of      failure to cornply with Fla, Stat.   g 48.091).
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 68 of 156




         III.    S-UBSTITUTS*SE.&YICE_CI*PBO" EFSS OIL-D'E:IENDANX- SAFFIE
                 xosEPH RACTNG JR., rNC. WAS PRqPER

                 Since Defendant Sa.ffie Joseph Raoing, Jr., trnc.'s failed to maintain a registor:ed

        agbnt, substitute servise        is    permitted. Pursuant   to FIa. Stat. 4&.081(3Xb), servibe of
        process against a private corporation, phere the addiess ,'fer the registere.d agent, officer,

        direitor, ol prin.cipal pl'ace of business is a residence, a private mailbox, a vir-tual office,,

        0r an exequtive office or mini suite" substitute service on the corporation may be made in

        accordance     witlt Fla. Stat, 48.031    .



                Fla. Stat. 48,03   I(   lXa)   states?


                         Service of original process is, made by delivering a copy of
                         it to the person to be served with a copy of the c.omplaint,
                         petition, or otlrer initial pleading or paper or by leaving the
                         copies at his or her usual ptace of abode with 4ny p.rson
                         tesiding therein who is 15 years of age or oidir and
                         infoiming the person of their. contents. Minors who are or
                         have been married shall be servq<l as provided in this
                         section.

        Fla, Stat.48Q3l(l)(a). Here, Mr. Oxnate servecl Ms. Mackel, a$ a substitute, as
                                                                                        no

        Fgistered agent was maintained,. the circumstance$ met with all the r.equirements for

        substitute $ervice and the Fort Lauderdale address, a$ provided          in the SunBiz filirrg, was
        residential,

                                                         qaNeru$IoN
                                                                                                              F
                Based on the foregoiirg, Plaintiff ;espectfully requests rhat
                                                                              this Honorable Courl
        enter an Order denying Defendarrts' Motion to
                                                      euash.in its entirely.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 69 of 156




        Date: 1ll2[/17

                                         Respeotfully submitted,

                                          nnMEn & GEORGES-PIERRE, PLLC
                                          44 West Flagler Street, Suite 220,0
                                          Miami, FL 33130
                                          Teleplione: (3 05)41 6-5000
                                          Fapqimile: (305)41 5-5005

                                         By : isl Stgdy_ M. Shulm_en
                                              Jason S. Remei',.Esq,
                                              Fla. BarNo.;0165580
                                              Brody M, Shuhnan" Esq.
                                             Fla,   BarNo.:092044
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 70 of 156




                                      EEBTIUSAIE*AJIE&YISE
                 L'FIEREBY CERTIFY that a true arrd o.ort'eot copy of the foregoing was   sent

        electronic mail on lI/20117 to:



        Ernesto S. Medina, Ese.
        782 NB42"d Avb, Suite. S
        Miani,FL 33126
        Gowselfor Defendarqts \affie A. Jose,ph,.Jr.
        Anct   Sffie A.Joseph, Jr., Racing,.lnc.




                                                       Bv: /sl$rody   lt&Shfuro
                                                          Jason S. Remer, Esq,
                                                           Fla, Bar"No,: 0165580
                                                           Bi'qdy M, Shuhnan, Esc1,
                                                           Fla. BarNo.:092044
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 71 of 156




                             EXHItsIT A
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 72 of 156


                                         is.-   ri '+,*k,                                                             .,        r.J&,hb--rFJ4g;&
                                                                                                                            i


                                                            RETURN OF SERVICE

      $tate of     Florida                                      coung ot MtAIrtr-DADE                                                                 Gircurt court
      Case NumbEr : 2A17^21V EB-CA-}1

      Plaintiff:
      CAROLINA. RAMOS POMING UEZ
      vs,
      Defendantr
      CALDER RACE COURSE, INO, ET. AL.,

      For:
      Jason S, Remer
      REMER & GECIRGES-PIERRE, PLLC
      4414est Flagler Street
      $te 2200
      Miami,.FL 33130


      i#';-J.t#llifE rstiil,ll;?l,lfffl,lrlavorsepternb:ar,201T                             at 4:85 pm ro be serued on $AFFTE                      A.rosEpH,        JR,

      l, FELlxoi'lATE, dohereoyatfirmthatonthe.iith
                                                    da31of octeber.-zo1?at1i:18 arn, r:
  SUBSTITUTE' RESIDENTIAL: $etued by delivering        a true copy of the sUMM0NS AND coMpLAtNT
  llourof servlce endorsed thereon by mq, tp: n4nrulVrrr rtlRko;;
  LAUDERDALE, FL 93304/of tne ,iitf,fnna*td p.ruon'S
                                                                    i;ci.i;;ut*r at.tneiJJr""Joi uoswtthNEthe16TH
                                                                                                               date and
                                                                                                                   AVE,                                             FT.
                                                            ueuat p]ace oiaboOe, wtro reslOe$                              if,**fn, who is fifteen (15) years
  of age or older: and inforrned saiO per.sorr oi'if.r* clnt*nt*tt
                                                                   erein, in compliancs with                $tate. statutes_


  I CERTIFYTHATl AM OVER THE AGE OF 18, FIAVE
                                              NO INTEREST      IN THE.ABOVE ACTION, AND THAT I AM A
  PRocEss SERVER App_orNTED ByiHE s'nbirrr, ir,f eijop ilrfr,inrr.rc.rN                              SPECIAL
  FRocEss wAs SERVED' "ur'r-otn pEr'rifTY cii.                          rHilLiDiiiAi_ iincurrrN WHrcH
  Docu ME Nr) AN D r'rAr rn r pntrs stnie o iv PliJUniJ
                                                          EeEdnl ruAr r HAVE READ rlE FoREGoTNG
  (
                                               rinna iiiue-,le;}i i.
                                                            r




                                                                                         FELIX ONATE
                                                                                         sPS #473

                                                                                         OJF SERVICE:S, INC.
                                                                                         13727 S.W, t52nd Street
                                                                                         P.M,B,364
                                                                                         Miami, FL 33117
                                                                                         (786) 293:5750

                                                                                         Our Job SeriaI Nuinbe r.: eJF401701Z4Zg


                                      Copy.ightn 1992-?017 o?tabase qervic€s, lflc; ..proctjis.seru€is Todbox
                                                                                                              Vljeg




                                                                                                                llt Milf        tI   illlilll ililllltilif   ilt   ilt
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 73 of 156




                                                            RETURN OF SERVICE


  State of      Flqrida                                        Couhty of        MIAMI-BADE                                                         Circuit Court

  Case, Number: 20 1 7-21   7S8€A-01

  'Plaintiff,
  CAROLINA RAMOS DOMINGUEZ
  vg,
  Defendant;
  CALDER RAGE COURSE, iNC, ET. AL.,

  For:
  Jason $, Remer
  REMER & SEORGES.PIERRE, PLLC
  44 West Flagler Street
  Ste 2200
  Miarnl, F1.S3130


  lq":t"."j !y_O.:f  se nV]CES, lNC. bn the 27th day of Septembar,2017 at 4:35 pm t0 be served on sAFFtE JoSEpH, JR,
  RACING,lNC.i     1627 BRICKELL AVE, APT. B01, MlAMl, FL B31ZS.,

  l, FEUXQNATE, dq helebyaffirm ihaton             thellth {ayof           october.,2017         atll:17 am,l:
  CORPOR.ATET served by delivering a true copy of the SUMIIoNs AND COMPLLINT with the date and
                                                                                               hour of service
  pr:9:ss!_tqrgol.bv_1e-, ro: MARTL-rN MAKo as AGENT of SAFFIE JosEpH, JR. RActNG, tNC.1205 NE rOri svE, er,
  LAUDERDALE' FL 33304,-and lnformed said patrson qf the contents therain, in compliance wtth foOerat Rules
                                                                                                            of Clvil
  Procedure, Flot'ida Statute 49.091 or other state statqte ag appllcable.


  I CERTIFYTHAT IAM OyFFJHEACE OF 18, I.iAVE NO TNTEREST tN THE ABOVEAcflON, AND THAT
 'PRocESs                                                                                 tAM A SPEC|AL
            SERVER APPOINTED ev             rni
                                   sHLnrrr, rN GooD srANDrN6, tr'irHiLrior'iini Cincurr tN wHtcH
  PROCESS WAS SERVE!:-'UI{.DER PENALTY OF PERJURY, I QECLARE THAT I HAVE READ
                                                                                THE FOREGOiN-G
  (DocuMENT) AND THAT THE FAcrs binfEarr,ril-anE rriui-s?Gibl




                                                                                              SPS        73

                                                                                              OJF SERVICES,INC,
                                                                                              13727 S.W, 152nrl Street
                                                                                              P.rvl.B.3#
                                                                                              Mlami, FL33177
                                                                                              (7.86) ?e3.5750

                                                                                              our Job Serial Nurnber alF-?:fr170124A9

                                       Cotyrlght   @ 199?-?01 7 D€laUBse   Seryip8s, lnF. - P.ocqss Serw/s Tqolbox V7.39




                                                                                                                     lll Mil!   I   ilffittililltriltlilt il   llt
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 74 of 156




                              EXHTBIT B
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 75 of 156




                     rN THE CIRCUIT COURT OF TIIE I IIh JUDICIAL CIRCTIIT
                          IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                            CASE No.: 2017-21"?58 CA- 01


       CAROLTNA RA,MOS DOMINGUEZ,

                 Plaintiff,

       v$.

       SAFFIE JOSEPH RACIIIG, INC. and
       SAFF'IE JOSEPII, JR,, individually,

                 Defoh.dants.



                 DECJ/ARATTQN,oF FELTX.ONATE.tURSUANT TO ?S U.S.q s t74g
                 THE UNDERSIGNED hereby makes tltis Sworn declaration putsuant to                      ZS
       U,S.C.    $ l TaG    and under perially of perj.ury, states as foliows:

             o   My llqme is Felix Onate. I am fully conrpetent to rlake this cleclaratjon and clo so
                 based uFo! the best of my knowledgq both direct and indirect, of tr." fuior*iiiot
                 stated below, and I arn authorizecl to nrake the staternents and represen[atiops
                 herein.


             "   I am sti.iuris, of majority agq and l declare. certify; vorify and state under penalty
                 gf pe.uu-v= tha^t the following statements ur. tru* and correct to the uest^of iny
                 knowieclge, infonnation and belief, based on either pu.sonal knowledge
                                                                                             oi review
                 of relevant docrnrents and records,

             I If called to [estifr before the Courl with regard to the contents of thjs Swor.n,
                 Declaration, rr.ry testirnony wilr be i.denticat tpthe contents hereof


             '   I am a process,server curently       ernployed with OJF Services, Inc. I !!aVe beeg a
                 process-server    for the past    11   years and am in good standiug rvith. the State of
                 Florida.

             i   I was taskeel witlr: thp assignmen,t u^**-r thp-corporate Defendant Sa,ffie Joseph,
                                                        P
                 Jr. Racing, Inc. and tlte,iirtlividual Dpfendant, Sa.ffie Joseph, Jr., in tliis tnatter,

         ..      Priof to eff€ctuating sgrvice on the eolporate Defendaiit Saffie Joseph, Jr. Racing,
                 Inc. and the individual Detendant, Saf.fie Joseph, Jr,, auother prj**s* server
                                                                   -8o'l
                 attornpted the address of 1621 Erickell Ave, Apt        , Miami, FL 3JlZ9 as this is

                                                           I
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 76 of 156




               the principal address, registered agent address, and officer/director address as
               listed on the Florida Divisiou of Corporation's Suntsiz online portal,

           o   I went to the other address     (111e nrailing address on the SunBiz portal) 1205 NE
               t 6th   Ave, Fort Lauderd.ale, FL,333.04.

           o At the Fort Lauder,dale 'address, I     approaclred tbe horne., was greeted by an
               individual named Marilyn Mackel. This irrdividual was over the age oi I S,
               infonned rue shc lived at tlie residerrcs, and knew Saffie Joseph, Jr. I explained
               wbat the docuuronts were and hancled therrr to Ms. Mackel.

           "   Given Ms. Mackel's responser and that pulsnant to Ftorida statutes I can, sub-sprve
               a co-resident of the Defendan-t, i engaged Ms. Irdaokel and serued Satfie Joseph,
               Jr. Raclng Inc. and Saffie Joseph, Jr.

           o   If Ms, h4ackel. told rne that Defendant Saffre Joseph Jr. did not live there,       I would
               not have served the legal documents,

           I   Accorclingly, service of process lvas properiy effectuated iri that        i left a true and
               ooffeot sopy of the Sumrnons and Cornplaint atthe home.

           F'URTIIER DECLARANT SA"YETH NOT.



           Utrder penalties of perjury ,. l,                                    ; declare that I have rcacl
       the for-egoilrg ancl flrat thp faets                         true.

          Executed on      this   |   6   aay   of   o/            20ll


                                                          S'igir


                                                                       b-\\h'
                                                          Pttnt name




                                                          7
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 77 of 156




                             EXHIBIT C
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 78 of 156
Detall by Ehtity Name                                                                                                                                                                              1112.0/17, I 1:91 AM.



                                                                                                                                                                                      'h:vtst.Jh   tF   Cd.Ff t)it   ii!   rt;iis




                                                                                               l..tlvt;tut            uJ'
                                                                                         (,1
                                                                                               U i:,,y          r_l   i,/j iJ'J l"r r i;i
                                                               *-l$*;-*,*4.r.:              t'ttt e fii i it:t-'.1 ; p1 y' i ! !;'iu r tr li   i   ;;'   ;i., :.i tt'



      trenffdnA0t-afslaie   /   Ujvisic'nofcornqraliqns   /   SesrchFer:ords   /   n€t5itByllagJtn€ftf.rr'mber /



          Detail hy Entity Narne
          Florida Profit Corporation
          SAFFIE JOSEPH JR. RACING, INC.
          Fillnq lnfonratlon
          DocumentNumber                        P11000028539
         FEUEIN N0mber                          XX-XXXXXXX
         Date Filed                             0312312011
         $tate                                  FL
         Status                                 ACTIVE
          PrUcipe!_AdSlIgEs

          1627 BRICKELL,AVF APT SO{
         MIAMI, FL 33129
         Mailing-/$!d;qgs
          1205 NE 16 AVE
          Fort Lauderdale, FL 33304


         Changed: 0510412015
         Eegistered Agent Name & ,AddfeSb
         JOSEPH, SAFFIE A,,             JT.
         .I627 BR|CKELL
                        AVE APT 801
         MtAMl., FL 33129


         Name Chdng ed: 02118t2}fi
         Offiqer/Director Detail
         Name & Address


         TitleivtR


         JOSEFH, SAFFIE A, JT.
         1627 BRICKELL AVE APT BO1
         MIAMI, FL 33129



http://sehrch.sunblz,org/lnqulry/oorporalionsearoh/searbhFlesu-.         "cting %.20inc&lietName-order=sAFFIEJQSEpHJHRAcIN                                              G   %20p1 1 00002.s53g0              Page 1 6f              ?
         Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 79 of 156
     D€tail by Entity Name
                                                                                                                                                                                                 1112.0117,11:0;1 AM

              Annual Renorts

              Report Year                      FiLed Date
              2015                             05t04/201.5
              2016                             02t16t2016
              2017                             01115;t2017


             .DocumFnt             lmags
              qI/1f,J?oif      -- AjitNUAL REEORT       Vtew image ln ppF       forrnat                      1

              oz{6/,sq16       -   At$I.tAL REPoRT      Vew          ih FDFlonrnt
              bs/04/201 5 -- ANNIJAL RFFORI             \4ew hnage in FDF fomat
              g1/1il/20,{,{ ^- ANNUAL REpQBf
                                                        Vieur imaga In POFt'ormer
              bryJ 8/20 I 3 .- AN NUAL_BE_EQEI          Me\,v image in PDF     tormat                         I

              0   1   43#012   -   A$INUAL REPORT       Vew iniage in FDF fornrat
              03i23i2011       .. podrestic"protii      Merv iillaoii in FDF lormai




                                                                          I   i,t   ..jtt   :   i:t?:t i--t.i.i. t   .,i:d{.....
                                                                                                                                   i,.;,.i.,r..i ,.t : j,.,,.,:,:..i,.::n,i




hl   tP://Search.sunbiz.orgllirqutrylcotpdrationsearchlgparo.hHesu...clng0/6A0lnc&lisl^tameOrdei=SAFFIEJOSEpHJFRACtNG,%
                                                                                                                                                                              AOpl 1OOO0Ag.g90       Page 2 of 2
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 80 of 156
Fiting # 68069621 E-Filed 02lI6l20L8IL'.42.15 AM



                         IN THE CIRCUIT COURT OF THE 11th JUD]CIAL CIRCUIT
                              IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                                                     CASE NO.: 2017-21758 CA                      01


        CAROLINA RAMOS DOMINGUEZ,

              Plaintiff,
        V


        CALDER RACE COURSE, lNC., a Florida
        Profit Corporation, SAFFIE JOSEPH JR.
        RACING, lNG., a Florida Profit Corporation
        and SAFFIE A. JOSEPH JR., individually'

              Defendant.


                                  NOTIC E OF FILING            ERD             SING



               Defendant, CALDER RACE COURSE, lNG., a Florida Profit Corporation, by and

        through its undersigned counsel, hereby gives notice of Southern District of Florida Order

        Dismissing Case with prejudice pursuant            to Joint Stipulation with            Prejudice as to

        Defendant Calder Race Course. See Joint Stipulation of Dismissal, attached hereto as

        Exhibit   l;   see also, Endorsed Order of Dismissal, attached hereto as Exhibit 2.


                                          G_EBTIFICATE OF SERVICE

               wE HEREBY         CERTIFY that a true and correct copy of the foregoing has been

        filed using the Florida Courts ePor,tal Systern on this      16th   day of February,2018, which

        system will provide a copy by electronic mailto the parties identified on the Service List:




                                                    Page 1 of 2
                                                                                (661)s'o-s2oo -(so1)6s3{e77 FAx
                  ES'EMNTEBUTLDTN.-zzzukevtEw^*fr$$?fiPs,$ff"t;l[F',t;ib^t*'
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 81 of 156




                                                                COLE SCOTT & KISSANE, P.A.
                                                                Attomeys for Defendant CALDER RACE
                                                                couRsE /Nc,
                                                                222Lakeview Avenue, Suite 120
                                                                West Palm Beach, FL 33401
                                                                Tel: (561) 383-9200
                                                                Fax: (561) 683-8977

                                                                 By; /s/ Nina C,
                                                                       BARRY A. POSTMAN
                                                                       Fla. Bar No. 991856
                                                                       NINA C. SCHMIDT
                                                                       Fla. Bar No. 118900


                                                                 Service List


     Brody M. Shulman, Esq.
     Jason S. Remer, Esq.
     Miriam Colmenarez, Esq.
     Remer & Georges-Pierre, PLLC
     44 West Flagler Street, Suite 2200
     Miami, FL 33130
     i reme r@ rg pattorneys. com

     ng@rspqttorneys.com
     bsh u lma n @Igpatto r! qys. cgm
      mcolm erl a rez@ rgPattorneys, com




                                                               Page     2ol2
                                                 coLE, scoTT & KlssANE, P.A.
                                                         suirr 1zo . wEsT   pALM BEAoH, FLoRtoA oo4o1 (681) 38se2m - (561) 683'8977 FAX
             E'pERANTE BUrtotNG - 222 LAKEvTEW AvENUE,
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 82 of 156
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 83 of 156

     Case L:LT-Iv-23917-DPG Document               6   Entered on FLSD Docket tLlOTlzOLT Page 1 of 3




                               IN THE UNITED STATES DISTRICT COURT
                              FOR TIIE SOUTIIERN DISTRICT OF FLORIDA
                                      CASE NO. I : 17-cv-23917 -DPG

       CAROLINA RAMOS DOMINGUEZ,
       and other similarly situated individuals,

              Plaintiff(s),

       vs.

       CALDER RACE COURSE, INC.,
       a Florida Profit Corporations,
       SAFFIE JOSEPTIIR. RACING, INC.,
       a Florida Profit Corporation, and
       SAFFIE A. JOSEPII, JR', individually;

               Defendants.



                      .IOINT STIPULATION T'OR DISMISSAL WITH PREJIJDICE
                          AS TO DISFENPANT CALDER RACE COURSE' INC.

             plaintiff and Defendant CALDER RACE COURSE,INC., by and through undersigned
       counsel, hereby stipulate to a dismissal with prejudice, with both sides to bear their own
       attorneys' fees and costs incuffed, as      to only the action between Plaintiff and Defendant
       CALDER RACE COURSE,              INC. Plaintiff respecffully   requests this matter be closed as

       Defendants SAFHE JOSEPIUR. RACING,                  INC. and SAFFIE A. JOSEPH' JR have not
       removed this action to this Honorable Court, or otherwise consent to removal, and are engaged in
       motion practice at the Eleventh Judicial Circuit in and for Miami-Dade County, Florida'
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 84 of 156

     Case 1:17-cv-23917-DPG Document           6   Entered on FLSD Docket LLl07l2AL7 Page 2 of 3




    Respectfully submitted: November 7, 2Ol7

    coLE,      scorr & KISSANE, P.A.
    Z22Lakevlew Ave                                REMER & GEORGES-PTERRE, PLLC
    Suite 120                                      44 West Flagler Street
    West Palm Beach, Florida 3340I                 suite 2200
    Telephone: (561) 383-9200                      Miami, Florida 33130
    Facsimile: (561) 683 -8977                     Telephone: (305) 416-5000
                                                   Facsimile: (305) 416-5005
    Bv: /s/ NinaSchmidt
    Nina SchmidtEsq.                               B     lsl Brodv M.
    Fla. Bar No: 11890O                                Jason S. Remer, Esq.
                                                       Fla. Bar No.: 0165580
     Counsel for Defendant                             Brody M. Shulman, Esq
     Calder Race Course, Inc.                          Fla. Bar No.: 092044
                                                       Counselfor Plaintiff
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 85 of 156

     Case t:L7-cv-23917-DPG Document            6   Entered on FLSD Docket LLIOTIZOLT Page 3 of 3




                                       CERTIFICATE OF SERVICE

              I horeby certify that on November 7,20t7,I electronically filed the foregoing document
      with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
      served this day on all counsel of record or pro se parties identified on the attached Service List in
      the manner specified, either via transmission of Notices of Electronic Filing generated by
      CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
      to receive electronically Notices of Electronic Filing.


                                             Bv:    lsl   BrodvM.Shulman
                                             Jason S. Remer, Esq.
                                             Florida Bar No.0165580
                                             Email: jremer@ rgp4ttorneys,cor.n
                                             Brody M, Shulman, Esq.
                                             Florida Bar No.: 092M4
                                             Ernail: bshulman @ rgpattorneys.com
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 86 of 156
 Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 87 of 156




leslie A. V    o

From:                         cmecfa utosende r@f lsd,uscou rts.gov
Sent:                         Tuesday, November 07,2AL7 3:56 PM
To:                           f lsd-cmecf-notice@flsd. uscou rts'gov

Subject:                      Claim No. N/A (Carolina Ramos Dominguez vs. Calder Race Course, Inc., Satfie Joseph Jr.
                               Racing, Inc. and Saffie A. Joseph, Jr.) CSK Filel 6013.0001-00: Activity in Case 1:17-
                              w-23917-DPG Dominguez v, calder Race coUrse, Inc. order Dismissing case



This is an automatic e-mail message generated by the CM/ECF system' Please DO NOT RESPOND to
this e-mail because the mail box is unattended
r,,r*NOTE TO PUBLIC ACCESS USERS*** Judicial conference of the united states policy permits
attorneys of record and parties in a case (including pro_se litigants) to receive one free electronic copy of
rll documents filed electionically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
          However, if the referenced document is a transcript, the free copy and 30 page limit do not
"i"*iog.
apply.

                                              U.S. District Court

                                         Southern District of Florida

Notice of Electronic Filing

The following transaction was entered onlll7l20t7 at3:56 PM EST and filed         onlll7l20l7
Case    Name:        Dominguez v. Calder Race Course, Inc'
CaseNumber: l:17-cv-23917-DPG
Filen
WARNING: CASE CLOSED onlll07l20l7
 Document Number: 7(No document attached)


 Docket Text:
                                                                           stipula_tion for
 ENDORSED ORDER DISMt$slNG GASE with prejudice pursuant to [6] Joint
 Dismissal With erejuai."    to Defendant Caldei Race Course, lnc. Glosing Case.  All pending
                          "" Signed by Judge Darrin P. Gayles on 111712017.
 motions are denied a" *oot.                                                 (hmo)

 NOTICE: lf there are sealed documents in this case, they may be unsealed after I
                                                                                  year or as
 directed by Court Ord"t, unless they have-been-designated to be permanently sealed. See
 Local nule S.l and Administrative Order 2014'69'


 !:17-cv-23917-DPG Notice has been electronically mailed to:

 BarryAdamPostman postman@csklegal.com

 Brody Max Shulman bshulman@rgpattomeys.com' ng@rgpattorneys.com


                                                         1
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 88 of 156


Jason Saul       jremer@rgpattomeys,com, bshulman@rgpattorneys.com, jremer@ecf.courtdrive,com,
             Remer
ng@rgpattomeys.com

Nina Christine   Schmidt   nina.schmidt@csklegal.com, leslie.vargo@csklegal,com

lztT-cv-23917-DPG Notice has not been delivered electronically to those listed below and will be provided
by other means. For further assistance, please contact our Help Desk at 1-888-318-2260,2

Miriam Colmenarez
Remer and Georges-Pierre, PLLC
732 NW 134 PL
Miami, FL 33182




                                                      2
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 89 of 156

Filing # 69213765 E-Filed 0311312018 04'.21:32PM


                     IN THE CIRCUIT COURT OF THE 1.1t'' JUDICIAL CIRCUIT
                          IN AND FORMIAMI.DADE COUNTY' FLORIDA

       CAROLINA BAMOS DON{IN GUEZ

             Plaintiff(s),'
        v.                                                     CASE No.: 17'2U58-CA-01


       SAFFIE JOSEPH JR. RACINGT INCi and
       SAI'FIE JOSIPII, JR., individuaWo

              Defendants



                                    NOTICE OF SPACIAL SET IilEARING.
                                                  Datu aweedw/ JA & OC)


       TO:    Ernesto S, Medinq Esq.
              ?82 NW 42nd Avenue, Suite 634
              Miami,FL 33126
              305-250-0s41
              enredina06      53   @yrirhoo.com

        YOU ARE IIEREBYNOTIF'IED that theundersigned has called up forhearing the following:

        MATTER; Defendants Motion to Quash Sorvice
        DATE: Thtusday, May i0,2018
        TIME;    Br30am
        JUDGE: Honorable Judge Rodney Smith
        PLACE; Miami Dade Coufrty Courthouse, 73 West Flagler Stteet, Miarni, FL 33130, DCC 1401


        Dated this 13th day of Malch 2018
                                                                  Respectfu lly ;submitted,

                                                               /s/: Brod.v.Shulman
                                                                JasonRemer, Esq.
                                                                Florida Bar No.: 0165580
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 90 of 156




                                   gERTIFICATE OF SERVICE


    I L{EREBY CERTIFY that a true       and corrsct copy of the foregoing was frrmished to:



    TOI   Emesto S, Mediirq Esq.
          782 NW 42nd Avenue, Suite 634
          Miami, FL 33126
          305-260-0541
          emedina065   3   @vahoo.com

                                                By: lil: Biady Shulman-
                                                Jason Rsmqr,.Esq.
                                                Florlda Bar Numben 165580
                                                ,Brody Shulman, Esq.
                                                 Bar No. '92044
                                                 Remer & Geor$es.Pierre, PLLC
                                                44 West Flagler Street, SuitE 2200
                                                Miami, FL 33130
                                                30s-416-5000
                                                jiemer@rgEttorheyS. cont
                                                bshulrn4n @r gpal o rneys. c oin
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 91 of 156


      IN TITE CIRCUIT COURT OFTHE
      llTH JUDICIAL CIRCUTT IN AND FOR
      MIAMI-DADE COUNTY, FLORIDA

      CIRCUIT    CIVI DIVISION                                                                               (']

      cASENo:          70n-2t6scfrol                                                                         7     gF
       Cn\outlr/A (rt,uos                            Dom(N6ue7                                            ,Eg           E
                                                                                                          FB*ccfr
                                 Praintiff(s),                                                            }jg =
                                                                                                              E fi
                ys.                                                                                        i* q9 Q
                                                                                       oRDER                  Eg|,g
       s A rF
       5 nrF     t
                      r_#f,
                       i




                     € Tos
                               s*
                           + t, :(; J#                             i' -#ffir*f - slz,                                        r   c   c
                                 Defendant(s),




                     THIS CAUSE having come on to           be heard on
                                                                                                  0      2o        ,
      on Ptain$F#Defendant's Motion

                                                                  o

                                                 of counsel, and being otherwise advised in the   premises, it is hereupon
      and the Court having heard arguments

                           ORDERED AND ADJUDGED that said Motion bg and the same is hereby

                       ft /rep




                           DONE AND ORDERED in Chambers at Miami-Dade county,
                                                                              Florida

       day of    /'4rty 71-o / I



                                                                      CIRCUIT COI.JRT JUDGE

                                                                                       Rodncy Smith
       Copies furnished to: Counsel of Record

        ,,rr,-rr u,r   FrUxn          5;. /4Eb'ilA , 60
                                                                                        Circuit Judge

                                                                 Fb (.
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 92 of 156

                                    \./                                    \./
      IN THE CIRCUIT COURT OF THE ELEVENTH JUDIOIAL CIRCUIT IN AND FOR MIAMI-DADE C OUNTY,
                                                                                           FLORIDA
      IN THE COUNry COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA
                                                                                                 CASE NUMBER
 DtvtstoN
      clvtL
 E    CRIMIML
                                                     EXHIBIT LIST                       l7->r-?S€<A-o(
 tr   OTHER

 PLAINTI                                      VS. DEFENDANT(SYRESPONDENT
                                                                                                  ff'g* f!   IN

                                              U-!1, i?ts- ( ou,ttp'                                7<
                                                                                                        CE
                                                                                                        :3
                                                                                                             r
                                                                                                           rTl
                                                      h    Q-
                                                                                                        F  (3
                                                                                                             'Tl
                                                                                                        ct   n
IN RE:                       tjea\r
 JUDGE                                      REPORTER                                  DATE
                                                                                       PLT/PET
                                Description of Exhibits                                   ID                 ID         B(

                                                                                                                      A
                                                                                                                     b
                                                                                                 L




   SUSAN IIILLS
 COURT CLERK                                  SUPERVISOR

                                                                                 Cleft's web address: www.miamidadeclerk.crm

cLKfcT't40 REV. 9/03                                                                                          PAGE   I of2
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 93 of 156

                                        v                                                                                                     A's                 F)(
                                                                                                                                                                        I*d
                                                                                                                                       Filed   5- lO
                                                                                                                                                                        <Fl
                                                                                                                                                               VE, Yii uvitl
                                                           EETURN OF SERVIGE
                                                                                                                                                        Clerk Clrcult Coult

     state of    Flqrrda                                       countyof      M|AIvI|-DADE                                                        circurt.dourt
     Case Ntrmber:,20 17-217 Sg-eA-}4

     Plalntift
     CAROLINA RAMOS DOT',IINGUEZ
    vs.
    Defendantr
    GALDER RAGE coUR$E,.INc, ET. AL.,

    For:
    Jason S. RErndr
    REMER & GEORGES-PIERRE. PLLC
    tl4 West Flqgler Street
    Ste 2200
    Mjaini, FL 33130


    i#["#SilSJiifg"fililill;?l,fri3lT#of                          s6prernbbr,,2a17 at4:35 pm                 t'be   setved on SAFFTE A..losEpH, .,R,

    l, FELlxoiiATE, do hereby afirrm that on rhe r
                                                         lth   day of octeberr       2olr   atii:i8      am, r:
    SuEsrlrurE - RESIDENTIAL:        served bv delivering-a.q99.9onv qf tre suMMoNS AND
                                                                                               coMpLAtNTwtth          date and
    hourof servlce endorsed thereon by mq,   ti: unnriirl r.,tnxol., cd-REg#lir at ttre aJJress J:iio? r,rethe16TH
    LAUDERDALE' FL 93304,/ of the*ithln;;;ed'pJiqn:s                                                                      AVE, FT.
    of age or older and lnfOrmed sarapeisJn
                                                               rsualph*;;ff")who         resides n"r"rn, *-nl i" Rrt""n (18) years
                                             oltle-cli'tentsrnerejn,. In complianca wilh state statutes.

    I CERTIFY THAT I AM    oVER THE AGE OF
                                       '18,              FIAV-E   NO TNTEREST
                                                                tN THE
     PRocEss SERVER APPolNl5-q gVine dileiirr,-rg                       4BpyE.^gTtoN, AND THAT I AM A SPEC|AL
                                                   e.go-o- qrAlibrNij, r'N
     PRoGEss wAs SERVED. 'u1'toe5]aEruerriciF                              THE JUDTcTAL erRcuii rN wHrrcH
                                                               frfjq-1i giiriiilirier
    lDocuMENT) AND rHAr rHi Fntfs-siiJeo-ii.r ir nne rRUEr e2.b2s.          r HAVE BEAD 1,rE F6REG'TNG




                                                                                        FELIX ONATE
                                                                                        sPs #473

                                                                                        OJF SERVICES,INC.
                                                                                        13727 S.W, 152nd Street
                                                                                       P.M,B.3s4
                                                                                       Mlarnl,,FL BlllT
                                                                                       (786) 293:5750

                                                                                       Our Job Seriai Nurnber: OJF4A17Q1Z42B

                                      Oqoy.ightit 199?.?ort Oalrb.r"
                                                                     $"rt".r,.hc;,.proooilSsrilcr,r Todbox   Vtjb



                                                                                                              ilt I ilIil   II   lilililIilililIiltililt ilt
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 94 of 156

                                                                                                                       v                      As                      Fx (6)
                                                                                                                                                                            yfrJg-.
                                                                                                                                      Filsd   S-to                  j\,J.


                                                                                                                                      Gase       r-1            r-?g</rc1
                                                                                                                                                     FIAi:rVf-i' ftI-]VIN
                                                           RETURN OF SFBVTGE                                                                          Clerk Circuit Court


    btats of      Florida                                     Courity of     MIAM|-DADE                                                         Circuit Court
    Cdse, Numben 20'l 7-2 1 758-CA-01

    'Plalnllff;
    CAROLINA.RAMOS DOMINGU EZ
    vs.
    Defendant
    C.ALDER RACE COURSE, tNC, ET.          AL'
    For:
    Jason S. Rernor
    REMER & GEORGESf IERRE, PLLC
    44 West Ftagler Street
    Ste 2200
    Miaml, FL:93130

    [gc^gr.v.go   !yo..lF sERvlcEl.tryq..gl   q93th       day of   septembar,26lt at 4:3slprn to be served on sAFFtE JesEpH, JR,
    RACING, lNC., 1€27 BRICKELL AVE, ApT. 401, iiilAMl,'FL 33129,

    l, FELIX QNATE, do herely affirm thaton lhe 11th dayof Ocldber,201T gtl1:t7 am, l:

    !-oIlnTE:      sej,vedbv.dejLv,glLE9.4ep-o-pvofth€suMtiroNsaNocoMPLAlNrwiththedateandhcjurof,service
    endorsed thereon bv me' to; MARILYN MAKQ as AGEr.rr of SAFFIE JosEFB
    LAUDERDALEi EL 33?04,'and informed sald person of tho conients thereln, in comptiance
                                                                                                        JR, RACtNc, tNc.1t0;             tiL'it1i-lvE,    rr
    Proceduie, Florlda Statute 4B.0Bl or otherstaie statute ap appficanfe.' '                -
                                                                                          wlth FsdeiEl Rules of Clvil



    l_9EtMY TU4r I AM ovER rHE      oF -1€1HAVF ||9^UIIEB_E_ST !N TfiE ABovE AcloN, AND rHAT I A6r A spEctAL
    PRocEss SERVER APPOINTED 4_qF
                               BYTHE SHERIFF, it abo-o Srnr.rbrrrro, rN THE JUDIcIAL ctgcutr tN wHtoH
    PROCESS. WAS SERVED, "UJ{PFR
                                 TE.NALTY OF P-ERJUR', I QECLARE'iHEr
                                   $i[fEolu lr nnr rCud,-sz"5iil " "
                                                                          r IrNVE NiNO iIiE}ONEOOING
    (pocuMENT) AND rHAT rHE FAcrs




                                                                                                    73

                                                                                           oJF SERV!CEq, tNC:
                                                                                           1372? S.W. 152nd $treet
                                                                                           P.M.8.354
                                                                                           Mlami,   FL331?
                                                                                           (786) 2e3.5250

                                                                                           Our Job Serlal Nurnber: QJF -2317012429


                                        Copy.loht O I 992-?0t r bshbFs s.{vl,cac, h9. - Ptlcc$   gdws   Toolboi W.!9




                                                                                                                 lll l lilil   I   |Iilil]illfiilt   til ilt   il
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 95 of 156
Dolalt by Ehtlly Name
                                                                                                  ('t                               i:l\.
                                                                                                                                                                        11120117,
                                                                                                                                                                                    .|.1
                                                                                                                                                                                           :91 AM


                                                                                         Filod     5-1e                                     i,1d_               'Orvrcrorr op Ctrxpon;'uolg


                                                                                         Case                           ->r
                                                                                                                  HARVT''r' F{Ltvti"{
                                                                                                                   Cler'r<     Circuit Gourl

                                                                                          lttvt:itrtti       uJ'

                                                                                      C ci "i:y rt it-i:l l Ir) t I i)
                                                                                         tut <tii:.k1.   litrtr   *.1   I'lt,relit it'li':.tt+


      Denadngofnlslats   /   Drvlsidfdcn$prdtid,ns       /   Sftsel].Bssub   /   Detail&:.DqltrsEdXumbet            /


         Detail by Entity Name
         Florlda Profi t Gorporaiio          g'r.



         SAFFIE JOSEPH JR. RACING, INC.

        filns$fsrneloo
         DocumehtNumber pli0000ZgSi9
         FEUEINNumber                               XX-XXXXXXX
        Date Filed                                  0312312011
        State                                       FL
        Status                                      ACTIVE
        PrlnstpalSrdxssr
         1627 BRICKELLAVE APT 801
        MIAMI, FL 33129
        llailrlglddlcss
         I2O5 NE 16AVE
         Fprt Lauderdale, FL 33304


        Changed: 0.6lA4nU6
        Reglstered Agent Namg,& rMCress,

        JOSEPH, SAFFIE A., Jr,
        'I627 BRICKELLAVE APT 801
        MtAMt, FL 33129


        Name Chahg       edi,   AZtl   d,    :A13
        Oflleer,rPirector Detall

        Name    t   Address

        TitIE MR


        JOSEPH,SAFFIE A,               JT.
        1627 BRICKELL AVE APT 801
        MIAMI, FL33{29



 tpi//ssarch'sunbiz'org/lnqulry/oorporaiions€aroh/searbhResu..'glns%zoinc&ilstNamebrder=sAFFIEJqsEpH.JRBAcrNG
                                                                                                                                                 %20p.1   1   ooogarsogo        Page       1 .of   z
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 96 of 156
O.tall by Enuty Neme
                                                                                                                                                                     11120t17,11:0.1 AM

        Annual Repo4Sl

        Report Year                   Filed Date
        2015                          05tQ4t201.5
        20't6                         02t16t2016
        201:7                         01t15t2017


        Document lmageq

        91 /1   5f2bi ?.-. ANNUAT   gEP'lftI   Vler,y imagein PpF        fom6t                    i
        oz-1srgd16--ANIV!:JALREeoRT vtow                   lir PDF format
        05/d4Do1 5 "..ANNUAI. RFPORI           View lmagrt in PDF format.

        Q1/19n0.f4.   -   AryNUAL   REPORT     Maw irnage tn pOF iormat
        0z:1812013    - altNoAL RErroRT        Vi€tl       in POF formal
        0r/lE2or? - Ar\iNtnL REPoRI            Vlew intage in FDF       fororar                   I
                                                              __           ,..          .*j
                                                                                 '"
        03/2.3/2011 .._Oorhqstq.Protir
                                                           ln PDF iormei




                                                                   I   L4,..i:t ti;i:i,.r\f.!tiii...(   ii..lti. irh.i..t.rt li ::.i?j,!...rltri...




'://iearoh'sunblz'qrgllnqulrylcorporatiohsdarctr/."parafiFearr',.clng%a0rnc&rr8-tNameorde?=sAFFrEJosFptrJFRAcrNc%aopr
                                                                                                                                                      l o0ooz8Ea90      Pags 2 ol 2
  Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 97 of 156

Filing # 72273075 E-Filed 0511712018 A937:24 ANI


                     IN TIIE CIRCUIT COTTRT OF THE llth JUDICIAL CIRCUIT
                           IN ANI} T'ORMIANII-DADE COUNTY' F'LORIDA

       CAROLINA RAMOS DOMINGUEZ

              Plaintiff(s),
        v.                                            CASE No.: 17-2-1758-CA.01

       SAFF.IE JOSEPI{ JR. RACING, INC. and
       SAFFIS J.0SEPII, JR., individuallY,

              Defendants.



                                            NOTICE OF'HEARING


        TO:   Ernesto S. Medina, Esq.
              782 NW 42nd Aveirue, Suite 634
              Miamr, EL 33126
              305-260'0541
               erne"dir1a06 5 3 @vahoo.   corn

        YOU ARE IIEREBY NOTIFIED that the undersigned has caled up fot hearing the following:

        MATTER; Flainlif.f  Motion to File an Arnended Complaint
                              s
        DATE:    Wednesday, June 27,2018
        TIME:    9:00am
        JUDGE: Honorable Judge Rodney Smith
        PLACE: Miami Dade County Courthouse, T3 WestFlagler Street, Miarni, FL 33130" DCC 1401


        Dated this t7tr'day of May 201.8
                                                          Respectfu l1y submitted,

                                                       /s/:.Brod! Shalmari
                                                       Jason Remer, Esq.
                                                       Florida Bar No.;   01 6558.0
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 98 of 156




                                      CE.RTIX'ICATE OF SERVICE


    I IIEREBY CERTIFY tliatatrue           and oorrect copy of the foregoing was furnished to:


    TOl   Ernesto S, Medina, Esq.
          782 NIV 42nd Avenue, Suite 634
          \tliami, FL 33i26
          305-260-0541
          enredina06   53   @.yahoo.corn

                                                    By: /s1: Brodi Shutrrnqn
                                                    Jason Remer, Esq.
                                                    Flortda Bar Number: 165580
                                                    Brody Shulman, Esq.
                                                    BarNo,92044
                                                    Remer & Georges-Pierre, PLLC
                                                    44 West Flagler Street, :$uite2200
                                                    Ivliaini, FL 33130
                                                    305-416.5000
                                                    iremer@{ gpattorneys.com
                                                    bsliuhlran@t' gpattonrev s.Corq
    Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 99 of 156
                                                                                                                               @
          IN TIIE CIRCUIT COURT OF TIIE
          llTH JUDICIAL CIRCUIT IN AND FOR                                                                         (1

          MIAMI-DADE COLTNTY, FLORIDA                                                                              i;r
                                                                                                                    !'@l'
                                                                                                                         E       :l
                                                                                                                  t-'.1  (d     i :1
                                                                                                                  :r a,1 (-,     \--'
          CIRCI.IIT CIVIL DIVISION                                                                                  :.iir fr    -r1
          cAsENo:f           p- Ttt{g               CA O     I                                                9.r:l
                                                                                                                  2lj-c
                                                                                                                          N
                                                                                                                           co
                                                                                                                                 (:)
                                                                                                                                 71
                                                                                                                  '              a-l
                                                                                                                   =.'
                                                                                                                  Hia    &        ,;;
Coro l;no R"rnd Do^tUvc&,                                                                                           il'3 fr        '4
                                                                                                                                      '-)
                                    Plaintiff(s),
                                                                                                                         c;t
                                                                                                                         -{

                      vs.


S   r&. 5o:q\ 5.. floct'49t Tne ,cf. ,1.
                                     Defendant(s),                                             I         c)




                           THIS CAUSE having come on to          be heard on
                                                                                     ,5un,            2
          on Plaintiff 'snffit's  Motion

                  Ia                                                           t   l.'t




          and the Court having heard arguments of counsel, and being otherwise advised in the premises, it is hereupon

                              ORDERED AND ADJUDGED that said Motion be, and the same is hereby

                      fq                            tA               tl   I    hon,                geue           7
                                                         a




                              DONE AND ORDERED in Chambers at Miami-Dade County, Florida                   rhic   A      7
           day   of
                        )vlc


                                                                                          COURT JIIDGE

                                                                                                   Smith
           Copies furnished to: Counsel of Record                                         'RodneY
                                                                                            Ci$u$Judge'
           il7_01-554 3/ll
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 100 of
                                              156
Filing #74368679  E-Filed 0710212018 11:46:26 AM


                        TN   THE CIRCUIT COURT OF THE l.lth JUDICIAL CIRCUIT
                               IN AND FOR MIAMI DADE COUNTY' FLORIDA

                                         CASE No.z2017-21758 CA 01

           CAROLINA RAMOS DOMINGUEZ,

                   Plaintiff,

           YS.


           GULFSTREAM P,A.RK RACING ASSOCIATION, INC.'
           SAFFIE JOSEPH JR. RACING, INC. and
           SAFFIE JOSEPH' JR., individuallY,

                    Defendants.


                                       FIRST AMENDED COMPLAINT

                                        -IN               TO 29 U.S

                    COMES NOW the Plaintiff CAROLINA RAMOS, and other similarly situated

           individuals,      by and through the undersigned counsel,        hereby sues Defendant

           GULFSTREAM PARK RACING ASSOCIATION, INC. a Florida Profit Corporation,

           Det'endant SAFFIE JOSEPH JR. RACING, INC., a Florida Prufit Corporation, and

           Defendant SAFFIE        A. JOSEPH, JR., individually, (collectively herein referred to   as


           "Defendants"), and in support states as follows:

                                          GENERAL ALLEGATIONS

            1. This is an action by the Plaintiff for damages exceeding         $15,000.00 excluding

                 attorneys' fees or costs, for unpaid wages under the Fair Labor Standards Act, 29

                 u.s.c.   $$ 201-219 ("FLSA").

            2. This Court has jurisdiction    over Plaintiff s FLSA claims pursuant to the 29 U.S.C.   $


                 216.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 101 of
                                     156




       3.   Plaintiff was, at all times relevant to this action, a resident of Broward County

            Florida, within the jurisdiction of this Honorable Court. Plaintiff is covered employee

            for puqposes of the FLSA.

       4.   Defendant, GULFSTREAM PARK RACING ASSOCIATION, INC., a Florida Profit

            Corporation, has a location and operates      in Miami-Dade County, Florida         where


            Plaintiff worked for Defendant, and at all times material hereto, was and is engaged in

            interstate commerce.

       5.   Defendant, SAFFIE JOSEPH JR. RACING, tNC., a Florida Profit Corporation, has a

            location and operates in Miami-Dade County, Florida where Plaintiff worked for

            Defendant, and    at all times material hereto, was and is        engaged   in   interstate


            commefce

       6.   Defendant, SAFFIE A. JOSPEH, JR., is a corporate officer, and exercised operational

            control over the activities    of the corporate    Defendant, SAFFIE JOSEPH JR'

            RACING,INC.

       7.   Both corporate Defendants GULFSTREAM PARK RACiNG ASSOCIATION, INC'

            and SAFFIE JOSPEH JR. RACING, INC. acted directly or indirectly, to such an

            extent, in the interest of each other in relation to the administration of employees, like

            pLAINTIFF, and as such, a commonality between the corporate DEFENDANTS

            extst.

       8.   Venue is proper in Miami-Dade County because all of the actions that form the basis

             of this Amended Complaint occurred within Miami-Dade County and payment was

             due in Miami-Dade CountY.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 102 of
                                     156




       g. All   conditions precedent for the filing of this action before this Court have been

          previously met, including the exhaustion of all pertinent administrative procedures

           and remedies.




                                                          OMMON TO

       10.      Plaintiff performed work for Defendants from on or about January 3, 2074,

       through on or about May 25,2017 as a non-exempt horse groomer'

       11.      While employed, Plaintiff was required to follow all rules and regulations         set


       forth by Defendants was required to wear identification for the Gulfstream Park Race

       Track, and was required to undergo background and criminal checks per Gulfstream Park

       Race Track's requirements.

       12.      Plaintiff, by virtue of Plaintiff s rate of pay andlor job duties was a non-exempt

       employee.

       13.      Plaintiff worked seven days per week and approximately 10 hours per day.

        14.     Plaintiff typically received $700.00 per week where Plaintiff was                paid

       approximately $300.00 in cash and $400.00 in a check.

        15.     Throughout PlaintifPs employment with Defendants, Plaintiff did not receive

       proper payment for all hours worked.

        16.     Defendants had, or should have had,     full knowledge of all hours worked         by

       Plaintiffand including those hours worked in excess of forty (a0) in     a given   work week.

        17.     Plaintiff was not paid at the proper overtime rate tbr hours worked in excess of

        forry (40) each week, as proscribed by the laws of the United States'
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 103 of
                                     156




       18.      Plaintiff claims there is other similarly situated current and former horse groomers

       working, or previously working, for Defendants.

       lg.      Plaintiff, and other similarly-situated current and former horse groomers of

       Defendants, performed similarly duties for Defendants and were subject                to   similar

       policies as to compensation.

       20.      Plaintiff and other similarly-situated current and former horse groomers of

       Defendants, would benefit from j oining this collective action alleged herein.

                                           COUNT I
                           Wage & Hour Federul Statutory Violation against
                         GULF STREAM PARK RACING ASSOC IATION, INC                       .


       2I.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs           1




       through 20 of this Amended Complaint as if set out in full herein.

       22.      This action is brought by Plaintiff to recover from Defendant unpaid overtime

       wage compensation, as well as an additional amount as liquidated damages, costs, and

       reasonable attorney's fees under the provisions of 29 U.S.C.    $   2Ol et seq.


       23.      Jurisdiction is conferred on this Court by Title 29 U.S.C. !i 216(b).

       24.      At all times pertinent to this Amended Complaint,     corporate Defendant operated

       as an   organtzationwhich sells andlor markets its services and/or goods to customers from

       throughout the United States and also provides its services for goods sold and transported

       from across state lines of other states, and the corporate Defendant obtains and solicits

       funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

       transmissions going over state lines to do its business, transmits funds outside the State      of

       Florida, and otherwise regularly engages in interstate commerce, particularly with respect

       to its employees.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 104 of
                                     156




       25.    Upon information and belief, at all times material hereto, corporate Defendant's

       annual gross revenue exceeded $500,000 per annum on its own, or as part of a joint

       enterprise with the other corporate Defendant named herein, or which are as          of   yet


       unknown but   will be revealed through further discovery. To the extent that    corporate

       Defendant operated as part of a joint enterprise,   it did so with corporate entities that
       performed related activities, under the common control of the individual Defendant, and

       for common business purposes related to the work performed by Plaintiff for Defendant.

       26.    By reason of the foregoing, the Defendant is and was, during all times hereafter

       mentioned, an enterprise engaged     in commerce or in the production of       goods for

       commerce as defined    in $$ 3 (r) and 3(s) of the FLSA, 29 U.S.C. $ 203(r) and
       203(0. Defendant's business activities involve those to which the Fair Labor    Standards


       Act applies. The Plaintiffs work for the Defendant likewise affects interstate
       commerce

       27.    Plaintiff seeks to recover for unpaid wages accumulated from the date of hire

       and/or from three (3) years from the date of the filing of this Amended Complaint.

        28.   Defendant knew and/or showed reckless disregard of the provisions of the FLSA

       concerning the payment of overtime wages as required by the Fair Labor Standards Act

       and remain owing Plaintiff these unpaid wages since the commencement of Plaintiff           s



       employment with Defendant as set forth above. As such, Plaintiff is entitled to recover

        double damages.

        29.   To the extent that Defendant never posted any notice, as required by the Fair

        Labor Standards Act and Federal Law, to inform employees of their federal rights to

        overtime and minimum wage payments, the statute of limitations for Plaintifls FLSA
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 105 of
                                     156




       claims   is equitably tolled. See, e.g.,Cruz v. Maypa,773 F.3d 138, I47 (4th Cir.
       2OT4) (extending failure-to-post      tolling in the ADEA context to the FLSA); Yu G. Ke        v.


       Saigon Grill, Inc., 595 F. Supp. 2d 240, 259 (S.D.N.Y. 2008) ("[F]ailure to provide

       required notice      of the governing legal requirements may be a sufficient             basis for

       tolling."); Kamens v. Summit Stainless, Inc., 586 F. Supp. 324,328 (E.D. Pa. 1984) ("An

       employer's failure to post a statutorily required notice of this type tolls the running of any

       period of limitations. ").

                WHEREFORE, Plaintiff respectfully prays for the following relief against
       Defendant:

       A.       Adjudge and decree that Defendant has violated the FLSA and has done                   so


       willfully, intentionally     and with reckless disregard for   Plaintiff   s   rights,

       B.       Award Plaintiff actual damages         in the amount       shown to be due for unpaid

       overtime wage compensation for hours worked              in    excess   of forty (40) weekly, with

       interest;

       C.       Award Plaintiff an equal amount in double damages/liquidated damages;

       D.       Awarcl Plaintiff the costs of this action, togcthcr with a reasonable attorneys' fees;

       E.       Grant Plaintiff such additional relief as the Court deems just and proper under the

       circumstances; and

       F.          GrantPlaintiff atrial by jury.

                                                       COUNT II
                               ll'age & Hour Federul Statutory Violation against
                                     SAFFIE JOSEPH JR. RACING,INC,

       30,         Plaintiff re-adopts each and every factual allegation as stated in paragraphs I

       through 20 of this Amended Complaint as if set out in full herein.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 106 of
                                     156




       31.    This action is brought by Plaintiff to recover from Defendant unpaid overtime

       wage compensation, as well as an additional amount as liquidated damages, costs, and

       reasonable attorney's fees under the provisions of 29 U.S.C. $ 201 et seq.

       32.    Jurisdiction is conferred on this Court by Title 29 U.S.C. $ 216(b).

       33.    At all times pertinent to this Amended Complaint,     corporate Defendant operated

       as an organizationwhich sells andlor markets its services andlor goods to customers from

       throughout the United States and also provides its services for goods sold and transported

       from across state lines of other states, and the corporate Defendant obtains and solicits

       funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

       transmissions going over state lines to do its business, transmits funds outside the State   of

       Florida, and otherwise regularly engages in interstate commerce, particularly with respect

       to its employees.

       34.    Upon information and belief, at all times material hereto, corporate Defendant's

       annual gross revenue exceeded $500,000 per annum on its own, or as part of a joint

       enterprise with the other corporate Defendant named herein, or which are as of yet

       unknown but    will be revealed through further discovery. To the extent that      corporate

       Defendant operated as part of a    joint enterprise, it did so with corporate entities that

       performed related activities, under the common control of the individual Defendant, and

       for common business purposes related to the work performed by Plaintiff for Defendant.

       35.     By reason of the foregoing, the Defendant is and was, during all times hereafter

       mentioned, an enterprise engaged       in   commerce   or in the production of goods for

       commerce as defined      in $$ 3 (r) and 3(s) of the FLSA,        29 U.S.C, $ 203(r)     and


       203(s). Defendant's business activities involve those to which the Fair Labor Standards
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 107 of
                                     156




       Act applies. The PlaintifFs work for the Defendant likewise affects interstate
       commerce

       36.       Plaintiff seeks to recover for Unpaid wages accumulated from the date of hire

       and,lor   from three (3) years from the date of the filing of this Amended Complaint.

       37.       Defendant knew and/or showed reckless disregard of the provisions of the FLSA

       concerning the payment of overtime wages as required by the Fair Labor Standards Act

       and remain owing Plaintiff these unpaid wages since the commencement of Plaintiffls

       employment with Defendant as set forth above. As such, Plaintiff is entitled to recover

       double damages.

       38.       To the extent that Defendant never posted any notice, as required by the Fair

       Labor Standards Act and Federal Law, to inform employees of their federal rights to

       overtime and minimum wage payments, the statute of limitations for Plaintiff s FLSA

       claims     is   equitably tolled. See, e.g.,Cruz v. Maypa,773 F,3d 138, L47 (4th Cir.

       2Ol4) (extending failure-to-post tolling in the ADEA context to the FLSA); Yu G. Ke v.

       Saigon Grill, Inc., 595       F. Supp. 2d 240, 259 (S.D.N.Y. 2003) ("[F]ailure to provide

       required notice      of the   governing legal requirements may be      a sufficient basis for

       tolling."), Kamens v. Summit Stainless, Inc., 586 F. Supp. 324,328 (E.D. Pa. 1984) ("An

       employer's failure to post a statutorily required notice of this type tolls the running of any

       period of limitations. ").

                  WHEREFORE, Plaintiff respectfully prays for the following relief against
       Defendant:

       A.         Adjudge and decree that Defendant has violated the FLSA and has done             so


       willfully, intentionally and with reckless disregard for Plaintiff s rights;
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 108 of
                                     156




       B.      Award Plaintiff actual damages in the amount shown to be due for unpaid

       overtime wage compensation for hours worked            in   excess   of forty (40) weekly, with

       interest;

       C.      Award Plaintiff an equal amount in double damages/liquidated damages;

       D.      Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

       E.      Grant Plaintiff such additional relief as the Court deems just and proper under the

       circumstances; and

       F.          Grant Plaintiff a trial by jury.


                                                 COUNT III
                                Wage   & Hour Federal Statutory Violation against
                                           SAFFIE A. JOSEPH, JR

  29   Plaintiff re-adopts each and every factual allegation as stated in paragraphs      1   through 20

       of this Amended Complaint as if set out in full herein.

  30   At the times mentioned, Defendant was, and is now, the Owner of corporate Defendant,

       SAFFIE JOSEPH JR, RACING, INC.

  31   Defendant was an cmployer of Plaintiff within the meaning of Section 3(d) of the "Fair

       Labor Standards Act" 129 U.S.C. $ 203(d)1, in that this individual Defendant                acted


       directly in the interests of Defendant employer in relation to the employees of Defendant

       empl oyer, including Pl      aintiff.

  ?)   Defendant had operational control of the business and is thus jointly liable for PlaintifFs

       damages.

  JJ   Defendant        willfully and intentionally refused to properly pay Plaintiffs wages          as


       required by the law of the United States as set forth above and remains owing Plaintiff
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 109 of
                                     156




       these wages since the commencement of            Plaintiffs' employment with Defendant as set

       forth above.

                 WHEREFORE, Plaintiff respectfully prays for the following relief                     against
       Defendant:

       A.        Adjudge and decree that Defendant has violated the FLSA and has done                      so


       willfully, intentionally    and with reckless disregard for PlaintifFs rights;

       B.        Adjudge and decree that Defendant exhibited operational control and, as such, is

       jointly   and severally responsible for the damage at issue;

       C.        Award Plaintiff actual damages in the amount shown to be due for unpaid

       overtime wage compensation for hours worked               in   excess   of forty (40) weekly, with

       interest;

       D.        Award Plaintiff an equal amount in double damages/liquidated damages;

       E.        Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

       F.        Grant Plaintiff such additional relief as the Court deems just and proper under the

       circumstances; and

       G.          Grant Plaintiff a trial by jurY.




                                                  JURY DEMAND

                      Plaintiff demands trial by jury of all issues triable   as of   right by jury
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 110 of
                                     156




       Dated: 7l2lI8


                                         Respectfully submitted,

                                        /s/ BrodY M. Shulman
                                        Jason S. Remer, Esq
                                        Florida Bar No. : 0165580
                                        Brody M. Shulman, Esq.
                                        Fla. BarNo.: 092044

                                         REMER & GEORGES-PIERRE, PLLC
                                         44 West Flagler Street, Suite 2200
                                         Miami, FL 33130
                                         Telephone: (305) 416-5000
                                         Facsimile: (305) 416-5005
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 111 of
                                     156




                                    CERTIFICA TE OF SERVICE

              I   hereby certify that on luly 2,2018 a true and correct copy the foregoing was

       communicated to counsel for Defendants via Florida's e-Filing electronic service system.


                                                  By: /s/ Brody M. Shulman
                                                          Jason S. Remer, Esq.
                                                          Florida Bar Number: 0165580
                                                          Brody M. Shulman, Esq.
                                                          Florida Bar Numbe r : 092044
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 112 of
                                             156
Filing #74368679 E-Filed 0710212078 11:46:26 AM


                         IN THE CIRCUIT COURT OF THE l1th JUDICIAL CIRCUIT
                              IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                         CASE No;2017-21758 CA 01

        CAROLINA RAMOS DOMINGUEZ,

                  Plaintiff

        vs.

        GULFSTREAM PARK RACING ASSOCIATION, INC.,
        SAFFIE JOSEPH JR. RACING,INC. and
        SAFFIE JOSEPH' JR., individuallY,

                  Defendants


                                        SUMMONS IN A       CIVI    CASE

        TO                      GULFSTREAM PARK RACING ASSOCIATION, INC

                                          C T CORPORATION SYSTEM
                                        C/O C T CORPORATION SYSTEM
                                        12OO SOUTH PINE ISLAND ROAD
                                             PLANTATION, FL 33324

        YOU ARE IIEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY

                                      JASON S. REMER, ESQ,
                                      REMER & GEORGES-PIERRE, PLLC.
                                      44 WEST FLAGLER STREET
                                      SUITE 22OO
                                      MIAMI, FL 33130

         an answer to the complaint which is herewith served upon you, within 20 days after service of
         this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default
         will be taken against you for the relief demanded in the complaint. You must also file your
         answer with the Clerk of this Court within a reasonable period of time after service.

              Harvey Ruvin,
                                                              7t11t2018
              Clerk of Courts
         CLERK                                               DATE
                    $t,rtl*"ffiu'
         (BY) DEPUTY CLERK
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 113 of
                                              156
Filing # 78543774 E-Filed 0912712018 03:30:11 PM



                                                             RnT_r.fsN          of     $Bltv_l$.s


     $tate of Florida                                           County of MIAMI^;DADE                                                                   Gireuit Gourt

     Obse   N umb'e r'.   201 V -21 7 58-CA;01

     Plaintiff:
     CAROLIil{A RAM O$ DOIIlI NGUEZ
     vs.
     Defendant:
     CALDER RACE COUE.SE,INC, ET. AL.,

     For:
     Jason S, Remer
     RHMER & GEORGHS-PIERRiH, FLLC
     44 West Flagler Sfeet
     Ste 2200
     Miami; FL 33130

     Rsc6ived by OJF $HRVICES, lNC. on the 14th day of May, 20f                             I   at 8:$2 am to be served on SAFFIE JO$HPH JR,
     1627 BRICKHLL AVE,.APT. 801, MIAMI, FL 33.l29.

     l, ANDREW KARP, do hereby affirpn that on tho 27th day of $eptember, 2018 at ?:00 am, t:

     TNnMDUALIPERSONAL; served by delivering a true copy o{ the $UMMONS AND COMPLAINT to: $AFFIE
     JOSEpH JR at the address of: 901 5. FEDERAL HWY, HALLANDA'LE FEACH, FI- 33009 with the date and hour
     ,of service endor:sed thereon b5l rne, and infanned said person of the contents therein, in cornpliance with state
     statutes.


     I CER^ilFy THAT I AM OVER THE AGE Oii 18, HA\1E NO INTEREST lN THE ABOVE ACTlqry,4ryD^rl-{Al.l-4ry1.A
     SPECIAL FROCESS $E'RVER APPOIN"I]ED BY THE SI{ERf FF, IN GOOD STANI]ING, IN THE JUDICIAL CIRCUIT
     IN WHICH PRCICFS$WA$ SERVID. 'UNDHR PENALTY OF PER.JURY, I DECLARE THAT I HAVE READ TI-iE
     FOREGOTNG (DOCUMENT) AND THAT TFJE FAgTsi STATED lN lT ARE TRUE, 92.E25.




                                                                                                 ANDREW
                                                                                                 sFs #?60

                                                                                                 OJF'SERVICES, INC.
                                                                                                 1372? S.W.152nd Street
                                                                                                 F.M.8.354
                                                                                                 Miarn!, FL S3177
                                                                                                 (?s0) 2s3^5750

                                                                                                 Our Job Serial Number: OJF.2018006508


                                             cop!4right.Ol99?'?01S O0tdbgle $'efticet.{hc. " frrotess Sefva/6r'too:berV8'09




                                                                                                                         fir   r $f;IlH   r|ilHHilEHElrlillI   I   |ilfiIt   sl$
                 Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 114 of
                                                      156


$                                                                                                                                                                                            tlt-h
 W                                                                                                                                                                                           {s
                                          " IN TI-I$ CIRC{JTT COURT OF TIIE llih JUDICIAI" CIRCUIT
                                                  IN Al{l} FOR MIAS'II DADA COUNTY,I,T-ORII}A

                                                                    CASII No.:201?-21758 CA 0t
                                                                                                                                                                {/*,
                          CAITOI,INA RA]V{OS DOMINGLEZ,
                                                t
                                   Fl$intifi,
                                                                                                                                                                     $6
                                                                                                                                                                     t
                          vs.

                          $AF.PTE JOSAPH JR"             RACING,INC.       and
                          SAFFIE JO$EIIII, JR., i,ndividually,                                                                                                --l
                                   Defendants.                                                                                                                 I

                                                                SUMM$NS TN A CIVIL CASS]
                                                                                                                                                            33?- a-f l?
                                                                                                                                               tr
                                                                                                                                                       *-5J
                          T0;SAFFIEJO*IEPHJR.th@
                                                                      SAF'f:IE A JOSilPH,JT.
                                                                                                                    & w,r*g,t                                       n S*'ffiffitt
                 dr.qs
                                                                                           T 80r
                 \"i
"€
^f
ri:
      L.,*
         {       mY.
                                                                        "*$dffi#tr**L't9*-                                       &tr,* 8*8&
S "r* trt
r                *:-*     VOLI ARE HEIT.ASY                             an'l              tb                                 PI-AINI-IITF'S                 ATIORNilY . I
                                                                                                                                                                               N{rvL f;
{}  $jr
    ^;
                 r.r')
d*, vh\
twxlar
                 svfJ
                                                                                                                                                       #ot  s-
    <#
"ld ls sF                                                      JI\SON]S.
i{'    ;.                                                      :RElt4ER&                                                                                  ttn*{ttr    L.P o a f
:{",i xqt s','j
---;i n
i{v
          a I
           rr_   dttY1'
                                                                                                                                                       1W          rd
d-r il3;z;                                                     44                          S
ri*   'i !c:?r
                                                               SUI
Stl tt
                                                                                 30
l*!
jx               ..rf,*
                 f\
                 :l
                          on arlswer t0             srnended                     ts                        upon yo,u, wirhin 20 dayp. atier
                          sgrvice of           summons upOn                      of the                       If you fail to do sn..iudgnrent
                          i:y defaul't   ill   be                              relief                in t[:e conrp]aint. You ffrust $lso t*ilo
                          vl]ur          with                                                     le:per:iod of time after service
                                                                                                 ,1,t.411
                                                                                                 r?h.*tl
                                                                                                                    .r +r lr*'t(t
                                                                                                                    i. l" r.v tr"r.
                                                                                                      y..-!*'t't1
                                                                                                 +.
                                                                                                                     --]].-.---'......-..-

                                                                                          DA'T[1
                                                                                          ---*




                                                                                                                                                                    ----,--   c d
                                                                                                                                                              IEX EF*,        -   fr'
                                                                                                                                                              :$* ll]4:l 'lft
                                                                                                                     ,,^si
                                                                                                                                 .Y,altrNi        i4     ll
                                                                                                                      ii*fiillt:l';L*lt                  H
                                                                                                                      S       l{ rs'r*}lxJ          '"   *"   'F.'s.sgtr-
                                                                                                                                   wg*
                                                                                                                                   I:        F'*$;<a

                                                                                                                                                                   ry
                                                                                                                                                                                        k,t'r*
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 115 of
                                             156
Filing #78543774 E-Filed 0912712018 03:30:11 PM



                                                   RETURN OF SERVICF


     $tate of Florida                                 Conrttyof MIAMI"DADE                                                                Olrcuit Cottrt

     Case Numbe r: 2017 117 58^CA-01

     Ptaintiff:
     CAROLINA RAMOS DOMINGUEZ
     vs-
     Defendant:
     CATDER RACE COURSE, INC} ET. AL,,

     hor:
     Jason S, Remer
     REMER & GEORGES-FIERRE. FLLG
     44 West Ftagler Streel
     Ste 2?00
     Mlami, FL 33140

     Received b.y OJF $ERVICES, lNC, on the 14th day of lagV,!!le-a!8:52 am to be served on $AFFIH JOSEPII JR
     RACING, INC CIO SAFFIE A" JOSHPH, JR., AS REGISTEREO AGENT, 16E7 BRICKELL AVE, AFT, 8$1, MIAMI,
     FL 3$129.

     l, ANDRHW KARP, do hereby affirm that on the tTrh day o{ $sptembor, ?018 at 7:00 am, l:

     CORPORATH - RFGI$TERED AGENT; served by delivering a true copy of the $UMMONS AND COMPLAINT
     with the date and hour of service endorsed thereon by me, io: $AFFIE A. JOSEPH JR as Registered Agent At
     the ad.dress of: 901 S. FFO,ERAL HWV, HALLANDALE BEACH, FL 33009 for $AFFIE JOSEPH JR RACING,
     INC C/O SAFFTE A. JO$EFH, JR., A$ REGISTEREP AGENT, and informed said pei:son of the contents therein,
     in cornpliance'with state statirles,


     I CERTIFY THAT I AM OVER THF. AGH OfJ 1S, HAVE NO INTEREST IN THE ABOVE ACTION, A.ND THAT I AM A
     SPECIAL PRocE$s $FRVER APPOINTED BYTHE $HERITT, IN GOOD STANDING, IN THE JUDICIAL CIRCUIT
     rru WITICH PROCH'SS WA$ SERVED. IUNDER PENALTY OF PERJURY. I DECLARE THAT I HAVE READ THE
     FOREGOING (DO.CUMHNTJAND TFIAT TH6 FACT$ $TATED lN lT ARE TRUE, 9?.525.




                                                                                       ANDREIV
                                                                                       sPs #260

                                                                                       o.tF $ ERVICES,INC.
                                                                                       137?7 $,W. l52nd $treet
                                                                                       P,M.B. 354
                                                                                       Miarnl, FL 33177
                                                                                       t786) 293'$7S0

                                                                                       Our Job $erial Nurnber: OJF201800650S


                                    CopyiightO 1S9?.?0ta.Dalabnss   Eqryine6, lnc. " F$caiE SbrYerts ToolhtxVtiog




                                                                                                              ill rHllIfilI rffiHilfitHlilflttr !ilffi   Inffi
           Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 116 of
                                                156
                                                                                                                                                    {,h,}
#                                                                                                                                               7
                                                                                                                                                       0
*
                                             Iiq TI{E     glgftllT COUaT OF THE 11"'JLI'DICIAL CIRCtirr
                                                     IN AND FOR MIAert D.{DE COIJN'rY, FLORIDA

                                                                   CASA No.:2017-21758 CA 0l                                I
                                                                                                                       {T

                            CAROI-IN,I RAMOS DOMINGU0Z'
                                                                                                                       V l\
                                    Plairitiffo
                                                                                                                                        '.+
                                                                                                                                      $u
                            v5.

                            SAFF:trE JOSEPII JR. RACI|{GI nNC. aud
                            SAFF IE JOSEI'H, JR', individuallY,

                                   Defendnrtts"

                                                                                                                $,7{rfwl'rn We"ys#q
                                                                S{,'I]\{I\{ONS [N A CIVItr-, CASE                Ftot -n &,lM$t &t rf
                                                                                                                   I
                                                                                                                                              ;ry 'l
                 ,!@{       1f0: Sl\FFtrE JOSEPH JR' IIACING,INC., through its                                         tt{t trrl*Y'fu.,tr'*
    s{**
    'd ".I
                 \..d

                                                                   SAITFIE AJOSEFH, Jr.
    *lv"r, *f:
       tlt '!:t{
                                                                1637-eRrfKfirn*AYff' {ffi ,80 1
    Y  *"
    's r' lq*i
           r'(€
    ,ii S
    ric aV        ''',{
                  +r'*
    H9f\
    Xl .s t*fi
                            YOTI AITO HITRtrBY                           and                             PI,AINTIFF'S ATTORNE \{

                 *'tn
     d''b t'.J
     fft   -"r                                                .TASON                    ESQ
     i^
     f"?
           r.tr
                  w ',*
     f1            ,4in:+

     Hf\           d
                                                              44           F,L,A
                                                                         7200
                                                                         ,FL       30


                            an answer tc:          amended      plaint          is her,ewitli
                            service 0f th                      yotl,            of the
                            b)'clefault       be                              relief                  the conrplainl. You niust also file
                            your            with      {                    within a                 period of timo after servirre.

                                                                                                $tr$ g 3    3*T*

                                                                                         DA     E




                                                                                                                                    k*t
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 117 of
                                              156
Filing # 79070721 E-Filed 1010912018 12:49:40 PM




                                                     IN THE CIRCUIT COURT OF THE I lTI{
                                                     JI.JDICIAL CIRCUIT IN AND FOR MIAMI-DADE
                                                     COI.INTY, FLORIDA

                                                      CASE NUMBER 2017.021758 CA OI
        CAROLINA RAMOS DOMINGUEZ
        And other similarly situated individuals,

               Plaintiffs,

        vs.

        CALDER RACE COURSE,INC., A
        Florida Profit Corporation, SAFFIE
        JOSEPH JR. RACING,INC., aFlorida
        Profit Corpomtion, and SAFFIE A.
        JOSEPH JR., individually,

               Defendants,




        DIEF.ENDANTS. SAF.F.IE JOSEPH JR- RACING.INC.. a Florida Profit.COrNOrAtiON ANd
           SAFFIE A. JOSEPH JR., individurllv sPEcxAl AI'PSSITANCE S-O-L.pLY FOR
        PURPOSE OIi MOVING TO EISMISS f,'OR FNLURE TO COMPLY \YITH F'ls. R, Civ.
                      P. 1.070(il OX'TIIE RULES OF CIVIL PROCUDURE
                        AND T'OR SERVICE OF WRONG COMPLAINT

                COMES NOW, the Defendants, Saffie Joseph Jr. Raoing, Inc., a Florida Profit
        Corporation and Saflie A, Joseph; Jr,, individually, by special appearance, by their undersigned
        counsel and moves to dismiss this for faihxe to comply with Fla. R, Civ. P. 1.0?0(j) and for
        seffice of wrong complaint and as grounds thereof states as follows:

                1.     Plaintiffhas failed to comply with Fla. R. Civ. P. 1.070(i).

                2.     Plaintiffhas nevef sought an extension of time to effectuate service.

                3      Plaintiff s service effectuated on Septemb er 27 , 2018 contained the wrong
                       complaint. Plaintiffhad since amended said complaint as indicated on the Court
                       Docket item 30 dated July 2,2018. Attached is a copy of the original complaint
                       served on Defendant on September?7,2078 as Exhibit A.

                                                         I
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 118 of
                                     156




              4.     Plaintifflacks good cause for not complying with said Fla. R. Civ. P. 1.0700),
                     therefore this action should be dismissed.

          WHEREFORE the Defendants respectfully request that this Honorable Court grant this
   motion and dismiss this action.

              Ilgreby certiff that a true and correct copy of the foregoing has been forwarded by email
   tdrr.s   L'raday of Ocnleu                  .2018 to:

   Jason S. Remer, Esquire
   Via EmaiL jreqerfArgpattorneys.com

   ERN-ESTO S. MEIIINA, ESQUIRE
   782 NW 42ND Avenue, Suite 6-
   Miarni, Florida 33126
   (3os)          I


   Emesto S. Medina" Esquire
   Fla. BarNo.299855




                                                      2
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 119 of
                                     156




                         TN   THE CIRCUTT C0URT oF THE ll.u JUDTCIAL CIRCUIT
                                IN AND FOR MIAilTI DADE COUNTY, FLORIDA

                                             CASE No.: 20t7-2t758 CA 0t

       CAROLINA RAMOS DOMTNGUEZ,

                Plaintiff,

                                                                                           4I \J

                                                                                                    \4
                                                                                                            t--'7
                                                                                                                    tcP
       vs

       SAFFIE JOSEPH JR. RACING,INC.                  and
                                                                                    ,!     ! ;l
                                                                                            Vi


       SAlrlflE JOSEPH, JR., i ndi viclually,
                                                                                                   fr$-,7 6a
                Defendants.



                                           STIMMONS IN A CIVIL CASE

       T(}: SAI-FIE     .IO.SEPH JR.    @:
                                                SAFFIE A JOSEPH, JT.
                                           1627  BRICKELL AVE APT 8OI
                                                  MI.AMI, FL 33129

      YOU AR.N HEREBY SUMMO                        arrd required trr serve upon     PLAINTIFIIS Al"ltllUllEy

                                         JASOi.J S. I(EMER. ESQ.
                                         REMER & C     RCES.PIERRE. I.,LLC.
                                         44 WEST     CLER STREET
                                         SUITE 22OO
                                         MIAMI. FL 3 t30

      ar'r ariswer      tlre amcnded conrplaint             iclr is herewith served upon yoLr. within 20 dnvs afier
      sel'v tce    ihis sunrmons upr)n you. e.r,clus ive o1'the da5, of service. lf you t'ail to do so- judgment
      h)'           u,ill lre talterr agairrst you fcrr tlr e lelief derrianded in the complaint. yo u rrrust also flle
      )'0til'   sn,er rvith the Clerk ol' thi s Coult rvithin a reasonable pelioct of tirne alter
                                                                                                  service.


                                                                         ir,'," i
                                                                                    i   !flln
                                                                  DAl'E

            ) DEt'
 Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 120 of
                                      156
Filing # 51325122 E-Filed09l05l20t7 02:40:09 PM


                                                                           IN THE:CIRCUIT COURT OF THE
                                                                           ELEVENTH JUDICIAL CiRCUII
                                                                           IN AND T-OR MIAMI-DADE
                                                                           COUI.ITY, FLORIDA

                                                                           CASE NO.

        CAROLINA RAMOS DOMINGUEZ,
        fuid other similarly sitr:ated individuals,

                  PlainffisJ,

        v

        CALDER RACE COURSE, INC., a Florida
        Profit Corporation, SAFFIE JOSEPH
        JR. RACING, lNC., a Florida Profrt
        Coqporatioq and SAFFIE A. JOSEPH,
        JR., individually;

                  I)efendanis



                                                      EWU{NT
                                    (QgI-lN PtiRsLial{T       rp   2e   u.s!.$216G))
                 COMES NOW. the          Plaintiff CAR.OI,INA RAMOS, and other sirnilarly             sitr-rated


         individuals. by and through the underslgnec       corrnseto.   hercby sues Defendant, CALDIR R4,CE

         COURSE,Il.iC., a Florida Profit Corporaiion, Def'endant, SAFFIE JOSEPI-I JR.. RACfN(i, INC,

         a    Florida Profit Corporztion,     ffid    Defendant, SAFFIE       A, JOSEPH, .JR., individually;
         (collectively'hcrein i'eferr*d.to as (-'Defen,1ants"),.arrd irr support states +s follows:

                                             $ENpR4L"4\ULgc4.HoNs
         l.       This is an actiou by the Plainriff fcrr darnages exceedir:g $15,000.00 excluding afiorneys'

                  fees or costs, for unpaid wagers unris,r the FaiL Labpr Sfandards Act, 29 U.S.q. $$ 20t-

                  2t9 ('F[SA").

         2.      This Court has jurisdiction over illaintifl''s FLSA clairns pursuant to the 29 U.S.C, $ 216,
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 121 of
                                     156




      3    PlainSffwas, at ail timos relevant to this action, aresidentof Broward County Florida,

           within the judsdiction of'this ll.qqorable Court. Plaiutiff is covered employee for

           purposes of the FL$A,

      4.   Defendant, CALDER RACE COLiRSE, [NC., a Florida Profit Corporation, has a

           location and operates          in Miami.Dade Cor.rnty, Florida where Plaintiff workerJ for
           Defend4nt, and at all timcs material hereto, was and is engaged in intcrstate comrnercs.

      5    Defendant, SAFFIE .IOSEPI{ Ji{. ILACIhTG, INC,, a Florida Profit Corporation, has a

            location anit operates        in Miami0ade Cr:unty,         ITlorida where PlaintiIl' rvorkecl lbr

            Defendant, and at all times material hereto, was and is engaged in.interstate conlmerce,

      tj    Dr:fendant, SAFFIE       A,   JO,$PEH, JR.,   is a ccrporate officer, and e;':erciscd operailoiial

            co.ntrol over the activities of the corFn:ate l)efendant, $AFFIF JOSI:PH JR.                    LAill]i(i,

            tNc.

      7     Both corporate Defends$ts CALDER R,A.CE COURSE, INC, and SAFFIE JOSPEFi.TR.

            I{ACING;     II-rlC. acted directly or indii'ecr:11'- to such an extenl;   in &e iilicrest of   oac.h   othcr

            in relation to the      adrninistration    uf employees, like PI.A.INTIFF,             and as sucli, il

            commonaliry bctween fhe corporate DttFEitIDANTS exist.

       I   Venue is proper     in Miami-Dade Counly bqcituse all of          ilre. actions   that form the basis nf

            this CompJaint occwred within h'[iar:li-Dacle Counfy and payment u,as due in h{ianri-

            Dade County.

       I    All conditiols     preccdent fcrr    the flilirlg of this aotion befote tt:is Court have heen

            pfeviously met, irrcludirtg thq exhqustion of ail pertinent administrative proceciures and

            rernedies.

                          F',A_CTUAL                           COMIUON TO,ALL COUNTS
                                          ^LLSGAT{CINS
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 122 of
                                     156




      10      Plaintiff perfolmed work fsr Defcndants ftom on or about Janlrary 3, 2014, through on or

              about   May 25,2017        ds   0.   fton:exempt horse groomer.

      11.     Whilc ernploycd, Plaintiff was required to follow all'rules and regulations set forth by ihe

              Corporate DEFENDANTS, was requircd to wear identification for the Calder Race

              Track, and was rcquired to undsrgo baikground and criminal checks per Caltlet Race

              Track's lequirennents.

      12      Piain{ilT, by virtue        of       PlaintifF.T rtrt€   of pay and/or job duties was *       norr-exenrpt

              employee,

      13,     Plaintiff worked scven days per week and approximately 10 hours per day.

      14      Illalntiff typically received $700.00 per                week- where   Plaintiff was paid apprcxirnirlely

              $300.00 in cash and $400.00 in a check.

      l5      Throughout Plaintiffs employrnerrt 'rrrith Dc:f'endants, Piaintiff did not receive picper

              payn'r'cnt   for all horus worked.

       16.    Defendants h.ad, or: should have had,             full   k-nowledge of all hours worked by Plaintiff and

              including    thc.)se   hours wor*ed in exces.s of fbrty (a0) in a given wbrk weck.

       t'l.    Plairrtiff was not paid at tle prope:: ove.rtime mte for hours wor'ked in ';xi:ess of firity         (4   0)

                                                                                        '
              each week, as proscribed by the laws of the United States,

       j8     .Plaintiff claims there is other sinrilarly si:tuated cunent and former horse groomcrs

              working, or previously working, for f)efenclairts,

       19.     Plaintiff; and othef signilarly-situated current and fonner horse g5oomels sf'Defendants,

              perfornred sirnilariy dulies for Defeudants and wcre subject                   to simiiar   policies. as to

              compensation.

      20       Flaintiff and other simjlarly-sitrnted current and former horse groomers of Defendants,

               would benefit from joining this collective action,alleged herein.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 123 of
                                     156




                                                      counl r
                             lYage &    Ifoar Federnl Stqtulory Violationagr.ittst
                                        CALDER RACE COARSE, INC,

      21.   PlaintiJf re-adopts each and every factual uildgation as stated in paragraphs                  I   through 20

            bf'this Complaint as if set out in full herein.

      22.   Thi.s action   is brought by Plaintitf to recover fiom Defendant unpaid overtime wage

            compensation, as weJI as         afi addiiionni ainounl as .iiquidated            da:nagesn costs, and

            reasonable attorney's fees under the provisions of 29 U.S.C' $ 201 el seq,

      23.   Jurisdiction is conferred on this Court by Title 29 U.S,C. $ 216(b).

      24.   At all times pertinent to this Complaint, corporate Defendant oper4ted               as an organization


            which seils and/or markets its services and/ol goods to cusfomers from tluoughuut the

            Linited States and also plrvides its services for gootls sold and lransported from across

            state lines   0f other   blales, and the corporate DefenrJzurt obtairrs and. solicits funds frorn

            non-Florida .sources. accepts fi..rds frorn non-Florida sources, uses tclep,honic

            transmissions going over state lines to do its busincss, lffinsmilp funds ornside tire State               of

            !-lorida, and otherwise regularly Engages in interstatE oofnnrefce, particulally u'ith respect,

            to its enployees.

      25.    Upon information and belief. at ali tirnes material hcreto, corporate Defendant's annual

             gross rsvenue exceeded $500,000 per annum on its own, or                a-s   pafi of   a   joint enterprise

             with the other cotporate Defbndant named herein, or which are as of yet unknorvn but

             will br reveqled through        further discovery.     [o   the extent tftal corporate De.fendant

             operated as parf   of a joint    enterprise,   it did sr: witii   corporale entities that performed

             rblated activities, undm thc. comrnofl control           of the individual f)efendaf, and tbr
             common business purposes related to ihe work perfornied by Plaintiff for DeJb.ndant.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 124 of
                                     156




      26.    By   l'eason    of the   foregoing, thc Defendant    is ahd was, during all times hereafter

            mentigncd, a,r enterprise engaged         in   contmerce or   in the production of      goods for

            commercs as defined in ${i 3 (r) ar:d 3(s) of tlre FLSA, 29 U.S.C. $ 203(r) and 203(s).

            Defendant's business aetivitiec involve those to which the Fair Labor Stzuldards Act

            applies. The PJaintilfs work for the Defendaxt likewise affects interstate comlnerce.

      27.    Plaintiff seeks to recover for unpaid wo.gcs accumulated from the date of hire and/or

            ftcm tluee (3) vears from the dnte of the filing of this complaint.

      28,    Defendant knew and/or showed reckle'ss distegard             of the provisions of the FLSA

             concsrning the pdyment of overtime wages as required by the Fair Labor Standardn act

             an$ remain ovring Plaintiff these unpaid. rvfl.gss:since thc ';ornmencement         cf Plaintifi's

             employment with Defendant as set forth abcve. As such, I'laintiff ,is entitled to recover

             double darnages.

      29.    To thc extent. that Defendant never pcsted any nolice, as required by the Fait i,$bcr

             Stardzuds Act arrd Fedsral Law,, to infonn employees         of their federal rights to oveltinx:

            .and rninimum 'wage Fayrnents, the skitute        of lirnitations for Plaintiff s tlI.$A clnirls   is

             equitably totled. See, e.g.,Cruz.v. !nfuypa,?73 F,3d L38,7.4'l (4th Cir. 20i4) (extencling,

             f{ilurc-to-post tolling in the ADEA context to the FI;SA); Yu G. Ke v. Saigon Grill, Inr.,

             595 F, Sopp.      2d 240,259 (S.D.N.Y. :t)08) ("plaihlre to providc required notice of "rlie

             goveming legal requirementis may be o .rufficient basis for tolling."); Kamens v. Summit

             ,Srai;r/ess"   Inc,, 586 F- Supp. 3?,4,3?8 (8,D. Pa. 1984) ("fui employer's friiture to posi      a


             statutoriiy required notice of this type tolls thr i'unning of any period, of limitations.").

      IVIIEREFORE, Plainriff respectfirily prays fnr the following relief against Defendant:

             A.   Adjudge qnd desree that Defeudant has violated the FLSA and has done so willfully,

                  intentionatly and with reckless tlisregard for PlaintifPs rights;
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 125 of
                                     156




            B. Award Plaintiff      actuat damagcrs        jn the arnount shown to be due for unpaid overtirne

                 wage cornpensation for hours r,vorkecl in cxcess of l'orry (40) weekly, wilh interest;

            C. Award Plaintiffan         equal,anlouni in double damages/liquidatcd clamages;

            D. Award Plairitiffthc        costs of tlris action, together with.a reasonable attorneysi fces;

            E.   Grant Piairrtiff such additiorral relief as the Court deems just and proper under the

                 circrttnstances; and

            F.   Grant Plaintiff a triai,by jury.

                                                   COUNT II
                              Wnge   & Hour Feileral Stntutory Wolation ngafust
                                     SAFFIE TOSEPH TR. R,4C?ITG TruC.

      30    Plainti,ff re-adopts   F,ach and every       factual allegation as stated in paragraplrs   I througi:20

            of this complaint as    if   set   out in full herein,

      31    'lhis action is brought by Plaintiff to recover ftom Defendant unpaid overtimc wagc

            compensation, as       vlell as an additiotral arnount as liquidated              damageq, costs, ald

            rcasoiiable aftomey's fees under the provisicnrr of 29IJ,S,C. fi 201 el           set1.


      32,   Jurisciiction is confened on this Court by Title         ?.9   U.S.C. $ 2i6(b).

      33    At all tirqes pertinent to this Complair'rt, ccrporate DefenCant operate_d           as an organieation

            which sells andiot.ntarkets its serviees zurd./or goods to customers from thrprighout the

            thrited States and also provides its scrvices for goods spld and transported iiqnr across

            state lines   of other statq$,      .and   th" corpor4ie Dcfendant obtains and so[cits funds from

            nsn-Florida sources, accepts funds frorn non-Florida souroe$, uses telephonic

            transrnissions going over state iirrgs to do i fs busine ss" transmits funds outside the S{ate ci:

            Florida, and othenruise regtilariy engages in interstate cornmerie, particularly with respect

            to its employees.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 126 of
                                     156




      34.    Upou inf'o4nration and belief; at all tiines material hereto, corporate Defendant's annual

             gross revenue exceeded $500,000 pcr annum on its own, or as part                   ofajoint   enterprise

             with the other corporate Defendant nanred herein, ur which are as of yet unknown Dut

             will be revealed through further d'lscovery. Io the exfent that corporate                     Defendant

             operated as paTt     of a joint   enterprise,     it did   so   with corporate entities that performed

             related activities, under the corntnon control of'the individual Defendant, and for'

             (:0rnrnon busine ss pruposes related to the work performed by Plaintiff for Defefldant.


      35.    By reason of the flregoing, the Defendant is afld was, during all times hsreafter

             mention€d, air enteqprise cngaged            in   commerce or        in the producti.qn of    goqds for

             comrnerce as de{ined     in $$ 3 (r) and 3(s) of the FJ,SA, 29 U.S.C.             $ 203ft) and 203(s).

             Defendant's business activities involve tlrose to which the Fair Labor Standa:rds Aci

             applies- The Plaintiff   s   work for the Defendarf likewise affects interstate comrnerco,

      36.    Plairrtiff seeks tq recover for unpaid wages accumulated frorn the. date of hire anrVix'

             from three (3) years from the date of the filing of this complhint.

      37,.   Deferidant knerv and/or showed recklb:ss distegarcl                  of the provisions of the I"LSA
             concerr-rgng   the paynlent of overtime wa.ges as required by the Fair Labor Starrdards Act

             and remain owing Plainti{f theqe unpaid wage$ since the corlrrroflceffrent of Plaintiffs

             employnrent witir l)efendant       ary   set f,orth abr:ve. As such, Piaintiff is entitled to recover

             rloubie damages.

      38.    To the ertent thal Iletendant never posted any nolice, as requircd by .the Fair Labor

             Standards   Act artd Federal Law, to infonl ernployees of their federal rights to ovenime

             and minimurn wage payments, the statute              of limitations for Plaintil?s PLSA claims        is

             equitably.tolled- See, e:g.,Ctuz v. Maypa, ?73 F.3d 138, 147 (4th Cir. 2014) (exrending

             failu,le-tq-post tolling in thE ADEA context to ihe FLSA); Yu G, Ke v. Saigon Grill, [nc.,
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 127 of
                                     156




                   i?. Supp, 2d ?4A,259 (S,D.N.Y. 2003) ("[F]ailure to provide required notice of
                                                                                                  the
             igs

             governing legal requirements may- be a sufficient basis for tolling.'); Kamens v. Swnmit

             Stainle.ts, 1nc.,586 F. Supp.324,328 (E.D. Pa.            'l984)("An employer's failure to post   a


             statutorily,required notice of this type tolls the running of anyperiodof lirnitatiOns.").

      WI{EREFORE, Plainriff rospectfully prays for the following relief against Defendant:

             A.    ,A,djudge anrl declee that Defbndant has violated the FLSA and has done so        willfully,

                   intentionally and with reckle$s disregard f,or Plaintilf   s   rights;

             B. Award Plaintiff       actual damages in the amOunt shown to be due for unpaid overtime

                   wage cohrpensation for houls worked in excess of forty (40) weekly" with intcrsst;

             C.    Avrarcl Plaintiff afl equal .amount in Couble damageMiquidated darnages;

             D.    Award PlaintitT the costs of this action, togother with.a teasonuble attomeys' fees:

             F,. Orant Plaintiff such additional relief as the Court deems. just and proper undcr tltc

                   circrnnstzurceq and

             !.    Grant Plaintiff e trial by jury,


                                                          couNr III
                                llage & Houl Federil Staiutory Vlolation ngainst
                                          SAFFIEA, TOSEPH,JR.

       29     Plaintiff re,-aiiopts each *nd every factr:al allegation as stafed in paragmphs I tluough 20

              of this complaiirt as   if   qct out irr full hereitt.


       30.    At the tirnes rnentioneC, Dcfendftnt i/as, and is now, the Owner of gorForate Dc;fendan1,

              SAIIFIE JOSEPI{ JR, T{ACINC,INC.

       3t     Defendant wac an enrploycr of Plaintiff witliin the tneaning of $ectinn 3(d) af th$ "Fair

              Labpr Standards Act" [29 U.S.C. {i 203(d)j" iri that this individua] Defendartt acted

              directly in the interests of Defendant employer in relatisn to thc employees of Defendant

              employer, inciuding P laintiff.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 128 of
                                     156




      32.    Defc;dant had operational control of the business and is thus jointly liable for Plaintiff             s

        '    rtramages,


      33.    De{bndant      willfuily and intentionaily refused. to properly pay Plai.ntill's wages                a.1



             required by the Iaw of the United States as set forth above and remains owing Plaintiff

             these wages since. fhe commencelnent of Plaintiffb' cmployment               with Dofendant as set

             forth qbovu'

      W-IIEREHORE, Plaintiff respectfi.rllypraysfbr the following reliefagainst Defend'ant:

             A.   Adjudge and decree that l)efendant has violated the FLSA and has done so willfuliy,

                  iutentionally and with reckiess disregard for Plaintiff.s rights;

             B, Adjudge and decree ttrat Defsndarir exhibite,l            operational cohtrol and, .as such, is

                  jcintly and sevstally rgsponsible for     tJrc damagc at issue.t


             C. Award Plaintiff        actual. d4mages   in the arnount shon'n to be due fbr unpaid ov{jrtirnc.

                  .wage compensati.on.    fol horirs worked in exrcss of forty (40) weekly,,lvith intereitl

             D. Award Plaintitf     an equal    amtunt in doubie dainageViiquidated danrages;

             H. Avrard PlaintifT thc costs      rrf this action, togethcr rvith a reasqnable atlorne1's' fe,;:t;

             F.   Crant Plaintiff such arlclitional relief as the Court deems just and proper under the

                  circumstances; and

             G. $rant Plaintiff    a   trigl by jury.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 129 of
                                     156




                                               JLIRY I}EMA${D

     Plaintiffdemands trial by jury of ail issues tritible as of right by jury.

     Dated:       tr'z,?-     ll

                                                             Respectfully




                                                             J              Esg,
                                                             Florida Bar No 16558.0
                                                             TIEMER & GEORGES.PIERRE PLLC
                                                             44 West Flagler St., Suite 2200
                                                             IVfizuni, FL 33130
                                                             Telephone: 305-416-5000
                                                              Facsimile: 30541 6.5005
                                                             ,i
                                                                re rqer@f gp_atto$eLs, ogm

                                                             E
                                                                 ghulm an@repattpm.evs.   cop
                                                             ts(frrsDattornevs.com
                                                             .rc
                                                             ad(drppattorn
                                                             ffi
                                                                           sys rcoffr
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 130 of
                                     156




                             Ii.{ THE CIRCUIT COURT OI-  THE 1I.h JUDICIAL CIRCUIT
                                      tN AND FOR MIAMI DADE COUNTY, I'LORIDA

                                               CASE No.:20t7-21758 CA 0l

      CAROLINA RAMOS DOMINGUEZ,                                                      i
                                                                                      I

                                                                                         c;ir
                                                                                   LJ' ,4 t!           i.it
                                                                                          :/ i{'
                                                                                                   a

                 Plaintiff                                                                              I-.
                                                                                                                            t:
                                                                                    lr        I
                                                                                              I
                                                                                                              j   r 1,,   rlr. :
      vs                                                                                                                           trl
      SAFFIE JOSEPH JR- RACING,INC. and
      SAF'FIE JOSEPH, JR., indi vidual lY,
                                                                                          MilT
                 Defendants.


                                              SUMMONS IN A CIVIL CASE

      't'O: SAF'FIE JOSEPH JR. RAClt"tGo INC.. thmLrgh its Registered Agent:

                                                  SAFFIE A JOSEPH, Jr.
                                              162? BRICKELL AVE APT 8OI
                                                    MIAMI, FL 33129

       YOU ARE HERBBY SUMMONED                            q.nd requirecl   tc serue upon PLAINTIFF'S ATTOIINHY

                                             JASON S, REMER, ESQ,
                                             ITEMER & CEOROES-PiF]RRE, PLLC.
                                             44 WEST FLACLI]R STITEEI'
                                             SUITE 22OO
                                             MIAMI, FL 33I30
                                                                                                               atiet
       an arlslver to the arrended cornplaint whioli is hercwith served upon you, within 20 tlavs
                                                                                  lf you  t'ailto do     jutlgrttent
       servicc oitlris sugrrllons upon you, exclusive of the dayof       service.                    so.
                                                                                                                 tlle
       by detirult rvil be taken against yoLr lbr the relief tJenranded in the complaint. You rnust also
       yl1;1 unr*.1 r,vitlr ttre Clerk of ttris Court withirr a reasonable period of tirne aftel servicc.


             .
                 r   ,,;,.. r,ii*'d   $dEliffi"                                   MAY l-
                                                                                         '1 ;itllti

       CLERK                                                               DATE
                                            {:;n'[t1]'3
                      hille9a
       (BY) DEPUTV CLERK
 Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 131 of
                                      156

Filing # 61326122 E'Filed        0910s1201   7 02:40:09 PM



                                                                        IN THE CIRCUIT COURT OF THE
                                                                        Ei^EVENTH JUDICIA I, CI RCUiT,
                                                                        rN AND FOR MIAMI.DADE
                                                                        COUNTY, FLORIDA

                                                                        CASE NO.

         CAROLINA RAMOS DOMINGUEZ,
         And other sinailarly situated individuals,

                 Plaintiff(s),



         CALDER RACE COURSE, INC., a Florida
         Profit Corporation, SAFFIE JOSEPH
         JR. RACING, INC., a Florida Profit
         Corporation, and SAFI'IE A. JOSEFH,
         JIL, individually;

                  De ertdants.


                                                   coMPJ,ArNr
                                     G)pr-n\i-PURs-u4NT To 29 U.S.

                 COMES NOW the           Plaintiff CAROLINA RAMOS, and other similarty                  siluated

         individuals, by and tiuough thc undersigned qounsel, hereby sucs Defendant, CALIJDI{ RACD

         COURSE, INC", a Florida Frnfit Corporation, Defendant, SAFFIE JOSEPI-I JR. RACIN(i, INC,

         a Florida Profit Corporation, and Defendant, SAFFIE A. JOSEPH, JR., individually;
         (collectively herein referred to as ("Defendants"), and in support states as follows:

                                              GENNRAL AI,LEGATIqN$

         l.      This is an action by the Plaintiff for clarnages exceedirrg $15,000.00 excluding attorneys'

                 fees or costs,   for unpaid wages undcr the Fair Labor S,tandatds Act,29 U.S.C.        $$ 201-

                 2i9 ('FLSA").

         2.      Tlris Coutt lias jurisdiction over PlairrtifYs FLSA clairns p'ursuant to the 29 U.S.C. ti 2i 6.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 132 of
                                     156




      J       tlaintiff was, at all tinres relevant to this action, a resident of Broward County    Florida,

              within the jrnisdiction of-this llouorable Court. Piaintiff is covered employee for

              purposes of the F'LSA.

      4.      Defendant" CATDER RACE COURSE, INC., a Florida Profit Corporation, has a

              location and operatos     in Miami-Dade Cqurxty, Florida where Plaintiff         worked for

              Defendant, and at all times material hereto,'was and is engaged in interstate commerce.

      5       Defbndant, SAFFIE JOSEPH IR. RACINC, INC., a Florida Profit Cr:tporalion, has a

              location and operates     in   Miarni-Dade County, Florida whete Plaintiff worked i'or

              Dcf.endant, and at all tirhes material hercto, was and is engaged   in interstate commcrcg.

      6       Defendarrt, SAFFIE     A, JOSPEH, JR., is a corporate officer,      amd exercised operational


               control over the actjvities of the co{porate Deferrdanl SAF'FIH JOSEPH JR. RACING,

               INC,

       7       Bofi corporate Defendants CAI,DER RACE COURSE, INC. and SAFFIE                  JOSPEI-I JR.

               RACING, tI.lC. acted directly or indirectly, to such an extent, in the interest of each othel

               in relation to lhe adrninistration of    employees,     like PI.AINTIFF, and as duch,        a


               comm.ouality befween    tfe colporate DEFENDANTS exist.

              Venue is proper    in fuliarni.Dade County bccause aJl of the actions that tbrm the basis of

              this Complaint oceurred within Miarni-Dade County and payrnent was due in Miami-

              Dade County.

          I    All    conditions prepedent for the filing   of this   aotion hefor:e this Courl'havc been

               previously met, including the exhaustion gf all pertiqrent administrative procedure.s and

              .rentcdies.

                             EACTUAL ALLEGATIONS CO
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 133 of
                                     156




      10.       Flaintiff performed work for Defendants from on or about January 3, ?014, through on or

                about May 25,2Q77 0s 8.llofl:excmpt horse groofner'

      11.       while ernploycd, Plaintiff was required to follow all rules and regulatjons         sct forth by tlre


                Corporate DEFENDANTS, was recluired           to wear identiftcation for the Calder Race

                Track, and was required to undeigo backgrouud and criminal checks per Calder Race

                Track's requirernents   ^




       12.      Plaintilt by virrue of Plaintiff.t rate ef pay and/or job duties was a                 non-exeruPl

                emPloYee'

       13,      Plaintiff worked seven day$ per week and aoproximately 10 hours pet         da.y.


       14.      Plaintiff typically received $700,00 per week where Plaintiff was paid approximately

                $300.00 in cash and $400.00 in a check.

       15.       Throughout Pleintiffs employment witlr Defcndants, Plaintitr did not receive proPer

                 paymeut for all horus'worked.

       16.      Defendants had, 0r should. have had,   fuil knowledge of all hows worked by Plaintiff and

                ilrcluding those hows worked in,cxcess of fprty (40) in a givcn wor'k weclc.

       I7   .    Piaintiffwas not paid at the proper overtime   raLe   for hours work'ed in excess of forry (40)

                each week, as proscribed by the laws of the Unitsd States,

       18,      'Plaintiff clairns there is other sinrilarly situated current and former horse groomcrs

                 working, or previously working, for Dc.fb'rrdants,

       19,       Plaintiff; and othei sinrilarly-situati:d current and former horse grootnets of Defendants,

                 perfomred similarly duties fr:r Defendants and wcre subjcct          to similat policies       as   tc:


                 comperrsation.

       20.       Plaintiff and o,ther similarly-situated current and former horse groomers of Defendants,

                 would benefit fromioining this cqilective action alleged herein'
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 134 of
                                     156




                                                          COUNTJ
                                  Wnge &        Now Federal Statulory Violqtion tgainst
                                                CALDER RACE COUfiS4 JNC.

      Zl.        PlaintiJTre-adopts each and every factual allegation as stated in paragraplrs 1 through 20

                 of this Complainl as     if set.out in fuli herein'

      22.        Tlis action is brought by Plaintiff to recovor fiom Defendant unpaid oveltime                          wage


                 compensation,     as wqll as all a{ditionai amount as liquidated damages, costs, and

                 reasonable attomey's      fe   es rnder the provisions        of 29 U.S.C.   |   201 et seq.

       23.       Jurisdiction is conferred qn tliis Court by 'l'itle 29 U.S.C. $ 216(b)'

       24,       At all times pertinent tn this Complaint, corporate Defendant operated as an organizatiort

                 which selis and/or markets itS services and/or goods to customers from throughout the

                 Uuited States and also proirides its services for gaods sold aud transported from aclsrss

                 state linqs   of other   slates, and the corpoiate Defendant o:btains and solicits funds from

                 non-Florida sources. accepts funds from non-Florida sources) rnes telephonic

                 transn:issions going over state lincs to do its business; transmits funds outside the State                of

                 Florida; anrl otheffiise regula4l5i (rngdgus         jil irlslstate,oor]uilerceJ particularly with   respect


                 to its eniploYees.

       25.        Upon infornation and belief, at all times malerial.hereto, co{porate Defendant's annual

                  gross revenue exceeded $500,000 per annilm on its own, or as FarJ of a joint cnterprise

                  with the other corporate Defendant nmned. herein, or which are as of yet unknown but

                  will be revealed through further discovery. To the extent that corporate                         Dsftndanu


                  operatod as part    of   a    joint   enterprise,   it did   so with corporate entities that petfomred

                  related activities, under the coilrnor control                  of the individual      Defendant, and fbr
             .
                  common business pu{poses rclated to the work performed by                       Plaintifffor Defendant.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 135 of
                                     156




      26.    By   rea.sJn    of the foregoing,     the Deftndalt is and was, during           all times hereafler

             mentioned, an enterprise engageti          in commerce or in the production of            goods for

             commetf.e as defined       in $$ 3 (r)   anA 3(p)   qf the ITLSA, 29 U.S.C. $ 203(r) and 203(s)'

             Defendant's business activities involve tlrose to which the Fair l,,abor Standards Act

             applies. The Plaintiff s wprk for the Defcndant likewise affects interstate comlnerce.

       27,    Plaintifl* seeks   to recover fol    unpaid wages accumulatcd frorn the date         of hire   and/or

             frorn threo (3) years from the date of ths filiug of this complaint'

       28,    Defendant knew and/or shorved reckless disregard of the provislons of the FI,SA

             coucenring the payment of overtime wages as required by the l"air Labor $tandards Act

             a..rd rernain   owing Piaintiff thcse wtpaid        woge$: since   the cornmencement of Plainti{1''lr

             employment with flefendant as rct forth aboyc, As such, Plainliff is entitled to recoYcr

             doubl.e danagss.

       29,    'l'o the extent that Defendanl never po$ted any nolice, as required by tire Fair l,abor

              Standalds   Aci    and Federal l,aw, t0 infonn entployees of their federal rights to orrettinre

              and minirrrum 'wage paynpnts, l,he rlatrri.c uf linrilalrurrs fur Plaintiffs FLSA cia,irtu:          it
              cquitahly tolled, See, e.g., Cruz v. Maytrxt,773 F.3d 138, 147 (4th Cir, 2014) (extending

              failurc-to-post toiling in the'ADEA context to the FL'SA); Ytt G. Ke v. Saigon Gril/, Ittc.,

              595 F. Supp. 2d 240,259 {$.D.N.Y. 2008) ("iF]ailure te provide required nolicc, of the

              goveming legal requirement$ may be a rufficient basis fcr tolling."); Kamens              t.   Surnryit


              Sainless, [nc,, 586     ]'.   Supp, 324, 328 (E,D. Pa. 1984) (''An employer's failurc to post         a


              starutorily required noticc of this type tolls the i:unning of any period. gf .limitations.'').

       WIIEBEFORE, Plaintiff respectfxlly prays fpr iire fallowing reiief against f)sfeirdant:

              A. Adjudge and de,eree that Defendant         has violated the FLSA and has done $o        willfully,

                  intentionally and with reckless disregard for PlaintifPs rights;
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 136 of
                                     156




             E. Awaicl Plaintiff      actuat damages      in the amount qhown to be due far unpaid overtime

                  wage compensation for hours r,vorked in excess of forty (40) weekly, with interest;

             G    Award Plaintiffac equal amount           irx   deubie damages{iquidated darnages;

             D. Award Fiaintiff     the costs otthis action, together with a reasonable      sffsspysl      fees;


             E.   Gr.ant   Plflintiff such additional relief as the Comt deems just and proper under                the


                  ciruulnstances; and

             F.   Grant Plaintiff atrial'by      jtry.
                                                            qouNT       II
                                fl/age S, Hour Federdl SlilatoryIfwlation agafunt
                                       SAFFIE JOSEPHJfi. ft,4C'TNG /I{C

      30.    Plaintiff re-adopts each and evcry factual allegation as stated in paragraphs            I   through 20

             of this cornplaint. as   if   set out in full herein,

      31,     lhiu action is brought by PlaintifTto reccvcr from                Defendant unpaid overtime wage

             cornpensation, as        well as an additional amount as liquidated darnages, costs, and

             reasonable attorney's fees under the prrtvisions of ?-9 U-S'C' $ 201 el-seq.

       32.    Jrrrisdictir.ru is coul'erred on this Court by Title 29 U,S.C. $ 216(b).

       33.   At all times pertinent to this Complainl corpttrate Defendant opefated as an org4nizalirtn

             which sells and/or markets its serviogs and/or goods to custorners from thrqughout                     the.


             United'states and also provides its services for good.s sold and transported liom across

              statc lines   of other statq$,    .and the corpor4te Defendant obtains and solioits Ji,rnd.s from


              non,Flor:ida souJces, accopts funds f:rorn non-Florida souroes; u$es telephonic

              transmissions going over state lines ttr do its trusiness, transmits funds outside the Statc o{

              Florida, artd otherwise regularly engages in inter$tate conunerce: particularly with respect

              to its ernployees.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 137 of
                                     156




      J4.     Upon info4rnation and belief, at all tiines material hereto, corporate Defendarit's annual

              gross reVenue exceeded $500,000 psr annum on it$ own,, or as part             of a joint   enterpd$e


              with the other corporate Defendiult named herein, or which ale as of yet unknown but

              will be revealed through further di:scoverf. To thp extent that colporate                  Def'endant


              ope. rated   as pa{ of a joint enterpilse,       it did so with corporate entities   that performed

              related activities, under the common control              of the individual   Defendant, and for

              common business purposes related to the work performed by             Plaintifffor Defendant-

      35.     By reason of the foregoing, the Detbndant is arrd was, during ali times h*r*after

              mentioned, an entrrprise engaged.           in   cornmerce or   in the productipn of goods for

              oornmerce as defined        in $$ 3 (r) and 3($ of the FLSA, 29 U.S.C. $ 203G) and 203(r)-

              Defendant's buslness activities involve those to which the Fair Labor Stanelards Act

              applies. The Plaintiff s work for thc Defendant likewise affects interstate commerc(l.

       36.    Flaintiff seeks tO recover for unpairi wages accumulated from the date of hirc                   arrd/or


              Jr:om three (3) years from the date uf,the filing. of this    complainl

       77..   l)efcgdanl knev,' and./or chowcd rcch.iesq distegdrd of the provisions trf                 tht   FL$jA

              conccrning the payrnent of overtiure wages as required by the Fair Labror Standards Act

              and rernain owing Plaintiff these unpaid rvages sinoe the commencenient of Plaintiff                    s


              employmetn:      with Det'endant   as set   fbrth above. As such, Plaintiff is entilled to rccover

              double damages.

       38.     To the exlent that Defendant nevei posted any nolicc, as.required by thc Fair Labor

              Standards A,ct arid Federal Law, to infolm enplbyees of their federal rights to ovctti,me

              and minimuln wage payflents, the statnte             of lirnilations for t)laintiffs FLSA claims      is


              equitably tolled.    Sae,   e,.g,,Cruav. Maypt,773 F.3d 138, 147 (4th Cir, 2014) (extcnding

               failure-to-post tcilting in the ADEA context to the FLSA);         ht G. Ke v;   Saigon Gril[, Inc,,
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 138 of
                                     156




                                 2d 240,25g (S,D.N.Y. 2008) ("[F]ailure ts           provid.o required notice     of    the
             S15 F. $upp,

                                                                                          v-:Sttmmil
             goveming iegal requirements may be a sufficient basis for toiling,"); Kamens

                                                                                 failure                       1o post a
             Slainless,lnc,, 586 F. $upp. 324,328 (E'D- Pa. i984)("An employer's

             statutorily required rrotice of this ty,pe tolls the running of any period of lirnitations'")'

      WHEI{SFORE, Piaintiff r.espectfully prays for the following relief against Defendant:

             A.   r.\djudge and declee that Det'endant has violated.the FLSA and has done so
                                                                                             willfuliy,

                  intentionatly and with leckless disregand for Plaintiffs rights;

             B. Award Plaintiff         acnral danrage.s in the aihor"lnt shown to be due for unpaid overtime

                  wage compensation f6r hours worked'in exccss of forty (40) weekly, with iriicrest;

             C, l,ward Plalntiff        an equal amount in double ciarnagcs/liquidated darnages;


             D.   Award Pjaintiff the costs of       thi.s   aciion, t0gerher with   a reasouable   irttorneys' fecs;

              E. Crant plaintiff        such adCitional relief qs th.e Courf deems just and proper urrdcr dre

                  cirqumstzurcesi and

              F. CrantPlaintiffa.trial        bY jurY,




                                    trqe*    t *urorffi*                   vhlntion     against
                                                SAFFIE A. JOSEPH, JR.

       ?9     plaintiff   ,re,   adoprs each and every factual allcgation as stated in paragraphs           t through 20

              of tliis cornplaint as if set out in full her:ein'

       30.    At the times mentioned, Defen{alt.u'a-r, and is now, the OvYner of corporate Dcfendant,

              $AFFllj JOSEPI-I JR, IIACiNG, Il'{c,

        3i    I)cfendant was an employet ot'Plaintiff within fhe meaning of Secli.on 3{d) of thc "Fair

               Labor Sranclards Act" [29 U.S,C. $ 2.03(d]1, in that this individual Defendant                          ac'ierd



               directty in the interests of Defendant employer:in relation to the employees of Defendant

               employet, including Plainti{f.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 139 of
                                     156




      32.   tlfendl.rt   had operational control of thebusiness and is thus      jointly liable for Plaintiff   s



            damages.

      33.   Defendant        willfully and intentionally refused to properly pay PlaintiJPs wages as

            required hy the Iaw of the United States as set fbrth above and.remains owing Plaintiff

            thesc wages since the commencsment of Plaintiffs' cmployment                with Defendant as sct

            forth above.

      wItrEREFoRE,Plaintiffrespectfullypraysforihefouowingi'eliefagainstDeibndant:

            A.    Adjudge and decree that Defendaut has violated the FLSA and has d.ons so willlutly.

                  intontionally and v/ith reckless disrega.rd for Plaintiff.s rights;

            B. Adjndge and          decree that Defendant exhibited operational corttrol afld,     a-s srrch, is


                  joinily and severallt responsible for the damage at i.ssue;

             C.   .Award     Plaintiff actual damages in tlre amount slrown to be due for unpaiil overtime

                  lvage comp.ensation for horirs worked ih excess of forty (40) weekly, with interest:

             D.   Arruarct   Plainriff an equ4l amounr in clouble dainages/liquidated damages;

             E- Awarrj Plaintifl      the costs of this action, together with a tedsOqable attorneys' fhes;


             F.   Orant Plaintiff such additionai reiief as the Court deems just and proper under the

                  cirqumstances; and

             G.   Grant Plaintiff a trial bY jury.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 140 of
                                     156




                                               J{JRY I'EMANq

      Plaintiffdemands.rrial by jury of ail issues triirble as bf rightbyjury.

      Dated        8- Z.k- 1?


                                                             Respectfully




                                                             Jason          t. Esg'
                                                             Florida Bar No. 155580
                                                             REMER & GEORGES-FIERRE; PLLC
                                                             44.West Flagler St.r Suite 2200
                                                             Miarni, FL 33130
                                                             Telep. hone: 305-41   6-5000
                                                             Faasimile: 305 4 I 6.5 005
                                                             jrerter@rgpattomcys.com
                                                             bshulman(Ersuattomevs. com
                                                             tsfffSpattorneJs.,com
                                                              ad(Erenrattomevs.com
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 141 of
                                               156
Filing # 79667829 E-Filed 1012212018 02'.19.29 PM


                      IN THE CIRCUIT COURT OF THE llth JUDICIAL CIRCUIT
                           IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                          CASE No.z 2017-21758 CA 01

        CAROLINA RAMOS DOMINGUEZ,

               Plaintiff,

        YS.


        GULFSTREAM PARK RACING ASSOCIATION, INC.,
        SAFFIE JOSEPH JR. RACING' INC. and
        SAFFIE JOSEPH, JR., individually,

               Defendants.


         PLAINTTFF'S RES    SE IN OPPOSITION TO DEFENDANTS SAF'F'IE .TOSEPH .IR.
               RACING.INC. AND  SAFFIE.IOSEPH..IR MOTION TO DISMISS AND
               NUNC PRO TUNC REOUEST FOR EXTENSION OF TIME TO SERVE

               COMES NOW, the Plaintiff CAROLINA RAMOS DOMINGUEZ ("Plaintiff"'), by and

        through undersigned counsel pursuant         to the Florida Rules of Civil Procedute,        hereby

        respectfully files this Response in Opposition to Defendants Saffie Joseph Jr. Racing, Inc. and

        Saffie Joseph Jr. (hereinafter collectively referred to as "Defendants") Motion to Dismiss and

        respectfully requests that this Court deny Defendants' Motion and permit Plaintiff additional

        time, nunc pro tunc, to serve Defendants. In support, Plaintiff states as follows:

                 1.    This case sounds under the Fair l-abor Standards Act ("FLSA") for unpaid wages

        due and owing to the   Plaintiff. Further, this   case involves a long history of Defendants evading

        service of process.

                2.     Previously, Plaintiff's process server served Defendants through substitute service

        due to Defendants failing to properly maintain a registered agent, as required by Florida statute,
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 142 of
                                     156




    at the address listed on the corporate SunBiz    filings. On May    10, 2018, after a lengthy hearing,

    this Honorable Court quashed this substitute service.

            3.       Thereafter, on July 2,2018, after receiving leave of Court, Plaintiff filed her First

    Amended Complaint. The amendment was sought                 to   solely bring   in a new Defendant
    GULFSTREAM PARK RACING ASSOCIATION, INC. where no additional allegations,

    amendments, or other changes were filed as to the two Saffie Defendants.

            4.       On September 2'7, 2018, after numerous attempts due to Defendants willful

    evasion of service, Plaintiff's process seryer finally effectuated service on both Defendants.

            5.       Defendants now move for dismissal on the sole basis that they were not served

    within the requisite time provided for under applicable rules of procedure.

            6.       Plaintiff, nevertheless, can demonstrate good cause sufftcient to warrant   a   finding

    that otherwise untimely service is sufficient-as provided under the very same rule by which

    Defendants seek dismissal.

            7.       Furthermore, Defendants conveniently ignore that, even in the absence of good

    cause, this Honorable Court has broad discretion to determine whether dismissal is appropriate.

    To that end, Defendants have utterly failed to mention or allege-much less demonstrate-any

    prejudice resulting from belated service.

            8,       Indeed, Defendants do not contest means or sufficiency of service in this case.

    They, instead, rely solely on a self-serving and technical application of the rule without taking

    into consideration the underlying policies and whether they would be served in                    these

    circumstances.

            9.       For these reasons, Defendants' instant Motion must be DENIED in its entirety.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 143 of
                                     156




                                           MEMORANDUM OF LAW

             In proposing the 1999        amendment   to rule 1.070(i), the Supreme Court explained that

    prior to amendment the rule sometimes acted as a severe sanction instead of a case management

    tool. See Amendment to Floridn Rule of Civil Procedure        1.}7}fl-Time Limit For     Service,720

    So.2d 505 (FIa.1998). As now written, the rule presents       atrial court with three options when a

    plaintiff has not properly served a defendant within 120 days after filing the initial pleading.

    Chffin   v. Jacobson, 793 So.2d 102,      I03 @la. 2d DCA 2001). Those options are: (1) direct that

    service be effected within a specified time, (2) dismiss the action without prejudice; or (3) drop

    that defendant as a parly . Id. at 103-04 . If a plaintiff shows good cause or excusable neglect for

    failure to make timely service, the court must extend the time for service and has no discretion to

    do otherwise.Id. at 104. However, if neither good cause nor excusable neglect is shown, the trial

    court is no longer required to dismiss without prejudice or drop the defendant as a party, but is

    left to exercise its discretion. 1d

             "[T]he purpose of Rule 1.070(i) is to speed the progress of cases on the civil docket, but

    not to give detbndants a 'free' dismissal with prejudice." Skrbic v. QCRC Assocs. Corp.,76l

    So.2d 349,354 (Fla. 3d DCA 2000) (Cope, J., concurring in part and dissenting        in parf); see also

    Mitschke-Collctnde v. Skipworthe Props.      Ltd.,4l Fla. L. Weekly D757 @la.3d DCA Mar.            23,

    2016). Florida has a longstanding policy      in favor of resolving civil disputes on the merits,   and

    Rule 1.070(i) should serve as a case management tool and not as a severe sanction. Sly               v.


    McKeithen,2T So.3d 86, 87 (Fla. 1st DCA 2009);          see also   Brownv. Ameri Star,Inc.,884 So.2d

    1065, 1067 @la. 2d DCA2004). Florida appellate courts have reiterated that Rule 1.070O "'is

    not intended to be a trap for the unwary, nor a rule to impose a secondary statute of limitations

    based on time     of service.... We instead understand the rule to be an administrative tool to
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 144 of
                                     156




    efficiently move cases through the courts."' Gary J. Rotella & Assoc., P.A. v. Andrews,82l

    So.2d 468, 469 (Fla. 4th DCA 2002) (quoting Sneedv. H.B. Daniel Constr. Co., 674 So.2d 158,

    159 (Fla. sth   DCA   19e6)).

           Here, Plaintiff, after the Court quashed service on May 10, 2018, Plaintiff filed an

    Amended Complaint, with identical allegations against the Safflre Defendants, on July 2,2018.

    With September 27,2018          as the new service date on Defendants, this certainly falls      within the

    120-day   window. However, if this Court was to use the original filing date in its calculation,

    thereby placing the September 2018 service outside the 120-day mark, there exists good-cause to

    extend the time to serve Defendants and accept the most recent service as valid.

           As is demonstrated above, while (potentially) Plaintiff acknowledges that Defendants

    were served more than I20 days after the case was filed, Plaintiff submits that Defendants have

    engaged in tactics to evade service. To wit, Defendants failed (and continue to          fail) to maintain   a


    registered agent during          the statutorily required hours and location. See Fla.                  Stat.


    607.0501(1)(bX1); See. $ 48.091(1), Fla. Stat. (2011) (recluiring "[e]very Florida corporation and

    every lbreign corporation non' qualified or hereafter qualifying to transaot business in this sktte

    shall designate a registered       agernt...   ")   Such continued ar:tions are tantamount to evasion.

    Further, Plaintitf's process selvel'attempted (and then successlully) served Del-endanis at their

    regular place of work: Gnlfstream Park in l-lallandale Beaclt, Florida. As stated by Plaintiff's

    process se.rver, cornpleting service at Gulfstream Park is notoriously      difficult   as Defendants   work

    from various horse stables and in secured areas. Again, Defendants cloaking and obfuscation is

    noilring short of evasion ancl hindered Plaintiff"s process server from effectuating timely se.rvice

            The circumstance describe above are plainly consistent with the legion precedent

     showing that dismissal is not appropriate-especially given that Defendants have wholly failed
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 145 of
                                     156




    to even allege any prejudice resulting from purported delayed service. With few           exceptions,

    Florida courts do not dismiss actions on account of a simple mistake by a lawyer or litigant, so

    long as there isno prejudiceto the opposing party-and there is none here. See, e.g., Torreyv.

    Leesburg Regional Medical Center,769 So.2d 1040, 1045-46 (Fla. 2000) (refusing to treat as a

    "nullity" pleadings filed by an attorney not licensed in Florida; such pleadings are amendable

    after authorized counsel enters the         case);   Kaweblum   v.   Thornhill Estates Homeowner's

    Association, 1nc.,755 So.2d 85, 87 (F1a.2000)(filing         of notice of    appeal   in wrong court

    excused); Kozelv. Ostendorf,629 So.2d 817, 818 (FIa.1993) (sanction less severe than dismissal

    with prejudice should be employed where feasible); Commorcwealth Federal Savings and Loan

    Ass'n.   v. Tubero,569 So.2d I27I, 1273 (F1a.1990)(dismissal for failure to comply with
    discovery order permissible only      if   violation was willful); North Shore Hospital, Inc.        v.


    Barber, 143 So.2d 849, 852 (Fla.I962) (default is to be set aside in cases of excusable neglect;

    all doubt is to be resolved in favor of adjudication on the merits).

             Generally, the trial cr:urt enjoys "broad discretion tr: extend the time for sen'ic:e even

    ri'hen good cause f'or lailing to meet the 120-day deadline has not been shown." Roberts v.

    Stidham, 19 So.3d 1155, 1157 (Fla. 5ft DCA 2OO9) (citing Bacchi v. Manna of Hernando,'/43

    So,2d 34,34 (Fla. 5ft DCA 1999)). When the statute of limitations has run, preventing refiling       of

    the complaint, trial courts should exercise discretion in favor of extending the service deadline:

                    []f such a dismissal order is entered after the expiration of
                    the statute of limitations, precluding timely refiling of the
                    action, given Florida's "long-standing policy in favor of
                    resolving civil disputes on the merits," and the intent that
                    rule 1.070() serve as a "case management tool" and not as
                    "a severe sanction," it ordinarily is an abuse of discretion
                    not to allow additional time for service of the summonses
                    even in the absence of a showing of good cause or
                    excusable neglect.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 146 of
                                     156




    Brown v. Ameri Star, Inc., 884 So.2d L065, lQ67 (H,a. 2d DCA 2004) (quoting Chffin v'

    Jacobson,793 So.Zd IO2, IO3-04 (Fla. 2d DCA 2001)). Here,        if Plaintiff is required to re-file,

    she would lose   a vast majority of her    recoverable damages due      to the limited    statute of

    limitations in FISA claims and will be denied her guaranteed access to court.

                                            CONCLUSION

           The purpose of Fla. R. Civ. P. 1.07(i).is, "not intended to be a trap for the unwary, nor a

    rule to impose a secondary statute of limitations based on time of service. The results of such an

    interpretation would be harsh in a system where great emphasis is placed on deciding cases justly

    on the merits. We instead understand the rule to be an administrative tool to efficiently move

    cases through the courts. Sneed   v. H.B. Daniel Construction, 674 So. 2d 158 (Fla. 5th D.C,A.

    1996). Moreover, where the, "plaintiff serves process, even when invalid, the defendant must

    respond and the action progresses. Thus, the rule accomplishes its objective." Bice v. Metz

    Construction Co.,699 So. 2d 745 (Fla. 4th D.C.A. 1997). Based on the foregoing, there is

    sufficient good case to warrant a denial of Defendants' instant Motion to Dismiss. Further, there

    is a good cause to support an Order from this Court providing a nunc pro tunc extension of'time

    to serve Defendants and accept the September 27,2018 as good service.
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 147 of
                                     156



    Date: L0l22ll8

                                      Respectfully submitted,

                                      REMER & GEORGES.PIERRE, PLLC
                                      44 West Flagler Street, Suite 2200
                                      Miami, FL 33130
                                      Telephone : (3 05)4 1 6-5000
                                      Facsimile: (305)416-5005

                                       By: lsl Brod.! M.Shulman
                                          Jason S. Remer, Esq.
                                          Fla. Bar No.: 0165580
                                          Brody M. Shulman, Esq
                                          Fla. Bar No.: 092044
                                          Miriam Brooks, Fxq.
                                          Fla. Bar No.: 01Lgl44
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 148 of
                                     156



                                     CERTIFICATE OF SERVTCE

             I HEREBY CERTIFY that a true and correct copy of the foregoing was sent electronic

    mail on l0l22ll8to


    Ernesto S. Medina, Esq.
    782 NE    {Td   Ave, Suite 6
    Miami, FL33I26
    Counsel   for Defendants Saffie A. Joseph, Jr.
    And   Sffie A. Joseph, Jr., Racing, Inc.
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 149 of
                                              156
Filing # 80158045 E-Filed 1013112018 04.26.14 PM


        IN TTIE CIRCTJIT COT]RT OF THE ELEVENTTI JT]DICIAL CIRCIJIT
        IN AND FORMIAMI-DADE COUNTY, FLORIDA

        CIRCTIIT   CIVL DIVISION

        CASE NO.: 20 17-0217 58-CA-01
        Section: CA34

        CAROLINA RAMOS DOMINGUEZ
            Plaintifl

        vs.
        CALDER RACE COURSE, INC
                Defendant.


                        ORDER SETTING CASE MANAGEMENT CONTERENCE


                This case came before the Court for docket review and it is hereby:
          ORDERED AND ADJTIDGED:
                       Counsels for the parties shall appear before the Honorable Rodney Smith , in
        Chambers, Room       l3-l   at the Dade County Courthouse, 73 West Flagler Steet, at 9:00 AM on
                  ALL PENDING MOTIONS MAY BE IIEARD. THIS ET"ARING SIIALL
        I2IO3I2OI8.
        NEITIIER BE CAI\TCELLED NOR RESCIIEDT]LED WITHOUT COT]RT ORDER.
        F'AILTIRE TO COMPLY WITH THIS ORDER MAY RESTILT IN DISMISSAL OR
        DEFAULT WITHOUT FURTIIER NOTICE.
                Parties may appear telephonically by submitting a written request and proposed order via

        e-Courtesy two (2) days prior to the hearing.

        DONE and ORDERED in chambers at Miami Dade County, Florida this 30th day of October,
        2018.




                                                                                               758-CA-01

                                Rodney Smith
                                CIRCUTT COURT JUDGE
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 150 of
                                     156




    Electronic Service List:
    Brody M Shulman <bshulman@rgpattorneys.com>, <ng@rgpattorneys.com>
    Ernesto $ lldedina <emedina0653@yahoo.com>
    Jason S Remer <jremer@rgpatorneys.com>, <ng@rgpattarnoys.com- <bshulman@rgpattorneys.com>
    Nina C. Schmidt <nina.sshmidt@lewisbrisbois.com>
    Barry A Postuan <barry.poshan@csHegal.com>




    Mailing Service List:
    Gulfstream Park Racing Association, INC




    If you are a person with a disability who needs any accommodation in order to participate
    in this proceeding you are entifle{ at no cost to you, to the provision of certain assistance.
    Please contact the Eleventh Judicial Circuit Court's ADA Coordinator, Lawson E. Thomas
    Courthouse Center, 175 NW 1$ Ave., Suite 2702, Miami, FL 33128, Telephone (305) 349-
    7175; TDD (305) 349:7174, Fax (305) 349:7355 at least 7 days before your scheduled court
    appearance, or immediately upon receiving this notilication if the time before the
    scheduled appearance is less than 7 days; if you are hearing or voice impaired, call7Ll,.
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 151 of
                                              156
Filing # 80544945 E-Filed IIl08l20L8 12:46:03 PM



                                                        IN THE CIRCUIT COURT OF THE I ITH JUDICIAL
                                                        CIRCLTIT IN AIID FOR MIAMI-DAD4 FLORIDA

                                                        CASENUMBER: Z0l7-Zl'158 CA 0l
      CAROLINA RAMOS DOMINGQTIEZ,
           Plaintifr

      vs.

      GULFSTREAM PARK RACING ASSOCIATION, INC',
      SAFFIE JOSEPHJR RACING,ING', and
      SAFFIE JOSEPH, JR., individuallY'
              Defendants.



                                               NOTICE OF I{EARINq

      To:     Jason S. Remet, Esquire,
              Via Emait jremer@rgpattorneys.com

              you     ARE I{EREBY NOTIFIED that the undenigned has been set down for a

      Hearing before Honorable Judge Rodnoy Smith on Deoomber 3, 2018 at 9;00 a'm', in

      Room l3-1, at the MIAM-DADE COUNTY COURTHOUSE, 73 West Flagler Street,

      Miami, Florida, on:

      DEFENDANTS.        SAI'fE JOSEPH J,R. RACING.INg.. qslgtlgs Profit gg&gEasg4.and SAFFIS
                                                         ABANCE soIrpLY EOR PURPOS,p,,OF MOVINq
                                                        *lrH            t'020(il or TIrE nulps oF
                                                          {!q:+:!!v.p'
                                              nnvlqn or wnot'*c costplanr

               I HBREBY CERTIFY that a true and oonect copy of the foregoing was forwarded

       to the above named addressee(s) thir   . 8/t^   auv   or N)DV(lnbu.
                                                               .
                                                                             zort,

       ERNESTO S. MEDINA ESQUIRE
       782 NS/ 42d Avenue, Suite 634
       Miami, Florida 33126
       305-260-0541
       305-460-6888 fax




                s,        Esquire
       FIa. Bar No.: 299855
Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 152 of
                                     156

     IN THE CIRCUIT COURT OF TIIE
     llTH JUDICIAL CIRCUIT IN AND FOR
     MrAMI-DADE COLTNTY, FLORIDA

     CIRCUIT CIUL DTYISION
     cASENo: ?  t7-csz) Tgg c.h o )
                           a                                                                      -t'tai
                                                                                                               r-        €
                                                                                                                         t\1
                                                                                                                                   rl
                                                                                                '.-,'..-
        o&o-tt"t ,t/* Qfrqas D a7a I tlgugz_                                                                             fi        ri

                                                                                                                          I        "jj
                                                                                                          :.
                                                                                                                         .a-      ,'t..1
                                     Plaintiff(s),                                               .       i;':, t:                 .i;
                                                                                                         t;-l            :BD
                                                                                                                         :,..tu
                                                                                                     :          r:                ,Ir

                  Ys.                                                                            l'''=:'i'' t:,fr t]}
      flffiJ ,/a -w$EpH, te p4cn/a,                                                                               x)

       Er/i' r* tsc,q.(ip,p, Ar/_D-' '- -,/ pl,,iNrmps/DEFENDANTs
                                                                                                                          .*J
                                                "*o*?$3Bt*"*#i
       5 atrFr F q"{ff(Ki 72r' trrl/ lry                        s,t




                       THIS CAUSE having come on to be heard on         D €(€14/n-r-i                                          zotf
                                                                                                                     v
     onPlsintiff's/Defendant's Motion .fa b igl / 99




     and the Court having heard arguments of counsel, and being otherwise advised in the premises, it is hereupon

                           ORDERED AND ADJLJDGED that said Motion be, and the same is hereby

           7ul      o    r7o   tl/ r?            DI              o&r&
                     D                                (/A                             o/ b
      ,3                                                     Z"+L         {

           pL$ttJf1 fF H+s                                  ?o        D*fs Y) a#ecT
           S €7L vtC€
                                                                                                                              r
                           DONE AND ORDERED in Chambers at Miami-Dade County, Florida

     day   of       Darn&rrt, zo/ 7


                                                                                    JUDGE


     Copies furnished to: Counsel of Record

     lt7_0t-554   lltl    ,4  4n
                               tR/SQooks^/ 6<
                          gL/e.q.> -; n@i ,t/4.64
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 153 of
                                              156
Filing # 81834245 E-Filed 1210712018 06:18:38 PM



                          IN TIIE CIRCUIT COURT OF THE llth JUDICIAL CIRCUIT
                                IN AND FOR MIAlVtr DADE COUNTY, FLORIDA

                                          CASE No.: 2017-21758 CA 01

        CAROLTNA RAMOS DOiVTTNGUEZ,

               Plaintiff,

        vs

        GULFSTREAM PARK RACING ASSOCIATION, INC.,
        SAFFE JOSEPII JR. RACING' INC. and
        SAFFIE JOSEPH, JR., individually,

               Defendants.


                                  AMENDED SUMMONS IN A CIVIL CASE

        TO                     SAFFIE JOSEPH JR. RACING, INC

                                           Through its Registered Agent:
                                             SAFFIE A. JOSEPH JR.
                                                901 S. Federal Hwy
                                            Hallandale Beach, FL 33009

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY

                                       JASON S. REMER, ESQ.
                                       REMER & GEORGES-PIERRE, PLLC
                                       44 WEST FLAGLER STREET
                                       SUITE 22OO
                                       MIAMI, FL 33130

         an answer to the First Amended Complaint which is herewith served upon you, within 20 days
         after service of this summons upon you, exclusive of the day of service. If you fail to do so,
        judgment by default will be taken against you for the relief demanded in the complaint. You must
         also file your answer with the Clerk of this Court within a reasonable period of time after service.

        Harvey Ruvin,
        Clerk of Courts                                         12t1112018
        CLERK                                                 DATE


        (BY)
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 154 of
                                              156
Filing # 81834245 E-Filed 1210712078 06:18:38 PM



                         IN THE CIRCUIT COURT OF TIIE llth JUDICIAL CIRCUIT
                              IN AND FOR MIAMI DADE COUNTY, FLORIDA

                                          CASE No.t 2017-21758 CA 01

        CAROLINA RAMOS DOMINGUEZ,

               Plaintiff,

        vs.

        GULFSTREAM PARK RACING ASSOCIATION, INC.,
        SAFFE JOSEPH JR. RACING,INC. and
        SAFFE JOSEPH, JR., individually,

               Defendants.
                                                             I

                                         SUMMONS IN A CIVIL CASE

        TO:                    GULFSTREAM PARK RACING ASSOCIATION, INC

                                          C T CORPORATION SYSTEM
                                        C/O C T CORPORATION SYSTEM
                                        12OO SOUTH PINE ISLAND ROAD
                                             PLANTATION, FL 33324

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY

                                       JASON S, REMER, ESQ.
                                       REMER & GEORGES-PIERRE, PLLC
                                       44 WEST FLAGLER STREET
                                       SUITE 22OO
                                       MIAMI, FL 33130

         an answer to the First Amended Complaint which is herewith served upon you, within 20 davs
         after service of this summons upon you, exclusive of the day of service. If you fail to do so,
        judgment by default will be taken against you for the relief demanded in the complaint. You must
         also file your answer with the Clerk of this Court within a reasonable period of time after service.
         Harvey Ruvin,
         Clerk ofCourts                                          nnlnog
        CLERK                                                    DATE


        (BY)
     Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 155 of
                                              156
Filing # 82408660 E-Filed 1212012018 12:03:39 PM

                                                                            RFIURN oF SERVTCE

     $tate sf Flcrida                                                          GountV of MIAMhDADE                                                                   SlrEuit Court

     Ca$e    Nunn be   r   :20   17 -21 7 fii€ C A0   I
     Plaintiff:
     CAROTII-IA RAMOS DOMINGUEZ
     vs.
     Defendant:
     GULT$TREAM PARK RACING ASSOCIATION, I NO,, ET, AI..,

     For:
     Jason S. Remer
     TTf;MER & GS:SRGH$.PIERRE. PLLC
     44 West Flagler $heiit
     $te 2200
     Miami, Ft-,33130

     Received by OJF *qERVICES, lNC, on the 18th rlay of December, 2018 at 7151 am to be served on GULF$TREAM pAnK
     Rl\ctNs t\ssoclATroN. tNc., t200 $ouTH PINE ISLAND ROAD, PLANTATION, FL33324.

     t,   A,\DREW KARP, do hereby affirm that on the 18th day of December, ?01S at ?:,30                                         pil, li
     CORFORATESHRVED: by delivering a true copy of the $UMMCINS AI'ID AMENDED COMPLA|NTwith the date and hourof
     service endorsed thereon by rne,'tO: DONNA. MOCI'I EMPI-OYEE OF CT CORPORATION SY$TEM at the address of: 1?00
     $ouTH P|NE I$LAND ROAD, PLANTATION, FL 33324 as,regi5ter6d agenifor GULFSTREAM P.ARK RACING
     A$SOCIATION, lNC,, and informed said person of the content$ th€reiil, in com6.rliance with state statutss 48.081.



     I CERTIFY THAT I AM OI/ER THE ACE OF 1 8i HAVE NO INTERE$T IN THE ABOVE. AC TION, ANO TFIAT I AM A SPNCIAL
     FROCE$$ SERVER APPOINTED 8Y THE SHERIFF. IN GOOD STANDING, IN TIdF JUDICIAL CIRCUIT IN WHICH
     PROCESS $/AS $ERVHD. "UNOT..}1 PENALTY OF PERJURY. I PECLARE THAT I HAVH READ THH FOREOOINg
     {DOCUMENT) ANP THAT THE FACT$ $TATEO }N IT ARE TRUE. 92.525,




                                                                                                             sPS    #26CI

                                                                                                             OJF SERVICES, ING,
                                                                                                             13727 $,VV. {52nd $treet
                                                                                                             P.M.B,354
                                                                                                             Mlami, FL 33177
                                                                                                             {7S6} 2e3-5750

                                                                                                             Our Job Serial Nunrber.: OJF401 801 7897


                                                          Copyright O.19q24918 0sl6uss6 S€ndco6, {nc. ^ Process selYbr'$ Toott'ox VE.0h




                                                                                                                                    ill r !flrfi I l ilHHltfrf$fi lln ]f fiir $ilr fitl
                Case 1:19-cv-20222-RNS Document 1-2 Entered on FLSD Docket 01/16/2019 Page 156 of
                                                            156
             Filing # 81834245 E-Filsd 1210ll/2018 S6:18:i8 pM



        N.t                           IN I'HE {]TRCXJIT COT]RT OF TFE 1IthJ{JNICIAL CTRCIJIT
                                            rb,r aN:n FCIR irfiAMI DA$E COUNty, FI0RIDA,


                                                       CASE N'o,r 20tr741758 CA 0t

                     CAROLINA         RA11{O,$   DOMINGUEZ,

                             Pl,nintiff;

                     vs-

                     GULFSTR$AM plARK RACrNG ASSOCIATI{}N'                    .LTC-,
                     SAFFIE JOSHFII JR. A.ACING,INC, and
                     SAFFIE JOSEPII, J.R.. individually,

                             Sefendsnts.                                           ,'f
                                                                                   tv=!

                                                     SUMMON$ IN A CIVTL CASN

                    TO:                     GULF'STRSAM FAIIK R.4-CING ASSOCIATTON, {NC

'nt::                                                  C TCORPORAIIOilISYSTEM
                                                     CiO   O T CORPORATION SYSTEM
                                                     T2OO   SOUTH PINE ISLAND ROAD
                                                            PTANTATION, FL 33324
        ..f..-

        ii          YOU ARE HIRE$V SUPilIIONSS and recluired to $erveupon PI,A.II{ITIFF'S ATTORNEY
        {i


                                                    JASON S REMER, E$Q.
                                                    BFT{ER & GEORGES-PIERRE, PLLC.
                                                    44 WEST FLAGLER STRHET
                                                    SUITF,22OO
                                                   MIAMI, FL 33130

                    sll Bns\ryer to the First Arnended Complaint
                                                                   'which is herewith served upon yoq, r,l'ithin ?0,{avq
                    after sen'ice of this sumrnerls upon yor.r, exslusive of the rlay of service if y.lu tait to-ffi
                   judgrnent by clefautrt will be taken against you for the relief dernandecl in the cornplaint. you
                                                                                                                     rnust
                    also tile your answer wjth the Clerk of this Court within a reasonable period rf ,time after service.
                    :Flarvey Ruvin,
                    Olerk of Courts
                                                                           12111RA18

                   CLERK                                                  DATE


                   TBY)




                                                                                                                  'rtq"ta
